Exhibit 10.1

Execution Version

AMENDMENT NO. 1 TO 5-YEAR CREDIT AGREEMENT

This Amendment No. 1 to 5-Year Credit Agreement (this “Agreement”) dated as of
October 30, 2019 (the “Effective Date”) is among National Oilwell Varco, Inc.
(the “Borrower”), the Lenders (as defined below) party hereto, the Issuing
Lenders (as defined below) party hereto, the Swingline Lenders (as defined
below) party hereto, Wells Fargo Bank, National Association, as administrative
agent (in such capacity, the “Administrative Agent”), and First Financial Bank
(the “New Lender”).

RECITALS

A. The Borrower, the Administrative Agent, the issuing lenders party thereto
from time to time (the “Issuing Lenders”) the lenders party thereto from time to
time (the “Lenders”), the swing line lenders party thereto from time to time
(the “Swingline Lenders”), and the Administrative Agent are parties to that
certain 5-Year Credit Agreement dated as of June 27, 2017 (as amended, restated,
supplemented, or otherwise modified prior to the date hereof, the “Credit
Agreement”).

B. The Lenders have agreed to assign their respective outstanding Advances, if
any, and Revolving Commitments, as well as their respective participations in
the Letter of Credit Obligations and the Swingline Advances as set forth, and
subject to the terms and conditions, herein.

C. The New Lender has agreed to join the Credit Agreement as a lender as set
forth, and subject to the terms and conditions, herein.

D. The parties hereto have agreed to amend the Credit Agreement as set forth,
and subject to the terms and conditions, herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

Section 1. Defined Terms; Other Definitional Provisions. As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein. Each term defined
in the Credit Agreement and used herein without definition shall have the
meaning assigned to such term in the Credit Agreement, unless expressly provided
to the contrary. The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Article,
Section, Schedule and Exhibit references are to Articles and Sections of and
Schedules and Exhibits to this Agreement, unless otherwise specified. Any
reference herein to any law or other Legal Requirement shall be construed as
referring to such law or Legal Requirement as amended, modified, codified, or
reenacted, in whole or in part, and in effect from time to time.

Section 2. Reduction of Commitments; Assignment.

(a) The Borrower hereby gives notice to the Administrative Agent in accordance
with Section 2.4 of the Credit Agreement, that effective as of the Effective
Date, the aggregate Revolving Commitments are reduced to $2,000,000,000 as
reflected on Schedule 1.1(a) hereto. Solely with respect to the reduction of
Revolving Commitments described in this Section 2(a), the parties hereto hereby
waive any minimum Dollar thresholds and prior notice requirements set forth in
Section 2.4 of the Credit Agreement that would otherwise be applicable to such
reduction.



--------------------------------------------------------------------------------

(b) Concurrently with the effectiveness of this Agreement, Export Development
Canada (“EDC”), Lloyds Bank plc (“Lloyds”), Danske Bank A/S, Norwegian Branch
(“Danske Bank”), Svenska Handelsbanken AB (publ) New York Branch (“Svenska
HAB”), and Banco de Sabadell, S.A. – Miami Branch (“Sabadell” together with EDC,
Lloyds, Danske Bank, and Svenska HAB, the “Departing Lenders” and each, a
“Departing Lender”) wish to assign their respective rights and obligations as
Lenders under the Credit Agreement to the other Lenders and the New Lender and
to no longer be parties to the Credit Agreement pursuant to a departing lender
agreement executed by such Departing Lender and otherwise in form and substance
satisfactory to the Administrative Agent (a “Departing Lender Agreement”).

(c) The Lenders party hereto agree to assign their respective outstanding
Advances, if any, and Revolving Commitments, as well as their respective
participations in the Letter of Credit Obligations and the Swingline Advances,
to the extent necessary for the Lenders and the New Lender to have the Revolving
Commitments set forth on Schedule 1.1(a) hereto, and the New Lender hereby
agrees to be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the New Lender’s Pro Rata Share after giving
effect to this Agreement, shall have the obligations of a Lender under the
Credit Agreement. Each of the Administrative Agent, the Lenders, the New Lender,
and the Borrower consents to the assignments described in this Section 2. As of
the Effective Date and after giving effect to this Agreement, the Revolving
Commitments of the Lenders shall be as set forth on Schedule 1.1(a) hereto, and
the Revolving Commitments of the Departing Lenders shall terminate.

(d) The assignments among the Lenders and the New Lender shall be deemed to have
been consummated pursuant to the terms of the Assignment and Assumption attached
as Exhibit A to the Credit Agreement as if such Lenders and New Lender had
executed an Assignment and Assumption with respect to such assignment. The
Administrative Agent hereby waives the $4,000 administrative fee set forth in
Section 9.6(a) of the Credit Agreement with respect to the assignments
contemplated by this Section 2.

Section 3. Amendments to Credit Agreement.

(a) The Credit Agreement (other than the Exhibits and Schedules thereto) is
hereby amended and restated in its entirety as reflected in Annex A hereto.

(b) Schedule 1.1(a) to the Credit Agreement is hereby deleted in its entirety
and replaced with Schedule 1.1(a) attached hereto.

(c) Exhibit B, Exhibit C, Exhibit E, and Exhibit F to the Credit Agreement are
each hereby deleted in their entirety and replaced with the corresponding
Exhibit B, Exhibit C, Exhibit E, and Exhibit F attached hereto.

 

-2-



--------------------------------------------------------------------------------

Section 4. Representations and Warranties. Borrower represents and warrants
that:

(a) immediately before and after giving effect to this Agreement, the
representations and warranties contained in the Credit Agreement and each of the
other Credit Documents are true and correct in all material respects (unless
already qualified by materiality or Material Adverse Effect in the text thereof,
in which case, such representations and warranties are true and correct in all
respects) as of the date hereof, except to the extent that any such
representation or warranty expressly relates solely to an earlier date, in which
case it is true and correct in all material respects (unless already qualified
by materiality or Material Adverse Effect in the text thereof, in which case,
such representations and warranties are true and correct in all respects) as of
such earlier date, except that the representations and warranties contained in
Section 4.6 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsection (b) of Section 5.6 of the Credit
Agreement;

(b) the execution, delivery, and performance of this Agreement are within the
Borrower’s corporate power authority and have been duly authorized by
appropriate governing action and proceedings, and this Agreement constitutes the
legal, valid, and binding obligation of the Borrower enforceable in accordance
with its terms, except as limited by applicable Debtor Relief Laws;

(c) immediately before and after giving effect to this Agreement, no Default
exists;

(d) there are no governmental or other material third party consents, licenses,
or approvals required in connection with the execution, delivery, performance,
validity, and enforceability of this Agreement that have not been obtained; and

(e) as of the Effective Date, no action, suit, investigation, or other
proceeding by or before any arbitrator or any Governmental Authority is pending
or, to the knowledge of any of the Borrower’s executive officers, threatened (in
writing), and no preliminary or permanent injunction or order by a Governmental
Authority has been entered in connection with this Agreement or any other Credit
Document.

Section 5. Condition to Effectiveness. This Agreement shall become effective as
of the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions which may occur prior to or concurrently
with the closing of this Agreement:

(a) the Administrative Agent shall have received:

(1) (A) this Agreement duly executed by the Borrower, the Administrative Agent,
the New Lender, and the Lenders and (B) if requested by the New Lender or a
Lender, a Revolving Note or an amended and restated Revolving Note, as
applicable, duly executed by an authorized officer of the Borrower reflecting
the New Lender’s or such Lender’s Revolving Commitment as set forth on
Schedule 1.1(a) attached hereto;

(2) a certificate of a Responsible Officer of the Borrower certifying that
(A) no Material Adverse Effect has occurred since December 31, 2018 and (B) both
before and after giving effect to this Agreement (x) the representations and
warranties contained in the Credit Agreement and the other Credit Documents are
true and correct in all material respects (unless already qualified by
materiality or Material Adverse Effect in the text thereof, in which case, such
representations and warranties are true and correct in

 

-3-



--------------------------------------------------------------------------------

all respects) on and as of the date hereof, except to the extent that any such
representation or warranty expressly relates solely to an earlier date, in which
case it is true and correct in all material respects (unless already qualified
by materiality or Material Adverse Effect in the text thereof, in which case,
such representations and warranties are true and correct in all respects) on and
as of such earlier date, except that the representations and warranties
contained in Section 4.6 of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to subsection (b) of Section 5.6 of
the Credit Agreement and (y) no Default has occurred and is continuing on and as
of the date hereof;

(3) a certificate of the Secretary or an Assistant Secretary of the Borrower
dated as of the Effective Date certifying that attached thereto are (A) copies
of the articles or certificate of incorporation and bylaws or other
organizational documents of the Borrower, together with all amendments and
modifications thereto, (B) resolutions of the Board of Directors or other
governing body of the Borrower with respect to the transactions herein
contemplated, and (C) the names and true signatures of officers of the Borrower
authorized to sign the Credit Documents to which the Borrower is a party
(including Notices of Borrowing and requests for Letters of Credit);

(4) a certificate of good standing and existence for the Borrower certified by
the appropriate governmental officer in its jurisdiction of formation;

(5) a favorable opinion of each of (A) Locke Lord LLP, counsel to the Borrower,
and (B) Craig Weinstock, general counsel of the Borrower, each dated as of the
Effective Date and in form and substance reasonably satisfactory to the
Administrative Agent; and

(6) a Departing Lender Agreement duly executed and delivered by each Departing
Lender;

(b) the Administrative Agent, each Lender, and the New Lender shall have
received at least three (3) Business Days prior to the Effective Date all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act, that has been requested not less
than five (5) Business Days prior to the Effective Date;

(c) the Borrower, to the extent it qualifies as a “legal entity customer” under
31 CFR § 1010.230, shall have delivered to the Administrative Agent, any Lender,
and the New Lender requesting the same not less than five (5) Business Days
prior to the Effective Date, a certification regarding beneficial ownership as
required by 31 CFR § 1010.230 in relation to the Borrower, at least three
(3) Business Days prior to the Effective Date;

(d) the Borrower shall have paid (i) all reasonable fees and expenses of the
Administrative Agent’s outside counsel pursuant to all invoices presented for
payment at least one Business Day prior to the Effective Date and (ii) the fees
as agreed to by the Borrower pursuant to (A) that certain fee letter dated as of
October 7, 2019, among the Administrative Agent, Wells Fargo Securities, LLC,
and the Borrower, (B) that certain fee letter dated as of October 7, 2019, among
DNB Capital LLC, DNB Markets, Inc., and the Borrower, and (C) that certain fee
letter dated as of October 7, 2019, among Citigroup Global Markets Inc.,
UniCredit Bank AG, New York Branch, Skandinaviska Enskilda Banken AB (publ),
JPMorgan Chase Bank, N.A., ABN AMRO Capital USA LLC, The Bank of Nova Scotia,
Barclays Bank PLC, HSBC Bank USA, National Association, Standard Chartered Bank,
and the Borrower; and

 

-4-



--------------------------------------------------------------------------------

(e) each Departing Lender shall have received an amount equal to all outstanding
Advances and other Obligations owing to it under the Credit Agreement, which, as
of the date hereof, is equal to (i) $10,416.67, in the case of EDC; (ii)
$1,388.89, in the case of Lloyds; (iii) $6,944.44, in the case of Danske Bank;
(iv) $6,944.44, in the case of Svenska HAB; and (v) $1,736.12, in the case of
Sabadell.

Section 6. Acknowledgments and Agreements. The Borrower acknowledges that on the
date hereof all outstanding Obligations are payable in accordance with their
terms and the Borrower waives any defense, offset, counterclaim, or recoupment
with respect thereto. The Borrower, the Administrative Agent, the Issuing
Lenders party hereto, the Swingline Lenders party hereto, the New Lender, and
the Lenders party hereto do hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledge and agree that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower acknowledges and agrees that its liabilities and obligations under the
Credit Agreement, as amended hereby, and the other Credit Documents are not
impaired in any respect by this Agreement. From and after the Effective Date,
all references to the Credit Agreement shall mean the Credit Agreement as
amended by this Agreement. Nothing herein shall constitute a waiver or
relinquishment of (a) any Default under any of the Credit Documents, (b) any of
the agreements, terms, or conditions contained in any of the Credit Documents,
(c) any rights or remedies of the Administrative Agent, any Issuing Lender, any
Swingline Lender, or any Lender with respect to the Credit Documents, or (d) the
rights of the Administrative Agent, any Issuing Lender, any Swingline Lender, or
any Lender to collect the full amounts owing to it under the Credit Documents.
This Agreement is a Credit Document for the purposes of the provisions of the
other Credit Documents.

Section 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature or by other electronic submission and all such signatures
shall be effective as originals.

Section 8. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 9. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 10. Governing Law. This Agreement shall be deemed a contract under, and
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York, without regard to conflicts of laws principles (other
than Section 5-1401 and Section 5-1402 of the General Obligations Law of the
State of New York).

 

-5-



--------------------------------------------------------------------------------

Section 11. Entire Agreement. THIS WRITTEN AGREEMENT AND THE OTHER CREDIT
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[The remainder of this page has been left blank intentionally.]

 

-6-



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.

 

NATIONAL OILWELL VARCO, INC.

By:  

/s/ Trevor B. Martin

Name:   Trevor B. Martin Title:   Vice President & Treasurer

 

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

WELLS FARGO BANK,

NATIONAL ASSOCIATION

as Administrative Agent, a Swingline Lender, an Issuing Lender, and a Lender

By:  

/s/ Shannon Cunningham

Name:   Shannon Cunningham Title:   Director

 

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

DNB CAPITAL LLC as a Lender

By:  

/s/ Jessika Larsson

Name:   Jessika Larsson Title:   Vice President

By:  

/s/ Philippe Wulfers

Name:   Philippe Wulfers Title:   First Vice President DNB BANK ASA, NEW YORK
BRANCH as an Issuing Lender

By:  

/s/ Jessika Larsson

Name:   Jessika Larsson Title:   Vice President

By:  

/s/ Philippe Wulfers

Name:   Philippe Wulfers Title:   First Vice President DNB BANK ASA as a
Swingline Lender

By:  

/s/ Jessika Larsson

Name:   Jessika Larsson Title:   Vice President

By:  

/s/ Philippe Wulfers

Name:   Philippe Wulfers Title:   First Vice President

 

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC

as a Lender and an Issuing Lender

By:  

/s/ Amit Wynalda

Name:   Amit Wynalda Title:   Executive Director

By:  

/s/ Jamie Matos

Name:   Jamie Matos Title:   Director

 

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

as a Swingline Lender, an Issuing Lender, and a Lender

By:  

/s/ Louise Brechin

Name: Louise Brechin Title: Director Executed in: New York

 

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

CITIBANK, N.A.

as a Lender and an Issuing Lender

By:  

/s/ Maureen Maroney

Name: Maureen Maroney Title: Vice President

 

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

 

HSBC BANK USA, N.A.

as an Issuing Lender and a Lender

By:  

/s/ Balaji Rajgopal

Name: Balaji Rajgopal Title: Director

 

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.

as and Issuing Lender and a Lender

By:  

/s/ Jorge Diaz Granados

Name: Jorge Diaz Granados Title: Authorized Officer

 

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

as an Issuing Lender and a Lender

By:  

/s/ Penny Neville-Park

Name: Penny Neville-Park Title:  

 

By:  

/s/ Duncan Nash

Name: Duncan Nash Title:  

 

 

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK as a Lender

By:  

/s/ James Beck

Name:   James Beck Title:   Associate Director

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)

 



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH as a Swingline Lender, an Issuing
Lender, and a Lender

By:  

/s/ Scott Nickel

Name:   Scott Nickel Title:   Director

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

UNICREDIT BANK AG, NEW YORK BRANCH as a Lender and an Issuing Lender

/s/ Julien Tizorin

Julien Tizorin Managing Director

/s/ Thomas Petz

Thomas Petz Director

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

BNP PARIBAS

as a Lender

By:   /s/ Sriram Chandrasekaran

Name:   Sriram Chandrasekaran Title:   Director

By:   /s/ Joseph Onischuk

Name:   Joseph Onischuk Title:   Managing Director

 

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

FIFTH THIRD BANK

as a Lender

By:   /s/ Matthew Lewis

Name:

Title:

 

Matthew Lewis

Director

 

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

RIYAD BANK, HOUSTON AGENCY

as a Lender

By:   /s/ Michael Meiss  

Michael Meiss

General Manager

By:   /s/ Manny Cafeo  

Manny Cafeo

Vice President, Operations Manager

 

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

DBS BANK LTD.

as a Lender

By:   /s/ Nicholas Christopher Huels

Name:

Title:

 

Nicholas Christopher Huels

Vice President

 

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

FIRST FINANCIAL BANK

as a Lender

By:   /s/ Mike Mendenhall

Name:

Title:

 

Mike Mendenhall

Managing Director

 

Signature Page to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

Annex A

[See attached.]

Annex A to Amendment No. 1 to 5-Year Credit Agreement

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

Annex A

Published Deal CUSIP Number: 63707FAE0

Published Revolver CUSIP Number: 63707FAF7

 

 

 

$2,000,000,000

5-YEAR CREDIT AGREEMENT

Dated as of June 27, 2017

Among

NATIONAL OILWELL VARCO, INC.

as Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, an Issuing Lender and US Swingline Lender

THE LENDERS PARTY HERETO FROM TIME TO TIME

 

 

 

WELLS FARGO SECURITIES, LLC, DNB MARKETS, INC.,

CITIBANK, N.A.., UNICREDIT BANK AG, NEW YORK BRANCH,

ABN AMRO CAPITAL USA LLC, THE BANK OF NOVA SCOTIA, BARCLAYS BANK PLC,

JPMORGAN CHASE BANK, N.A., SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),

HSBC BANK USA, NATIONAL ASSOCIATION, AND STANDARD CHARTERED BANK

as Co-Lead Arrangers and Joint Book Runners

DNB BANK ASA, NEW YORK BRANCH

as Syndication Agent

CITIBANK, N.A., UNICREDIT BANK AG, NEW YORK BRANCH,

ABN AMRO CAPITAL USA LLC, THE BANK OF NOVA SCOTIA, BARCLAYS BANK PLC,

JPMORGAN CHASE BANK, N.A., SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),

HSBC BANK USA, NATIONAL ASSOCIATION, AND STANDARD CHARTERED BANK

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.1

  Certain Defined Terms      1  

Section 1.2

  Computation of Time Periods      26  

Section 1.3

  Accounting Terms; Changes in GAAP; Foreign Currency Limits      26  

Section 1.4

  Types of Advances      26  

Section 1.5

  Change of Currency      27  

Section 1.6

  Miscellaneous      27  

Section 1.7

  Restricted Lenders      27  

Section 1.8

  Rates      27  

Section 1.9

  Divisions      28  

ARTICLE II THE ADVANCES AND THE LETTERS OF CREDIT

     28  

Section 2.1

  The Advances      28  

Section 2.2

  Method of Borrowing      31  

Section 2.3

  Fees      35  

Section 2.4

  Reduction of Revolving Commitments      36  

Section 2.5

  Repayment of Advances      36  

Section 2.6

  Interest      36  

Section 2.7

  Prepayments      37  

Section 2.8

  Breakage Costs      40  

Section 2.9

  Increased Costs      40  

Section 2.10

  Payments and Computations      41  

Section 2.11

  Taxes      43  

Section 2.12

  Illegality      46  

Section 2.13

  Letters of Credit      47  

Section 2.14

  Sharing of Payments, Etc      51  

Section 2.15

  Increase of Revolving Commitment      52  

Section 2.16

  Mitigation Obligations; Lender Replacement; Termination of Defaulting Lender
     53  

Section 2.17

  Currency Fluctuations, Mandatory Prepayments and Deposits in the Cash
Collateral Accounts      55  

Section 2.18

  Market Disruption      55  

Section 2.19

  Extension of Maturity Date      56  

Section 2.20

  Defaulting Lender      57  

ARTICLE III CONDITIONS OF LENDING

     60  

Section 3.1

  Conditions Precedent to Initial Borrowings and the Initial Letter of Credit   
  60  

Section 3.2

  Conditions Precedent for each Borrowing or Letter of Credit      62  

Section 3.3

  Additional Condition Precedent for Initial Borrowing through Authorized Agents
     62  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     63  

Section 4.1

  Corporate Existence; Subsidiaries      63  

Section 4.2

  Authorization and Validity      63  

Section 4.3

  Corporate Power      63  

Section 4.4

  Authorization and Approvals      63  

Section 4.5

  Enforceable Obligations      63  

Section 4.6

  Financial Statements      63  

Section 4.7

  True and Complete Disclosure      64  

Section 4.8

  Litigation      64  

Section 4.9

  Use of Proceeds      64  

Section 4.10

  Investment Company Act      64  

Section 4.11

  Taxes      65  

Section 4.12

  Pension Plans      65  

Section 4.13

  Reserved      65  

Section 4.14

  Insurance      65  

Section 4.15

  No Defaults      65  

Section 4.16

  Permits, Licenses, etc.      65  

Section 4.17

  Compliance with Laws      65  

Section 4.18

  Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions      66  

Section 4.19

  EEA Financial Institution      66  

ARTICLE V AFFIRMATIVE COVENANTS

     66  

Section 5.1

  Compliance with Laws, Etc.      66  

Section 5.2

  Insurance      66  

Section 5.3

  Preservation of Existence, Etc.      66  

Section 5.4

  Payment of Taxes, Etc.      67  

Section 5.5

  Visitation Rights      67  

Section 5.6

  Reporting Requirements      67  

Section 5.7

  Maintenance of Property      69  

Section 5.8

  Use of Proceeds      69  

Section 5.9

  Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions
     70  

ARTICLE VI NEGATIVE COVENANTS

     70  

Section 6.1

  Liens, Etc.      70  

Section 6.2

  Indebtedness      72  

Section 6.3

  Senior Notes      72  

Section 6.4

  Limitation on Certain Restrictions      72  

Section 6.5

  Merger, Consolidation; Asset Sales      72  

Section 6.6

  Restricted Payments      73  

Section 6.7

  Affiliate Transactions      73  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 6.8

  Maximum Total Capitalization Ratio      73  

Section 6.9

  Use of Proceeds      73  

ARTICLE VII EVENTS OF DEFAULT; REMEDIES

     73  

Section 7.1

  Events of Default      73  

Section 7.2

  Optional Acceleration of Maturity      75  

Section 7.3

  Automatic Acceleration of Maturity      76  

Section 7.4

  Cash Collateral Account      76  

Section 7.5

  Non-exclusivity of Remedies      77  

Section 7.6

  Right of Set-off      77  

Section 7.7

  Currency Conversion After Maturity      77  

ARTICLE VIII AGENCY AND ISSUING LENDER PROVISIONS

     77  

Section 8.1

  Authorization and Action      77  

Section 8.2

  Administrative Agent’s Reliance, Etc.      78  

Section 8.3

  The Administrative Agent and its Affiliates      78  

Section 8.4

  Lender Credit Decision      78  

Section 8.5

  Indemnification      79  

Section 8.6

  Successor Administrative Agent and Issuing Lenders      79  

Section 8.7

  Co-Lead Arrangers, Joint Book Runners, other Agency Titles      80  

ARTICLE IX MISCELLANEOUS

     80  

Section 9.1

  Amendments, Etc.      80  

Section 9.2

  Notices, SyndTrak, Etc.      81  

Section 9.3

  No Waiver; Remedies      82  

Section 9.4

  Costs and Expenses      82  

Section 9.5

  Binding Effect      82  

Section 9.6

  Lender Assignments and Participations      83  

Section 9.7

  Indemnification      86  

Section 9.8

  Execution in Counterparts      86  

Section 9.9

  Survival of Representations, etc.      86  

Section 9.10

  Severability      86  

Section 9.11

  Usury Not Intended      86  

Section 9.12

  Confidentiality      87  

Section 9.13

  Governing Law; Submission to Jurisdiction      87  

Section 9.14

  Waiver of Jury Trial      88  

Section 9.15

  Waiver of Consequential Damages      88  

Section 9.16

  Judgment Currency      88  

Section 9.17

  Headings Descriptive      89  

Section 9.18

  Electronic Execution of Assignments      89  

Section 9.19

  USA Patriot Act      89  

Section 9.20

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      89  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 9.21

  Certain ERISA Matters      90  

Section 9.22

  Acknowledgement Regarding Any Supported QFCs      91  

 

EXHIBITS:         Exhibit A    –      Form of Assignment and Assumption Exhibit
B    –      Form of Compliance Certificate Exhibit C    –      Form of Notice of
Borrowing Exhibit D    –      Form of Notice of Conversion or Continuation
Exhibit E    –      Form of Revolving Note Exhibit F    –      Form of Swingline
Note Exhibit G-1    –      Form of U.S. Tax Compliance Certificate Exhibit G-2
   –      Form of U.S. Tax Compliance Certificate Exhibit G-3    –      Form of
U.S. Tax Compliance Certificate Exhibit G-4    –      Form of U.S. Tax
Compliance Certificate

 

SCHEDULES:         Schedule 1.1(a)    –      Revolving Commitments Schedule
1.1(b)    –      Mandatory Cost Formulae Schedule 1.1(c)    –      Existing
Letters of Credit

 

-iv-



--------------------------------------------------------------------------------

5-YEAR CREDIT AGREEMENT

This 5-YEAR CREDIT AGREEMENT (“Agreement”) is entered into as of June 27, 2017,
among NATIONAL OILWELL VARCO, INC., a Delaware corporation (the “Borrower”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (as defined
below) and an Issuing Lender (as defined below), and each Lender (as defined
below).

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger, consolidation or otherwise
or (b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of related transactions) at least a majority (in number
of votes) of the securities of a corporation which have ordinary voting power
for the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Additional Lender” has the meaning set forth in Section 2.15.

“Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the sum of the Federal Funds Rate in effect on such day plus 1⁄2% per annum,
and (c) the Daily One Month LIBOR Rate plus one percent (1.00%). Any change in
the Adjusted Base Rate due to a change in the Prime Rate, Daily One Month LIBOR
or the Federal Funds Rate shall be effective on the effective date of such
change in the Prime Rate, Daily One Month LIBOR or the Federal Funds Rate.

“Adjusted Base Rate Advance” means an Advance which bears interest as provided
in Section 2.6(a). All Adjusted Base Rate Advances shall be denominated in
Dollars.

“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent for the Lenders pursuant to Article VIII and
any successor administrative agent in that capacity pursuant to Section 8.6.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire submitted to and accepted by the Administrative
Agent duly completed by such Lender.

“Advance” means any Swingline Advance or any Revolving Advance.

“Affiliate” means, at any time, (a) as to the Borrower or any Subsidiary
thereof, (i) any other Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such Person or any Subsidiary of such Person or (ii) any other Person owning
beneficially or controlling thirty percent (30%) or more of the equity interests
in such Person, and

 

1



--------------------------------------------------------------------------------

(b) as to any other Person, any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” or “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through ownership of voting securities or
other equity interests, by contract or otherwise. For purposes of clause (b), a
Person shall be deemed to control another Person if the controlling Person owns
10% or more of any class of voting securities (or other ownership interests) of
the controlled Person.

“Agreed Currency” means (a) Dollars, (b) Euro, (c) Pounds Sterling, (d) Canadian
Dollars, (e) Norwegian Kroner, and (f) any other Eligible Currency which the
Borrower requests the Administrative Agent to include as an Agreed Currency
hereunder and which is reasonably acceptable to all Lenders and, in connection
with Letters of Credit, which is reasonably acceptable to the applicable Issuing
Lender. If, after the designation of any currency as an Agreed Currency
(including any Foreign Currency designated in clause (b) – (f) above) pursuant
to the terms hereof, (x) currency control or other exchange regulations are
imposed in the country in which such currency is issued with the result that
different types of such currency are introduced, (y) such currency, in the
reasonable determination of the Administrative Agent, no longer qualifies as an
“Eligible Currency” or (z) in the reasonable determination of the Administrative
Agent, a Dollar Amount of such currency is not readily calculable, the
Administrative Agent shall promptly notify the Lenders and the Borrower, and
such currency shall no longer be an Agreed Currency until such time as the
Administrative Agent, the applicable Issuing Lender, or the Lenders, as required
herein, agree to reinstate such currency as an Agreed Currency.

“Agreement” means this 5-Year Credit Agreement dated as of June 27, 2017 among
the Borrower, the Administrative Agent, and the Lenders, as it may be hereafter
amended, restated, amended and restated, supplemented, extended or otherwise
modified from time to time in accordance with its terms.

“Aggregate Exposure” means the sum of (a) the aggregate outstanding Advances
plus (b) the aggregate Letter of Credit Exposure.

“Amendment No. 1 Co-Lead Fee Letter” means the letter agreement dated as of
October 7, 2019 among the Borrower, Citigroup Global Markets Inc., UniCredit
Bank AG, New York Branch, Skandinaviska Enskilda Banken AB (publ), JPMorgan
Chase Bank, N.A., ABN AMRO Capital USA LLC, The Bank of Nova Scotia, Barclays
Bank PLC, HSBC Bank USA, National Association, and Standard Chartered Bank.

“Amendment No. 1 DNB Markets Fee Letter” means the letter agreement dated as of
October 7, 2019 between the Borrower and DNB Markets, Inc.

“Amendment No. 1 Effective Date” means October 30, 2019.

“Amendment No. 1 Wells Fargo Fee Letter” means the letter agreement dated as of
October 7, 2019, among the Borrower, Wells Fargo and Wells Fargo Securities,
LLC.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, its Subsidiaries, or its Affiliates or
to any Lender or its Affiliates from time to time concerning or relating to
bribery or corruption, including, without limitation, the United States Foreign
Corrupt Practices Act of 1977 and the rules and regulations thereunder and the
U.K. Bribery Act 2010 and the rules and regulations thereunder.

 

2



--------------------------------------------------------------------------------

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable the
Borrower, its Subsidiaries, or its Affiliates or to any Lender or its Affiliates
or related to terrorism financing, money laundering, any predicate crime to
money laundering, or any financial record keeping, including any applicable
provision of the Patriot Act and The Currency and Foreign Transactions Reporting
Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C.
§§ 1818(s), 1820(b) and 1951-1959).

“Applicable Margin” means, at any time with respect to any Revolving Advance,
Commitment Fees or letter of credit fees (except as otherwise provided below),
the following percentages based upon the ratings by Moody’s, S&P, and/or Fitch
(each, a “Rating Agency” and collectively, the “Rating Agencies”), respectively,
applicable on such date to the Index Debt:

 

Tier

  

Index Debt Rating

   Eurocurrency
Rate
Advances     Adjusted
Base
Rate
Advances     Commitment
Fees       

S&P

  

Moody’s

  

Fitch

                  

1

   A or higher    A2 or higher    A or higher      0.875 %      0.000 %     
0.080 % 

2

   A-    A3    A-      1.000 %      0.000 %      0.100 % 

3

   BBB+    Baa1    BBB+      1.125 %      0.125 %      0.125 % 

4

   BBB    Baa2    BBB      1.250 %      0.250 %      0.150 % 

5

   BBB- or lower    Baa3 or lower    BBB- or lower      1.500 %      0.500 %   
  0.200 % 

For purposes of the foregoing, (a) if only one Rating Agency provides a rating
for Index Debt, the Tier corresponding to that rating shall apply, unless such
rating is by Fitch, in which case the Tier shall be deemed to be Tier 5, (b) if
only two Rating Agencies provide a rating for Index Debt, then (i) if both
ratings correspond to the same Tier, that Tier shall apply, (ii) if there is a
one Tier difference between the two ratings, then the Tier corresponding to the
higher rating shall be used (with the rating for Tier 1 being the highest and
the rating for Tier 5 being the lowest), and (iii) if there is a greater than
one Tier difference between the ratings, then the Tier that is one Tier below
the higher rating will be used, (c) if three Rating Agencies provide a rating
for Index Debt, then (i) if all three ratings correspond to the same Tier, that
Tier shall apply, (ii) if all three ratings are at different Tiers, the Tier
that applies to the middle of the three ratings shall apply, and (iii) if two
ratings correspond to the same Tier and the third rating is different, the Tier
corresponding to the two same Tiers shall apply, (d) if none of the three Rating
Agencies shall have in effect a rating for Index Debt (other than by reason of
the circumstances referred to in the next succeeding paragraph), then the Tier
shall be deemed to be Tier 5, and (e) if the ratings established or deemed to
have been established by the Rating Agencies with respect to Index Debt shall be
changed (other than as a result of a change in the rating system of such Rating
Agency), such change shall be effective as of the date on which it is first
announced or published by the applicable Rating Agency or, in the absence of
such announcement or publication, on the effective date of such rating.

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of any Rating
Agency shall change, or if any Rating Agency shall cease to be in the business
of rating corporate debt obligations, the Borrower and the Lenders shall
negotiate in good faith to amend these provisions to reflect such changed rating
system or the unavailability of ratings from such Rating Agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation; provided that, if the rating system of both Moody’s and S&P shall
change, or if both Moody’s and S&P shall cease to be in the business of rating
corporate debt obligations, pending the effectiveness of any such amendment, the
Tier shall be deemed to be Tier 5. From the Amendment No. 1 Effective Date until
the first such ratings change, if any, the Applicable Margin shall be determined
by reference to Tier 3.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, until the date that is three (3) Business Days
after the date of the Borrower’s delivery of irrevocable written notice to the
Administrative Agent stating that the Borrower wishes to include Fitch as a
Rating Agency for purposes of determining the Applicable Margin, Fitch shall be
deemed not to provide an Index Debt rating for purposes of determining the
Applicable Margin.

“Applicable Time” means, with respect to any borrowings and payments in any
Designated Currency, the local time in the place of settlement for such
Designated Currency as may be determined by the Administrative Agent, the
applicable Swingline Lender or the applicable Issuing Lender, as the case may
be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.

“Arrangers” means (a) Wells Fargo Securities, LLC, and its successors, in its
capacity as co-lead arranger, (b) DNB Markets, Inc., and its successors, in its
capacity as co-lead arranger, (c) Citigroup Global Markets Inc., and its
successors, in its capacity as co-lead arranger, (d) UniCredit Bank AG, New York
Branch, and its successors, in its capacity as co-lead arranger, (e) ABN AMRO
Capital USA LLC, and its successors, in its capacity as co-lead arranger,
(f) The Bank of Nova Scotia, and its successors, in its capacity as co-lead
arranger, (g) Barclays Bank PLC, and its successors, in its capacity as co-lead
arranger, (h) JPMorgan Chase Bank, N.A., and its successors, in its capacity as
co-lead arranger, (i) Skandinaviska Enskilda Banken AB (publ), and its
successors, in its capacity as co-lead arranger, (j) HSBC Bank USA, National
Association, and its successors, in its capacity as co-lead arranger, and
(k) Standard Chartered Bank, and its successors, in its capacity as co-lead
arranger.

“Assignment and Acceptance” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A.

“Authorized Agent” means each officer of any wholly-owned Subsidiary of the
Borrower, who has been duly authorized and appointed by a Responsible Officer of
the Borrower to act on behalf of the Borrower in requesting Advances and Letters
of Credit, including, the designation of the currency, amount, Conversions,
continuations and prepayments of, and Interest Periods with respect to, Advances
and the determination of the amounts, terms and beneficiaries of Letters of
Credit.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benchmark Replacement” means, with respect to all Advances denominated in a
given currency, the sum of: (a) the alternate benchmark rate that has been
selected by the Administrative Agent and the Borrower giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body with respect to
such currency or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the Eurocurrency Adjusted
Base Rate for syndicated credit facilities denominated in such currency and
(b) the applicable Benchmark Replacement Adjustment for such Benchmark
Replacement;

 

4



--------------------------------------------------------------------------------

provided that, if any Benchmark Replacement as so determined would be less than
zero, such Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurocurrency Adjusted Base Rate with an Unadjusted Benchmark Replacement for
each applicable Interest Period, the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Eurocurrency Adjusted Base Rate with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Eurocurrency Adjusted Base Rate with the applicable
Unadjusted Benchmark Replacement for syndicated credit facilities at such time
denominated in the relevant currency.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Adjusted Base Rate,” the definition of
“Eurocurrency Rate,” the definition of “Interest Period,” timing and frequency
of determining rates and making payments of interest and other administrative
matters) that the Administrative Agent, in consultation with the Borrower,
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines, in consultation with the Borrower, that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurocurrency Adjusted Base Rate with respect to a given
currency:

 

  (a)

in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Eurocurrency Adjusted Base Rate permanently or indefinitely ceases to
provide the Eurocurrency Adjusted Base Rate with respect to such currency; or

 

  (b)

in the case of clause (c) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurocurrency Adjusted Base Rate with
respect to a given currency:

 

  (a)

a public statement or publication of information by or on behalf of the
administrator of the Eurocurrency Adjusted Base Rate announcing that such
administrator has ceased or will cease to provide the Eurocurrency Adjusted Base
Rate with respect to such currency, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the Eurocurrency Adjusted Base Rate
with respect to such currency;

 

5



--------------------------------------------------------------------------------

  (b)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Eurocurrency Adjusted Base Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurocurrency Adjusted Base Rate, a resolution authority with
jurisdiction over the administrator for the Eurocurrency Adjusted Base Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the Eurocurrency Adjusted Base Rate or any other Relevant
Governmental Body, which states that the administrator of the Eurocurrency
Adjusted Base Rate with respect to such currency has ceased or will cease to
provide the Eurocurrency Adjusted Base Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the Eurocurrency Adjusted
Base Rate with respect to such currency; or

 

  (c)

a public statement or publication of information by the regulatory supervisor
for the administrator of the Eurocurrency Adjusted Base Rate announcing that the
Eurocurrency Adjusted Base Rate with respect to such currency is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Majority Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, with respect to all Advances
denominated in a given currency, if a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to the Eurocurrency
Adjusted Base Rate and solely to the extent that the Eurocurrency Adjusted Base
Rate has not been replaced with a Benchmark Replacement with respect to Advances
denominated in such currency, the period (a) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurocurrency Adjusted Base Rate for all purposes
hereunder with respect to Advances denominated in such currency in accordance
with Section 2.6(f) and (b) ending at the time that a Benchmark Replacement has
replaced the Eurocurrency Adjusted Base Rate for all purposes hereunder with
respect to Advances denominated in such currency pursuant to Section 2.6(f).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” has the meaning set forth in the preamble to this Agreement.
“Borrowing” means a Revolving Borrowing or a Swingline Borrowing.

 

6



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Legal Requirements of, or are
in fact closed in, Texas or New York, and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Advance denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Advance, or any
other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Advance, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Advance denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Advance, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Advance, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Advance denominated in a currency other than Dollars or Euro, means any such day
on which dealings in deposits in the relevant currency are conducted by and
between banks in the London interbank market for such currency or, if such
market is unavailable, then the principal offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate
Advance denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Advance (other than
any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

“Canadian Dollars” means the lawful money of Canada.

“Canadian Reference Bank” means The Bank of Nova Scotia, or its successors and
assigns, or such other bank that is a Canadian chartered bank listed on Schedule
I under the Bank Act (Canada) as agreed to from time to time by the Borrower and
the Administrative Agent.

“Canadian Swingline Advance” has the meaning set forth in Section 2.1(b).

“Canadian Swingline Lender” means The Bank of Nova Scotia as the swingline
lender for the Canadian Swingline Advances, or any successor swingline lender
for Canadian Swingline Advances hereunder.

“Capital Lease” means, for any Person, any lease of any Property (whether real,
personal or mixed) by that Person as lessee which, in accordance with GAAP, is
or should be accounted for as a capital lease or finance lease on the balance
sheet of that Person.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capital Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Collateral Accounts” means the special cash collateral account containing
cash deposited pursuant to Sections 2.13(g), 2.17, 2.20, 7.2(b), or 7.3(b) to be
maintained at the Administrative Agent’s offices in accordance with Sections
2.20(b) and 7.4.

 

7



--------------------------------------------------------------------------------

“Cash Collateralize” means, to deposit into the Cash Collateral Account or to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of one or more of the Issuing Lenders or Swingline Lenders, as collateral for
Letters of Credit or obligations of Lenders to fund participations in respect of
the Letter of Credit Exposure or Swingline Advances, cash or deposit account
balances or, if the Administrative Agent and each applicable Issuing Lender
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuing Lender. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“CDOR Rate” means, for each day in any period, the annual rate of interest that
is the rate based on an average rate applicable to Canadian Dollar bankers’
acceptances for a term equal to the term of the relevant Interest Period
appearing on the Reuters Monitor Screen Page CDOR at approximately 10:00 a.m.
(Toronto, Ontario time), on such date, or if such date is not a Business Day, on
the immediately preceding Business Day; provided that if such rate does not
appear on the Reuters Monitor Screen Page CDOR as contemplated, then the CDOR
Rate on such date shall be the rate quoted by the Canadian Reference Bank as its
annual discount rate (determined by the Administrative Agent as of 10:00 a.m.
(Toronto, Ontario time) on such date), in each case that would be applicable to
Canadian Dollar bankers’ acceptances for the relevant period quoted by such bank
as of 10:00 a.m. (Toronto, Ontario time) on such date or, if such date is not a
Business Day, on the immediately preceding Business Day. No adjustment shall be
made to account for the difference between the number of days in a year on which
the rates referred to in this definition are based and the number of days in a
year on the basis of which interest is calculated in this Agreement.
Notwithstanding the foregoing, if the CDOR Rate at any determination is less
than zero, such rate shall be deemed to be zero for purposes of such
determination under this Agreement.

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934), directly or indirectly, of
securities of the Borrower (or other securities convertible into such
securities) representing 50% or more of the combined voting power of all
outstanding securities of the Borrower entitled to vote in the election of
directors, other than securities having such power only by reason of the
happening of a contingency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 3.1 have been satisfied.

“Co-Lead Fee Letter” means the letter agreement dated as of June 7, 2017 between
the Borrower, Citigroup Global Markets Inc., UniCredit Bank AG, New York Branch,
Skandinaviska Enskilda Banken AB (publ), JPMorgan Chase Bank, N.A., ABN AMRO
Capital USA LLC, The Bank of Nova Scotia and Barclays Bank PLC.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

 

8



--------------------------------------------------------------------------------

“Commitment Fees” has the meaning set forth in Section 2.3(a).

“Compliance Certificate” means a certificate of the Borrower in substantially
the form of the attached Exhibit B.

“Computation Date” means (a) the last Business Day of each calendar quarter,
(b) the date of any proposed Borrowing, (c) the date of any proposed issuance,
increase or extension of a Letter of Credit, (d) the date of any reduction of
Revolving Commitments pursuant to Section 2.4 or increase of Revolving
Commitments pursuant to Section 2.15, and (e) after an Event of Default has
occurred and is continuing, any other Business Day at the Administrative Agent’s
discretion or upon instruction by the Majority Lenders.

“Confidential Information” means information that the Borrower furnishes to the
Administrative Agent or any Lender in a writing designated as confidential, but
does not include any such information that is or becomes generally available to
the public or that is or becomes available to the Administrative Agent or such
Lender from a source other than the Borrower that is not, to the Administrative
Agent’s or such Lender’s knowledge, acting in violation of a confidentiality
agreement with the Borrower.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lender” has the meaning set forth in Section 2.19(b).

“Consolidated” refers to the consolidation of the accounts of the Borrower and
its Subsidiaries in accordance with GAAP, including, when used in reference to
the Borrower, principles of consolidation consistent with those applied in the
preparation of the Financial Statements.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time, determined in accordance with GAAP.

“Controlled Group” means all members of a controlled group of corporations and
all trades (whether or not incorporated) under common control which, together
with the Borrower, are treated as a single employer under Section 414 of the
Code.

“Convert”, “Conversion”, and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.2(b).

“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Fee Letters, and each other agreement, instrument or document
executed by the Borrower or any of its Subsidiaries at any time in connection
with this Agreement, including each Notice of Borrowing.

“Daily One Month LIBOR” means, for any day, the rate per annum equal to the
Eurocurrency Rate for Dollars then in effect for delivery for a one month
period.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Legal Requirements of the United States
or other applicable jurisdictions from time to time in effect.

 

9



--------------------------------------------------------------------------------

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to (i) (except, with regards to the funding of Swingline Advances, any
Swingline Lender) fund all or any portion of its Advances within two Business
Days of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Lender, any Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Advances) within two Business Days of the date when due, (b)
(except, with regards to the funding of Swingline Advances, any Swingline
Lender) has notified the Borrower, the Administrative Agent or any Issuing
Lender or Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund an Advance hereunder and states that such position is based on such
Lender’s good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c)
(except, with regards to the funding of Swingline Advances, any Swingline
Lender) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.20(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, each
Swingline Lender and each Lender.

“Designated Currency” means, (a) for a Revolving Borrowing, the Agreed Currency
which is designated for such Revolving Borrowing, (b) for Swingline Advances,
the Agreed Currency which is designated for such Advances, and (c) for any
Letter of Credit, the Agreed Currency in which such Letter of Credit is issued.

“DNB Markets Fee Letter” means the letter agreement dated as of June 7, 2017
between the Borrower and DNB Markets, Inc.

“Dollars” and “$” means lawful money of the United States of America.

 

10



--------------------------------------------------------------------------------

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in Dollars of any
amount of such currency if such currency is any Foreign Currency, calculated
using the Exchange Rate.

“Early Opt-in Election” means the occurrence of:

(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Majority Lenders to the Administrative Agent (with a copy to the Borrower)
that the Majority Lenders have determined in good faith that syndicated credit
facilities denominated in a given currency being executed at such time, or that
include language similar to that contained in Section 2.6(f) are being executed
or amended, as applicable, to incorporate or adopt a new benchmark interest rate
to replace the Eurocurrency Adjusted Base Rate with respect to such currency,
and

(b) (i) the election by the Administrative Agent or (ii) the election by the
Majority Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Majority Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of the respective
assigning Lender with the approval of the Administrative Agent, the Issuing
Lenders and the Swingline Lenders, which approvals will not be unreasonably
withheld, and (c) any other Person (other than a natural person) with the
approval of the Administrative Agent, the Issuing Lenders, the Swingline
Lenders, and (provided that no Event of Default has occurred and is continuing)
the Borrower, which approvals will not be unreasonably withheld; provided that
(i) the Borrower shall be deemed to have approved such assignee unless it shall
object thereto by written notice to the Administrative Agent within 10 Business
Days after having received notice thereof, (ii) no Defaulting Lender nor any of
its Subsidiaries, nor any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii) shall be
qualify as an Eligible Assignee, and (iii) “Eligible Assignee” shall not include
the Borrower or any Affiliate or Subsidiary of the Borrower.

“Eligible Currency” means any Foreign Currency provided that: (a) quotes for
loans in such currency are available in the London interbank deposit market;
(b) such currency is freely transferable and convertible into Dollars in the
London foreign exchange market, (c) no approval of a Governmental Authority in
the country of issue of such currency is required to permit use of such currency
by any Lender or Issuing Lender for making loans or issuing letters of credit,
or honoring drafts presented under letters of credit in such currency, and
(d) there is no restriction or prohibition under any applicable Legal
Requirements against the use of such currency for such purposes.

 

11



--------------------------------------------------------------------------------

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.    

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation, including claims or proceedings under any Environmental Law
(“Claims”) or any permit issued under any Environmental Law, including (a) any
and all Claims by Governmental Authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Substances or arising from alleged
injury or threat of injury to health or safety in relation to the environment.

“Environmental Laws” means any and all Legal Requirements arising from, relating
to, or in connection with the environment, health or safety, relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of Hazardous Substances into
surface water, ground water or land, or (d) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Substances or wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” mean the lawful currency of the participating member states of
the EMU.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

“Eurocurrency Adjusted Base Rate” means, subject to the implementation of a
Benchmark Replacement in accordance with Section 2.6(f), the rate per annum
(rounded upward to the nearest whole multiple of 1/100th of 1%) equal to the
rate for deposits in the relevant currency (for delivery on the first day of
such Interest Period) “appearing on the Reuters “LIBOR01” screen (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen), as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the relevant currency for delivery on the first day of
such Interest Period in immediately available funds in the approximate amount of
the Eurocurrency Rate Advance being made, continued or Converted by the
Administrative Agent and with a term equivalent to such Interest Period would be
offered by the Administrative Agent’s London Branch (or other branch or
Affiliate of the Administrative Agent) to major banks in the London interbank
market for such currency or, if such market is unavailable, then the principal
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period; provided that, in each case, if such rate at any determination
is less than zero, such rate shall be deemed to be zero for purposes of such
determination under this Agreement.

 

12



--------------------------------------------------------------------------------

“Eurocurrency Rate” means (a) with respect to a Eurocurrency Rate Advance (other
than an Advance denominated in Norwegian Kroner or Canadian Dollars) for the
relevant Interest Period, the interest rate per annum equal to (i) the
Eurocurrency Adjusted Base Rate divided by (ii) one minus the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“eurocurrency liabilities”), (b) with respect to a Eurocurrency Rate Advance
denominated in Norwegian Kroner, the interest rate per annum equal to (i) the
Offshore Rate divided by (ii) one minus the reserve percentage (expressed as a
decimal, carried out to five decimal places) in effect on such day, whether or
not applicable to any Lender, under regulations issued from time to time by the
Federal Reserve Board for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “eurocurrency liabilities”)
and (c) with respect to a Eurocurrency Rate Advance denominated in Canadian
Dollars, the interest rate per annum equal to (i) the CDOR Rate divided by
(ii) one minus the reserve percentage (expressed as a decimal, carried out to
five decimal places) in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency
supplemental or other marginal reserves requirement) with respect to a
Eurocurrency funding (currently referred to as “eurocurrency liabilities”). It
is agreed that for purposes of this definition, Eurocurrency Rate Advances made
hereunder shall be deemed to constitute Eurocurrency Liabilities as defined in
Regulation D and to be subject to the reserve requirements of Regulation D. The
Eurocurrency Rate for each outstanding Eurocurrency Rate Advance shall be
adjusted automatically as of the effective date of any change in the reserve
percentage described in clause (a)(ii), (b)(ii) or (c)(ii) above. Unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 2.6(f), in the event that a Benchmark Replacement with
respect to the Eurocurrency Adjusted Base Rate is implemented then all
references herein to the Eurocurrency Adjusted Base Rate shall be deemed
references to such Benchmark Replacement.

“Eurocurrency Rate Advance” means an Advance which bears interest as provided in
Section 2.6(b).

“Events of Default” has the meaning set forth in Section 7.1.

“Exchange Rate” for a currency means the rate determined by the Administrative
Agent to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Administrative Agent does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that, as to Letters of Credit, the Administrative Agent may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in a Foreign Currency.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Revolving
Commitment pursuant to a law in effect on the date

 

13



--------------------------------------------------------------------------------

on which (i) such Lender acquires such interest in the Advance or Revolving
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.16 or reallocation pursuant to Section 2.20(a)(iv)) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.11, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.11(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain 5-Year Credit Agreement dated as
of September 28, 2012 among the Borrower, Wells Fargo, as administrative agent,
and the lenders party thereto, as amended from time to time.

“Existing Letters of Credit” means those letters of credit, if any, issued by an
Issuing Lender prior to the Closing Date, for the account of the Borrower, any
Subsidiary of the Borrower and set forth on Schedule 1.1(c).

“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.

“Extended Maturity Date” has the meaning set forth in Section 2.19(a).
“Extension Closing Date” has the meaning set forth in Section 2.19(b).

“Facility” means, collectively, (a) the revolving credit facility described in
Section 2.1(a), (b) the Swingline subfacilities, and (c) the letter of credit
subfacility described in Section 2.13(a).

“FASB Adjustment” has the meaning set forth in Section 1.3(c).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any law, regulation or official administrative practice adopted pursuant to
any such intergovernmental agreement.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average (or, if no
such average is available, the weighted median) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for any such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that, if the Federal Funds Rate at any determination is less than zero,
such rate shall be deemed to be zero for purposes of such determination under
this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

14



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letters” means (a) the Wells Fargo Fee Letter, (b) the DNB Markets Fee
Letter, (c) the Co-Lead Fee Letter, (d) the Amendment No. 1 Wells Fargo Fee
Letter, (e) the Amendment No. 1 DNB Markets Fee Letter, and (f) the Amendment
No. 1 Co-Lead Fee Letter.

“Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (b) any Hedging Transaction.

“Financial Statements” means the financial statements described in Section 4.6.

“Fitch” means Fitch Ratings and any successor thereto which is a nationally
recognized statistical rating organization.

“Foreign Currency” means any currency other than Dollars.

“Foreign Currency Amount” means with respect to an amount denominated in
Dollars, the equivalent in a Foreign Currency of such amount determined at the
Exchange Rate for the purchase of such Foreign Currency with Dollars, as
determined by the Administrative Agent on the Computation Date applicable to
such amount.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Swingline Lender” means the Canadian Swingline Lender, the UK Swingline
Lender, or the Norwegian Swingline Lender.

“Foreign Swingline Advance” means any Canadian Swingline Advance, UK Swingline
Advance, or Norwegian Swingline Advance.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Exposure with respect to Letters of Credit issued by such
Issuing Lender other than Letter of Credit Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Pro Rata Share of
outstanding Swingline Advances made by such Swingline Lender other than
Swingline Advances as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.3.

“Governmental Authority” means any foreign governmental authority (including any
supranational bodies such as the European Union or the European Central Bank),
the United States of America, any state of the United States of America and any
subdivision of any of the foregoing, and any agency, central bank, department,
commission, board, authority or instrumentality, bureau or court having
jurisdiction over any Lender, the Borrower, or the Borrower’s Subsidiaries or
any of their respective Properties.

 

15



--------------------------------------------------------------------------------

“Hazardous Substance” shall have the meaning assigned to that term in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Acts of 1986, and shall
also include substances regulated under any other Environmental Law, including
pollutants, contaminants, petroleum, petroleum products, radionuclides,
radioactive materials, and medical and infectious waste.

“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law. “Hedging Transactions” means any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by a
Person which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Hedging Obligations” of a Person means, without duplication, any and all
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Financial Contract or other Hedging Transactions, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any
Financial Contract or Hedging Transactions.

“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money (regardless of whether such obligations would
be, in accordance with GAAP, shown as a short term debt or long term debt on the
consolidated balance sheet of such Person), (b) obligations representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade, expense accruals, deferred employee compensation items
arising in the ordinary course of business, and any amounts that are being
contested and for which adequate reserves have been established in accordance
with GAAP), (c) obligations of others which such Person has directly or
indirectly, whether or not assumed, secured by Liens or payable out of the
proceeds or production from Property now or hereafter owned or acquired by such
Person (but, if not otherwise assumed, limited to the extent of such Property’s
fair market value), guaranteed or otherwise provided credit support therefor,
(d) to the extent not included in clause (a) above, any obligations which are
evidenced by notes, acceptances, or other instruments, (e) reimbursement
obligations of such Person in respect of drawn or funded letters of credit,
surety bonds, acceptance facilities, or drafts or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (f) obligations of such Person to purchase securities or other Property
arising out of or in connection with the sale of the same or substantially
similar securities or Property, (g) Capitalized Lease Obligations,
(h) liabilities of such Person in respect of Hedging Obligations, and (i) any
other financial accommodation which in accordance with GAAP would be shown as a
short term debt or long term debt on the consolidated balance sheet of such
Person. For the purposes of this definition, the amount of any Hedging
Obligations on any date shall be deemed to be the Swap Termination Value thereof
as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

16



--------------------------------------------------------------------------------

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Advance or the
date of the Conversion of any Adjusted Base Rate Advance into a Eurocurrency
Rate Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.2 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.2. The duration of each
such Interest Period shall be one, two, three or six months, in each case as the
Borrower may select upon notice received by the Administrative Agent not later
than 12:00 p.m. (Houston, Texas time) on the day required under Section 2.2 in
connection with a Revolving Borrowing of such Type of Advance; provided,
however, that:

(a) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

(d) no Interest Period shall end after the latest Maturity Date.

“IRS” means the United States Internal Revenue Service.

“Issuing Lender” means (a) with respect to each Existing Letter of Credit, the
Lender that issued such Letter of Credit, (b) with respect to all other Letters
of Credit, (i) Wells Fargo, (ii) DNB Bank ASA, New York Branch, (iii) Citibank,
N.A., (iv) UniCredit Bank AG, New York Branch, (v) ABN AMRO Capital USA LLC,
(vi) The Bank of Nova Scotia, (vii) Barclays Bank PLC, (viii) JPMorgan Chase
Bank, N.A., (ix) Skandinaviska Enskilda Banken AB (publ), (x) HSBC Bank USA,
National Association, and (xi) each other Lender from time to time designated by
the Borrower as an Issuing Lender hereunder with prior written notice to the
Administrative Agent and with the written agreement of such Lender, in each case
under this clause (b) in their respective capacity as an issuer of Letters of
Credit hereunder, and (c) any Lender acting as a successor issuing lender
pursuant to Section 8.6. Any Issuing Lender may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Lender,
in which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, injunction, rule, regulation or other restriction (or official
interpretation of any of the foregoing) of, and the terms of any license,
permit, concession, grant or franchise issued by, any Governmental Authority.

“Lenders” means each of the lenders party to this Agreement, including each
Eligible Assignee that shall become a party to this Agreement pursuant to
Section 9.6 and, unless the context requires otherwise, including a lender in
its capacity as a Swingline Lender.

 

17



--------------------------------------------------------------------------------

“Lending Office” means, with respect to each Lender, the “Lending Office” of
such Lender (or an Affiliate of such Lender) designated for each Type of Advance
in the Administrative Questionnaire submitted by such Lender or such other
office of such Lender (or an Affiliate of such Lender) as such Lender may from
time to time specify to the Administrative Agent and the Borrower as the office
by which its Advances of such Type are to be made and maintained.

“Letter of Credit” means, individually, any letter of credit issued by any
Issuing Lender under the Facility which is subject to this Agreement, including
the letters of credit described on Schedule 1.1(c).

“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit and any agreements, documents, and instruments entered into in
connection with or relating to such Letter of Credit.

“Letter of Credit Exposure” means, at any time, the Dollar Amount of the sum of
(a) the aggregate undrawn maximum face amount of each Letter of Credit at such
time and (b) the aggregate unpaid amount of all Reimbursement Obligations
related to Letters of Credit at such time.

“Letter of Credit Maximum Amount” means (a) as to all the Issuing Lenders in the
aggregate, $750,000,000, and (b) with respect to each Issuing Lender, a sublimit
thereof as agreed between such Issuing Lender and the Borrower from time to
time; provided that, (i) on and after the latest Maturity Date, the Letter of
Credit Maximum Amount shall be zero and (ii) on and after the Maturity Date of
such Issuing Lender, such Issuing Lender’s sublimit with respect to the Letter
of Credit Maximum Amount shall be zero and the aggregate Letter of Credit
Maximum Amount shall be immediately and automatically reduced on such Maturity
Date by an amount equal to such Issuing Lender’s sublimit. The individual
sublimits are as follows:

 

Issuing Lender

   Sublimit  

Wells Fargo

   $ 105,000,000  

DNB Bank ASA, New York Branch

   $ 105,000,000  

Citibank, N.A.

   $ 67,500,000  

UniCredit Bank AG, New York Branch

   $ 67,500,000  

ABN AMRO Capital USA LLC

   $ 67,500,000  

The Bank of Nova Scotia

   $ 67,500,000  

Barclays Bank PLC

   $ 67,500,000  

JPMorgan Chase Bank, N.A.

   $ 67,500,000  

Skandinaviska Enskilda Banken AB (publ)

   $ 67,500,000  

HSBC Bank USA, National Association

   $ 67,500,000  

“Letter of Credit Obligations” means the obligations, whether actual or
contingent, of the Borrower under this Agreement in connection with the Letters
of Credit.

“Lien” means any lien (statutory or otherwise), mortgage, pledge, hypothecation,
assignment, deposit arrangement, charge, deed of trust, security interest,
encumbrance or other type of preferential arrangement, priority or other
security agreement of any kind or nature whatsoever to secure or provide for the
payment of any obligation of any Person, whether arising by contract, operation
of law or otherwise (including the interest of a vendor or lessor under any
conditional sale agreement, Capital Lease or other title retention agreement).

 

18



--------------------------------------------------------------------------------

“Majority Lenders” means, as of the date of determination, two or more Lenders
holding more than 50% of the sum of the unutilized aggregate Revolving
Commitments plus the Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in Letter of Credit Obligations and
in the Swingline Advances being deemed “held” by such Lender for purposes of
this definition). The Revolving Commitments and Outstandings of any Defaulting
Lender shall be disregarded in determining Majority Lenders at any time.

“Mandatory Cost Rate” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1(b).

“Mandatory Revolving Borrowing” means a Revolving Borrowing comprised of
Adjusted Base Rate Advances or Eurocurrency Rate Advances made to repay a
Swingline Advance as provided in Section 2.1(b) or to reimburse an Issuing
Lender for unpaid Reimbursement Obligations as provided in Section 2.13(d).

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise), or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform its obligations under the Credit Documents (other than Notices of
Borrowing or Notices of Conversion or Continuations) to which it is a party, or
(c) the validity or enforceability of any of the Credit Documents (other than
Notices of Borrowing or Notices of Conversion or Continuations) or the rights or
remedies of the Administrative Agent or the Lenders thereunder.

“Maturity Date” means the earlier of (a) October 30, 2024, as such date may be
extended under Section 2.19, and (b) the date on which the Revolving Commitments
are terminated in whole pursuant to this Agreement.

“Maximum Rate” means, as to any particular Lender, the maximum nonusurious
interest rate permitted to such Lender under applicable Legal Requirements.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral for Letters of Credit, consisting of cash or deposit account balances
in an amount equal to 100% of the Fronting Exposure of all Issuing Lenders with
respect to Letters of Credit issued and outstanding at such time, and (ii) with
respect to Cash Collateral for Swingline Advances, consisting of cash or deposit
account balances in an amount equal to 100% of the Fronting Exposure of all
Swingline Lenders with respect to Swingline Advances outstanding at such time.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA with respect to which the Borrower or any
member of the Controlled Group is obligated to make contributions or has any
liability, contingent or otherwise.

“Non-Approving Lender” means any Lender that does not approve any consent,
waiver or amendment of or under any Credit Document that (i) requires the
approval of all Lenders or all affected Lenders in accordance with the terms of
Section 9.1 and (ii) has been approved by the Majority Lenders.

“Non-Consenting Lender” has the meaning set forth in Section 2.19(b).

 

19



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Norwegian Kroner” or “NOK” means lawful money of the Kingdom of Norway.
“Norwegian Swingline Advance” has the meaning set forth in Section 2.1(b).
“Norwegian Swingline Lender” means DNB Bank ASA as the swingline lender for the
Norwegian Swingline Advances, or any successor swingline lender hereunder.

“Note” means a Revolving Note or a Swingline Note.

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit C and signed by a Responsible Officer of the Borrower or by an
Authorized Agent on behalf of the Borrower.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit D and signed by a Responsible
Officer of the Borrower or by an Authorized Agent on behalf of the Borrower.

“Obligations” means all Advances, Reimbursement Obligations, and any other fees,
expenses, reimbursements, indemnities or other obligations payable by the
Borrower to the Administrative Agent, the Lenders, the Issuing Lenders, the
Swingline Lenders or any other indemnified party under the Credit Documents.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Offshore Rate” means, for any Interest Period with respect to a Eurocurrency
Rate Advance denominated in Norwegian Kroner, the rate per annum (rounded
upwards to the next 1/16 of 1%), as determined by the Administrative Agent, to
be the rate at which deposits of Norwegian Kroner in immediately available funds
for delivery on the first day of such Interest Period are being made or
continued to leading banks in the offshore interbank market for Norwegian Kroner
in the approximate amount of such Eurocurrency Rate Advance and for a maturity
comparable to such Interest Period as determined by the Administrative Agent at
approximately 11 a.m. London time (or such other time and day as the
Administrative Agent may determine) 2 business days prior to the commencement of
such Interest Period; provided that, if such rate at any determination is less
than zero, such rate shall be deemed to be zero for purposes of such
determination under this Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Advance or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).

 

20



--------------------------------------------------------------------------------

“Outstandings” means, as of the date of determination, the sum of (a) Dollar
Amount of the aggregate outstanding principal amount of the Revolving Advances
and the Swingline Advances plus (b) the Dollar Amount of the Letter of Credit
Exposure.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, applicable Issuing Lender, or applicable
Swingline Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in a
Foreign Currency, the rate of interest per annum at which overnight deposits in
such Foreign Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of the Administrative Agent, applicable Issuing Lender or
applicable Swingline Lender in the applicable offshore interbank market for such
currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 9.6(e). “Participant
Register” has the meaning specified in Section 9.6(e).

“Participating Member State” means each state so described in any EMU
Legislation. “Patriot Act” means the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Liens” means the Liens permitted to exist pursuant to Section 6.1.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof or any trustee, receiver, custodian or
similar official.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

“Pounds Sterling” and/or “£” means lawful money of the United Kingdom of Great
Britain and Northern Ireland.

“Present Maturity Date” has the meaning set forth in Section 2.19(a).

“Prime Rate” means at any time the rate of interest most recently announced by
Wells Fargo at its principal office in San Francisco, California as its prime
rate, whether or not the Borrower has notice thereof, with the understanding
that the Prime Rate is one of Wells Fargo’s base rates and serves as the basis
upon which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Wells Fargo may
designate. Each change in the Prime Rate shall be effective on the day the
change is announced by Wells Fargo.

 

21



--------------------------------------------------------------------------------

“Pro Rata Share” means, as to each Lender (a) the ratio (expressed as a
percentage) of such Lender’s Revolving Commitment at such time to the aggregate
Revolving Commitments at such time, (b) if the Revolving Commitments have been
terminated, the ratio (expressed as a percentage) of the sum of such Lender’s
aggregate outstanding Revolving Advances and participation interest in the
Letter of Credit Exposure and the Swingline Advances at such time to the
aggregate outstanding Revolving Advances, Swingline Advances, and Letter of
Credit Exposure of all the Lenders at such time, or (c) if the Revolving
Commitments have been terminated, all Letter of Credit Obligations have been
paid in full, all Letters of Credit have been terminated or expired and all
Advances have been paid in full, the ratio (expressed as a percentage) that was
most recently in effect.

“Property” of any Person means any and all property (whether real, personal, or
mixed, tangible or intangible) or other assets owned, leased or operated by such
Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning set forth in paragraph (d) of Section 9.6.

“Reimbursement Obligations” means all of the obligations of the Borrower set
forth in Section 2.13(d).

“Relevant Governmental Body” means, with respect to any given Benchmark
Replacement, (a) the central bank for the currency in which such Benchmark
Replacement is denominated or any central bank or other supervisor which is
responsible for supervising either (i) such Benchmark Replacement or (ii) the
administrator of such Benchmark Replacement or (b) any working group or
committee officially endorsed or convened by (i) the central bank for the
currency in which such Benchmark Replacement is denominated, (ii) any central
bank or other supervisor that is responsible for supervising either (A) such
Benchmark Replacement or (B) the administrator of such Benchmark Replacement,
(iii) a group of those central banks or other supervisors or (iv) the Financial
Stability Board or any part thereof.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
and the regulations issued under such section, with respect to a Plan.

“Responsible Officer” means the Chief Executive Officer, the President, the
Chief Financial Officer, any Vice President, any Treasurer, any Assistant
Treasurer, any Secretary, any Assistant Secretary or Manager of any Person.

“Restricted Lender” has the meaning assigned to such term in Section 1.7.    

“Restricted Payment” means (a) any direct or indirect payment (other than
scheduled payments), prepayment, redemption, defeasance, retirement, purchase
of, or other acquisition of or deposit of funds or Property for the payment
(other than scheduled payments), prepayment, redemption, defeasance, retirement,
or purchase of Senior Notes, and (b) the making by any Person of any dividends
or other distributions (in cash, property, or otherwise) on, or payment for the
purchase, redemption or other acquisition or retirement of, any shares of any
capital stock or other ownership interests of such Person, other than dividends
payable in such Person’s stock or ownership interests.

 

22



--------------------------------------------------------------------------------

“Revolving Advance” means an advance made by a Lender to the Borrower pursuant
to Section 2.1(a).

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances made by each Lender pursuant to Section 2.1(a) or Converted by each
Lender to Revolving Advances of a different Type pursuant to Section 2.2(b).

“Revolving Commitment” means, with respect to any Lender, the amount set
opposite such Lender’s name on Schedule 1.1(a) as its Revolving Commitment, or
if such Lender has entered into any Assignment and Acceptance or such Lender is
an Additional Lender, the amount set forth for such Lender as its Revolving
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 9.6(d), as such amount may be reduced pursuant to Section 2.4.

“Revolving Note” means a promissory note of the Borrower payable to any Lender,
in substantially the form of the attached Exhibit E evidencing Indebtedness of
such Borrower to such Lender resulting from Revolving Advances owing to such
Lender.

“S&P” means Standard & Poor’s Ratings Service, a division of S&P Global Inc., or
any successor thereof which is a nationally recognized statistical rating
organization.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, any European Union member
state, any applicable Canadian Governmental Authority, Her Majesty’s Treasury,
or any other relevant sanctions authority, (b) any Person operating, organized
or resident in a Sanctioned Country, or (c) any Person owned or controlled by
any such Person or Persons described in the foregoing clause (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, any applicable Canadian Governmental Authority,
the European Union, any European Union member state, or Her Majesty’s Treasury,
or (c) any other relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission. “Senior Notes”
means any senior debt securities of the Borrower.

“Senior Note Documents” means any indenture, note or other agreement evidencing
or governing the Senior Notes, as such indenture, note or other agreement may be
amended, supplemented or otherwise modified as permitted hereby.

“Significant Subsidiary” means any Subsidiary of the Borrower (a) with net book
value in excess of $100,000,000, calculated as of the end of the most recent
fiscal quarter end or (b) whose revenues for the immediately preceding twelve
month period exceeded $100,000,000.

 

23



--------------------------------------------------------------------------------

“Subsidiary” of a Person, at any time, means any corporation, association,
partnership, limited liability company, or other business entity of which more
than 50% of the outstanding shares of capital stock (or other equivalent
interests) having by the terms thereof ordinary voting power under ordinary
circumstances to elect a majority of the board of directors or Persons
performing similar functions (or, if there are no such directors or Persons,
having general voting power) of such entity (irrespective of whether at the time
capital stock (or other equivalent interests) of any other class or classes of
such entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more Subsidiaries of such Person or by one or
more Subsidiaries of such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

“Swap Termination Value” means, in respect of any one or more Financial
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Financial Contracts, (a) for any date on or
after the date such Financial Contracts have been closed out and termination
value(s) (including both debit and credit values) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) (including both debit and credit values) for such Financial Contracts,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Financial Contracts (which
may include a Lender or any Affiliate of a Lender).

“Swingline Advance” means a US Swingline Advance, a Canadian Swingline Advance,
a UK Swingline Advance, or a Norwegian Swingline Advance.

“Swingline Borrowing” means the making of a Swingline Advance by a Swingline
Lender under Section 2.1(b).

“Swingline Due Date” means the 14th and the last day of each calendar month.

“Swingline Lender” means the US Swingline Lender, Canadian Swingline Lender, UK
Swingline Lender, or the Norwegian Swingline Lender.

“Swingline Rate” means, as to any Swingline Advance, the Adjusted Base Rate plus
the Applicable Margin for Adjusted Base Rate Advances or such other rate per
annum agreed to from time to time in writing between the Borrower and the
applicable Swingline Lender.

“Swingline Note” means a promissory note of the Borrower payable to the
applicable Swingline Lender in substantially the form of the attached Exhibit F,
evidencing the Indebtedness of the Borrower to such Swingline Lender from
Swingline Advances owing to such Swingline Lender.

“Swingline Subfacilities” means the revolving credit facilities as provided by
the applicable Swingline Lenders, in either case, as provided under
Section 2.1(b) as a subfacility of the Facility.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system or the TARGET2 payment
system (or, if either of such payment systems cease to be operative, such other
payment system (if any) determined by the Administrative Agent to be a suitable
replacement) is open for the settlement of payments in Euro.

“Tax Group” has the meaning set forth in Section 4.11.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

24



--------------------------------------------------------------------------------

“Termination Event” means (a) the occurrence of a Reportable Event with respect
to a Plan, as described in Section 4043 of ERISA and the regulations issued
thereunder (other than a Reportable Event not subject to the provision for
30-day notice to the PBGC under such regulations), (b) the withdrawal of the
Borrower or any of its Affiliates from a Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
giving of a notice of intent to terminate a Plan under Section 4041(c) of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, or (e) any
other event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

“Total Capitalization Ratio” means, as of any date of calculation, the ratio of
the Borrower’s Total Funded Consolidated Indebtedness outstanding on such date
to its Total Consolidated Capitalization outstanding on such date.

“Total Consolidated Capitalization” means the sum of the Total Funded
Consolidated Indebtedness and Consolidated Net Worth.

“Total Funded Consolidated Indebtedness” means at any time the aggregate Dollar
Amount of Indebtedness of the Borrower and its Subsidiaries which is (a) of the
type described in clause (a), (d), (e), (g) or (i) of the definition of
“Indebtedness” or (b) of the type described in clause (c) of the definition of
“Indebtedness” to the extent that such lien secures or such guaranty covers
Indebtedness of the type described in clause (a), (d), (e), (g) or (i) of the
definition of “Indebtedness”.

“Type” has the meaning set forth in Section 1.4.

“UK Swingline Advance” has the meaning set forth in Section 2.1(b).

“UK Swingline Lender” means Barclays Bank PLC as the swingline lender for the UK
Swingline Advances, or any successor swingline lender hereunder.

“Unadjusted Benchmark Replacement” means, with respect to a given Benchmark
Replacement, such Benchmark Replacement excluding the Benchmark Replacement
Adjustment for such Benchmark Replacement.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.11(g)(ii)(B)(3).

“US Swingline Advance” has the meaning set forth in Section 2.1(b).

“US Swingline Lender” means Wells Fargo as the swingline lender for the US
Swingline Advances, or any successor swingline lender hereunder.

“Wells Fargo” means Wells Fargo Bank, National Association.

“Wells Fargo Fee Letter” means the letter agreement dated as of June 7, 2017
among the Borrower, Wells Fargo and Wells Fargo Securities, LLC.

“Withholding Agent” means the Borrower and the Administrative Agent.

 

25



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”.

Section 1.3 Accounting Terms; Changes in GAAP; Foreign Currency Limits.

(a) All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Financial Statements.

(b) Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement, and all
calculations of any amounts to be calculated under the definitions in
Section 1.1 shall be based upon the Consolidated accounts of the Borrower and
its Subsidiaries in accordance with GAAP.

(c) If any changes in accounting principles after the Closing Date are required
by GAAP or the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or similar agencies results in a change in the
method of calculation of, or affects the results of such calculation of, any of
the financial covenants, standards or terms found in this Agreement, then the
parties shall enter into and diligently pursue negotiations in order to amend
such financial covenants, standards or terms so as to equitably reflect such
change, with the desired result that the criteria for evaluating the Borrower’s
and its Consolidated Subsidiaries’ financial condition shall be the same after
such change as if such change had not been made. Notwithstanding anything herein
to the contrary, for purposes of this Agreement, all obligations of any Person
that are or would have been treated as operating leases for purposes of GAAP
prior to the effectiveness of FASB ASC 842 shall continue to be accounted for as
operating leases for purposes of all financial covenant calculations (whether or
not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
FASB ASC 842 (on a prospective or retroactive basis or otherwise) to be treated
as Capital Lease Obligations in the financial statements of the Borrower and its
Subsidiaries (the “FASB Adjustment”).

(d) Wherever in this Agreement in connection with a Revolving Borrowing, a
Swingline Borrowing, Conversion, continuation or prepayment of a Eurocurrency
Rate Advance, or the issuance, amendment or extension of a Letter of Credit, an
amount (such as a required minimum or multiple amount) is expressed in Dollars,
but such Borrowing, Eurocurrency Rate Advance, or Letter of Credit is
denominated in a Foreign Currency, such amount shall be the equivalent in a
Foreign Currency of such amount determined at the Exchange Rate for the purchase
of such Foreign Currency with Dollars, as determined by the Administrative Agent
on the Computation Date applicable to such amount (rounded to the nearest unit
of such Foreign Currency, with 0.5 of a unit being rounded upward).

Section 1.4 Types of Advances. Advances are distinguished by “Type”. The “Type”
of an Advance refers to the determination whether such Advance is a Eurocurrency
Rate Advance, an Adjusted Base Rate Advance, a Canadian Swingline Advance, a
Norwegian Swingline Advance, a UK Swingline Advance, or a US Swingline Advance,
each of which constitutes a Type.

 

26



--------------------------------------------------------------------------------

Section 1.5 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent, upon consultation with the
Borrower, may from time to time specify to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent, upon consultation with the
Borrower, may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

Section 1.6 Miscellaneous. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Article, Section, Schedule and Exhibit references are to Articles and Sections
of and Schedules and Exhibits to this Agreement, unless otherwise specified. Any
reference herein to any law or other Legal Requirement shall be construed as
referring to such law or Legal Requirement as amended, modified, codified, or
reenacted, in whole or in part, and in effect from time to time.

Section 1.7 Restricted Lenders. With respect to each Restricted Lender, Sections
4.9, 4.18, 5.1, 5.9, and 6.9 shall only benefit such Restricted Lender to the
extent that such provision would not result in any violation of, conflict with
or liability under (a) the Council Regulation (EC) No. 2271/96 of 22 November
1996, as amended from time to time, or any law or regulation implementing such
Council Regulation in any member state of the European Union or the United
Kingdom, (b) section 7 of the German Foreign Trade Ordinance
(Aubenwirtschaftsverordnung – AWV), or (c) any similar anti-boycott statute. In
connection with any amendment, waiver, determination or direction relating to
any part of Sections 4.9, 4.18, 5.1, 5.9, and 6.9 of which a Lender does not
have the benefit, to the extent that on or prior to the date of such amendment,
waiver, determination or direction (and until such time as such Lender shall
advise the Administrative Agent in writing otherwise), such Lender has advised
the Administrative Agent in writing that it does not have such benefit, the
Commitments of that Restricted Lender will be excluded for the purpose of
determining whether the consent of the Majority Lenders has been obtained or
whether the determination or direction by the Majority Lenders has been made.
The foregoing limitations are strictly limited to the Restricted Lenders and
nothing contained in this paragraph shall affect the applicability or benefit of
Sections 4.9, 4.18, 5.1, 5.9, and 6.9 to any other Lender or party hereto. For
purposes of this Section 1.7, a “Restricted Lender” means any Lender to whom the
Council Regulation (or law or regulation implementing the Council Regulation),
section 7 of the German Foreign Trade Ordinance, or any similar anti-boycott
statute in any member state of the European Union or the United Kingdom applies.

Section 1.8 Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Adjusted Base Rate,” “Eurocurrency Rate,” or with
respect to any rate that is an alternative or replacement for or successor to
any such rate (including, without limitation, any Benchmark Replacement) or the
effect of any of the foregoing, or of any Benchmark Replacement Conforming
Changes.

 

27



--------------------------------------------------------------------------------

Section 1.9 Divisions. For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

ARTICLE II

THE ADVANCES AND THE LETTERS OF CREDIT

Section 2.1 The Advances.

(a) Revolving Advances. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Advances to the
Borrower from time to time on any Business Day prior to the latest Maturity Date
in an aggregate amount not to exceed at any time outstanding an amount equal to
such Lender’s Revolving Commitment less the sum of the Dollar Amount of (i) the
aggregate principal amount of Revolving Advances owing to such Lender at such
time, (ii) such Lender’s Pro Rata Share of the aggregate of the Letter of Credit
Exposure at such time, and (iii) such Lender’s Pro Rata Share of the Swingline
Advances; provided that, (A) before and after giving effect to such Borrowing,
the aggregate Dollar Amount of all outstanding Revolving Advances, Swingline
Advances and Letter of Credit Exposure at any time may not exceed the aggregate
Revolving Commitments at such time, (B) such Revolving Advances may be
denominated and funded in any Agreed Currency and (C) before and after giving
effect to such Borrowing, the aggregate Dollar Amount of all outstanding
Revolving Advances, Swingline Advances and Letter of Credit Exposure which are
denominated in Norwegian Kroner may not exceed $500,000,000 at any time. Within
the limits of each Lender’s Revolving Commitment, the Borrower may from time to
time prepay pursuant to Section 2.7 and reborrow under this Section 2.1(a).

(b) Swingline Advances.

(i) On the terms and conditions set forth in this Agreement, (A) the US
Swingline Lender agrees to, from time-to-time on any Business Day during the
period from the date of this Agreement until the US Swingline Lender’s Maturity
Date, make advances (“US Swingline Advances”) to the Borrower in an aggregate
principal amount not to exceed $200,000,000 outstanding at any time and
denominated in US Dollars; (B) the Canadian Swingline Lender agrees to, from
time-to-time on any Business Day during the period from the date of this
Agreement until the Canadian Swingline Lender’s Maturity Date, make advances
(“Canadian Swingline Advances”) to the Borrower in an aggregate principal amount
not to exceed $100,000,000 outstanding at any time and denominated in Canadian
Dollars or US Dollars; (C) the Norwegian Swingline Lender agrees to, from
time-to-time on any Business Day during the period from the date of this
Agreement until the Norwegian Swingline Lender’s Maturity Date, make advances
(“Norwegian Swingline Advances”) to the Borrower in an aggregate principal
amount not to exceed $100,000,000 outstanding at any time and denominated in
Norwegian Kroner or US Dollars; provided that, before and after giving effect to
such Borrowing, the aggregate Dollar Amount of all outstanding Revolving
Advances, Swingline Advances and Letter of Credit Exposure which are denominated
in Norwegian Kroner may not exceed $500,000,000 at any time; and (D) the UK
Swingline Lender agrees to, from time-to-time on any Business Day during the
period from the date of this Agreement until the UK Swingline Lender’s Maturity
Date, make advances (“UK Swingline Advances”) to the Borrower in an aggregate
principal amount not to exceed $100,000,000 outstanding at any time and
denominated in Pounds Sterling or US Dollars;

 

28



--------------------------------------------------------------------------------

provided that, (x) with respect to all Swingline Subfacilities, before and after
giving effect to any such Borrowing, the aggregate Dollar Amount of the sum of
all outstanding Revolving Advances, Swingline Advances and the Letter of Credit
Exposure may not exceed the aggregate Revolving Commitments at such time;
(y) with respect to all Swingline Subfacilities, no Swingline Advance shall be
made if the statements set forth in Section 3.2 are not true on the date of the
making of such Swingline Advance, it being agreed by the Borrower that the
giving of the applicable Notice of Borrowing and the acceptance by the Borrower
of the proceeds of such Swingline Advance shall constitute a representation and
warranty by the Borrower that on the date of such Swingline Advance such
statements are true; and (z) with respect to any Foreign Swingline Advance,
whether denominated in US Dollars or any Foreign Currency, such Foreign
Swingline Advance shall be in a minimum amount of $500,000. Subject to the other
provisions hereof, the Borrower may from time-to-time borrow, prepay (in whole
or in part) and reborrow Swingline Advances. Immediately upon the making of a
Swingline Advance, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Swingline Lender a risk
participation in such Swingline Advance in an amount equal to its Pro Rata Share
of such Swingline Advance.

(ii) Except as provided in the following clause (iv) below, each request for a
US Swingline Advance shall be made pursuant to telephone notice to the US
Swingline Lender given no later than 1:00 p.m. (Houston, Texas time) on the date
of the proposed Swingline Advance, promptly confirmed by a completed and
executed Notice of Borrowing faxed to the Administrative Agent. The US Swingline
Lender will promptly (but in any event prior to 3:00 p.m. (Houston, Texas time))
on the date of such proposed US Swingline Advance make such US Swingline Advance
available to the Borrower at the Borrower’s account with the Administrative
Agent or such other accounts as may be designated by the Borrower.

(iii) Except as provided in the following clause (iv) below, each request for a
Foreign Swingline Advance shall be made pursuant to telephone notice to the
applicable Foreign Swingline Lender, together with a written notice to the
Administrative Agent, given no later than 10:00 a.m. in the Applicable Time
specified by the applicable Foreign Swingline Lender, promptly confirmed by a
completed and executed Notice of Borrowing faxed to the applicable Foreign
Swingline Lender and the Administrative Agent. If, on the date such request is
made, the Dollar Amount of the sum of the outstanding Revolving Advances and the
Letter of Credit Exposure is equal to or less than 50% of the aggregate
Revolving Commitments, then subject to the terms and conditions hereof, the
applicable Foreign Swingline Lender will, not later than 2:00 p.m. (in the
Applicable Time) on the borrowing date specified for such Swingline Advance,
make the amount of such Swingline Advance available at the Borrower’s account
with the Administrative Agent or such other accounts as may be designated by the
Borrower. However, if on the date such request is made, the Dollar Amount of the
sum of the outstanding Revolving Advances and the Letter of Credit Exposure is
greater than 50% of the aggregate Revolving Commitments, then (A) promptly after
receipt by the applicable Foreign Swingline Lender of any request for a Foreign
Swingline Advance, the applicable Foreign Swingline Lender will confirm with the
Administrative Agent that the Administrative Agent has also received such
request and, if not, the applicable Foreign Swingline Lender will notify the
Administrative Agent of the contents thereof, and (B) unless the applicable
Foreign Swingline Lender has received notice in writing from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. (in the
Applicable Time) on the date of the proposed Swingline Advance directing the
applicable

 

29



--------------------------------------------------------------------------------

Foreign Swingline Lender not to make such Swingline Advance as a result of the
limitations set forth in the first proviso of Section 2.1(b) above then, subject
to the terms and conditions hereof, the applicable foreign Swingline Lender
will, not later than 3:00 p.m. (in the Applicable Time) on the borrowing date
specified for such Swingline Advance, make the amount of such Swingline Advance
available at the Borrower’s account with the Administrative Agent or such other
accounts as may be designated by the Borrower.

(iv) With respect to Swingline Advances denominated in Dollars, each Swingline
Lender at any time in its sole and absolute discretion may request, on behalf of
the Borrower (which hereby irrevocably authorizes each Swingline Lender to so
request on its behalf), that each Lender make an Adjusted Base Rate Advance in
an amount equal to such Lender’s Pro Rata Share of such Swingline Advances in
order to refinance such Swingline Advances. With respect to Foreign Swingline
Advances, each Swingline Lender in its sole and absolute discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes each Swingline
Lender to so request on its behalf), that each Lender make a Eurocurrency Rate
Advance in the same Foreign Currency, in an amount equal to such Lender’s Pro
Rata Share of such Swingline Advances and with Interest Period of one month. The
applicable Swingline Lender shall give the Administrative Agent notice of such
Mandatory Revolving Borrowing (A) by 12:00 p.m. (Houston, Texas time) on the
date before the proposed Mandatory Revolving Borrowing is to be made in the case
of an Adjusted Base Rate Advance and (B) by 12:00 p.m. (Houston, Texas time) on
the fourth Business Day before the date of such proposed Mandatory Revolving
Borrowing in the case of a Eurocurrency Rate Advance denominated in a Foreign
Currency, which notice the Administrative Agent will promptly forward to each
Lender. Each Lender shall make its Revolving Advance available to the
Administrative Agent for the account of the applicable Swingline Lender in
immediately available funds by 2:00 p.m. (Houston, Texas time) on the date
requested, and the Borrower hereby irrevocably instructs the applicable
Swingline Lender to apply the proceeds of such Mandatory Revolving Borrowing to
the payment of the outstanding Swingline Advances.

(v) If for any reason any Swingline Advance cannot be refinanced by a Revolving
Borrowing in accordance with clause (iv) above, the request for the Revolving
Advances submitted by the applicable Swingline Lender as set forth therein shall
be deemed to be a request by such Swingline Lender that each of the Lenders fund
its risk participation in the relevant Swingline Advances and each Lender’s
payment to the Administrative Agent for the account of the applicable Swingline
Lender pursuant to clause (iv) above shall be deemed payment in respect of such
participation.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.1(b) by the
time specified in this Section 2.1(b), such Swingline Lender shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Swingline Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. A certificate of such Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

30



--------------------------------------------------------------------------------

(vii) Each Lender’s obligation to make the Revolving Advances or to purchase and
fund risk participations in Swingline Advances pursuant to this Section 2.1(b)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, (C) whether or not the conditions precedent in
Section 3.2 have been satisfied, (D) termination of the Revolving Commitments or
acceleration of the Advances, and (E) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Advances, together with interest as provided herein.

(viii) At any time after any Lender has purchased and funded a risk
participation in a Swingline Advance, if the applicable Swingline Lender
receives any payment on account of such Swingline Advance, such Swingline Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by such Swingline Lender.

(ix) Each Swingline Lender shall be responsible for invoicing the Borrower for
interest on the Swingline Advances made by such Swingline Lender. Until a Lender
funds its Adjusted Base Rate Advance, Eurocurrency Rate Advance or risk
participation pursuant to this Section 2.1(b) to refinance such Lender’s Pro
Rata Share of any Swingline Advance, interest in respect of such Pro Rata Share
shall be solely for the account of the applicable Swingline Lender.

(x) The Borrower shall make all payments of principal and interest in respect of
any Swingline Advances directly to the applicable Swingline Lender.

(xi) For purposes of calculating outstandings under this Agreement (a) on each
March 31, June 30, September 30 and December 31, commencing June 30, 2017, and
(b) from time to time as the Administrative Agent may request, each Swingline
Lender shall provide the Administrative Agent with a daily log, in form and
detail reasonably acceptable to the Administrative Agent, setting forth the
outstanding Dollar Amount of the Swingline Advances made by such Swingline
Lender using the Exchange Rate as most recently determined by the Administrative
Agent.

Section 2.2 Method of Borrowing.

(a) Notice. Each Revolving Borrowing shall be made pursuant to a Notice of
Borrowing and given:

(i) by the Borrower to the Administrative Agent not later than 12:00 p.m.
(Houston, Texas time) on the fourth Business Day before the date of the proposed
Borrowing in the case of a Eurocurrency Rate Advance denominated in a Foreign
Currency,

(ii) by the Borrower to the Administrative Agent not later than 12:00 p.m.
(Houston, Texas time) on the third Business Day before the date of the proposed
Borrowing in the case of a Eurocurrency Rate Advance denominated in Dollars, and

(iii) by the Borrower to the Administrative Agent not later than 10:00 a.m.
(Houston, Texas time) on the date of the proposed Borrowing in the case of an
Adjusted Base Rate Advance.

 

31



--------------------------------------------------------------------------------

The Administrative Agent shall give each Lender prompt notice on the day of
receipt of timely Notice of Borrowing of such proposed Borrowing by facsimile.
Each Notice of Borrowing shall be by telephone or facsimile, and if by
telephone, confirmed promptly in writing (which confirmation may be provided by
facsimile or with a “PDF” file delivered in an e-mail with a return
acknowledgment requested), specifying the (i) requested date of such Borrowing
(which shall be a Business Day), (ii) requested Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing, (iv) if such Borrowing is
to be comprised of Eurocurrency Rate Advances, the Interest Period for each such
Advance, and (v) the Designated Currency of such Borrowing. In the case of a
proposed Borrowing comprised of Eurocurrency Rate Advances, the Administrative
Agent shall promptly notify each Lender of the applicable interest rate under
Section 2.6(b). Each Lender shall, before 3:00 p.m. (Houston, Texas time) on the
date of the proposed Borrowing, make available for the account of its Lending
Office to the Administrative Agent at its address referred to in Section 9.2, or
such other location as the Administrative Agent may specify by notice to the
Lenders, in same day funds, such Lender’s Pro Rata Share of such Borrowing.
Promptly upon the Administrative Agent’s receipt of such funds (but in any event
not later than 4:00 p.m. (Houston, Texas time) on the date of the proposed
Borrowing) and provided that the applicable conditions set forth in Article III
have been satisfied, the Administrative Agent will make such funds available to
the Borrower at its account with the Administrative Agent.

(b) Conversions and Continuations. In order to elect to Convert or continue
Advances comprising part of the same Revolving Borrowing under this Section, the
Borrower shall deliver an irrevocable Notice of Conversion or Continuation to
the Administrative Agent at the Administrative Agent’s office (i) no later than
10:00 a.m. (Houston, Texas time) on the proposed Conversion date in the case of
a Conversion of such Advances to Adjusted Base Rate Advances, (ii) no later than
12:00 p.m. (Houston, Texas time) at least three Business Days in advance of the
proposed Conversion or continuation date in the case of a Conversion to, or a
continuation of, Eurocurrency Rate Advances denominated in Dollars; and (iii) no
later than 12:00 p.m. (Houston, Texas time) at least four Business Days in
advance of the proposed Conversion or continuation date in the case of a
Conversion to, or a continuation of, Eurocurrency Rate Advances denominated in
Foreign Currencies. Each such Notice of Conversion or Continuation shall be by
telephone or facsimile, and if by telephone, confirmed promptly in writing
(which confirmation may be provided by facsimile or with a “PDF” file delivered
in an e-mail with a return acknowledgment requested), specifying (A) the
requested Conversion or continuation date (which shall be a Business Day), (B)
the Borrowing amount and Type of the Advances to be Converted or continued,
(C) whether a Conversion or continuation is requested, and if a Conversion, into
what Type of Advances, and (D) in the case of a Conversion to, or a continuation
of, Eurocurrency Rate Advances, the requested Interest Period. Promptly after
receipt of a Notice of Conversion or Continuation under this paragraph, the
Administrative Agent shall provide each Lender with a copy thereof and, in the
case of a Conversion to or a continuation of Eurocurrency Rate Advances, notify
each Lender of the applicable interest rate under Section 2.6(b). For purposes
other than the conditions set forth in Section 3.2, the portion of Revolving
Advances comprising part of the same Revolving Borrowing that are Converted to
Revolving Advances of another Type shall constitute a new Revolving Borrowing.

(c) Certain Limitations. Notwithstanding anything herein to the contrary:

(i) each Borrowing (other than a Borrowing of Swingline Advances) shall (A) in
the case of Eurocurrency Rate Advances, be in an aggregate amount not less than
$3,000,000 and greater multiples of $1,000,000 in excess thereof, (B) in the
case of Adjusted Base Rate Advances, be in an aggregate amount not less than
$500,000 and greater multiples of $100,000 in excess thereof, and (C) consist of
Advances of the same Type made on the same day by the Lenders according to their
Pro Rata Share;

(ii) at no time shall there be more than eight Interest Periods applicable to
outstanding Eurocurrency Rate Advances;

 

32



--------------------------------------------------------------------------------

(iii) no single Borrowing consisting of Eurocurrency Rate Advances may include
Advances in different currencies;

(iv) the Borrower may not select Eurocurrency Rate Advances for any Borrowing to
be made, Converted or continued if (A) the aggregate Dollar Amount of such
Borrowing is less than $3,000,000 or (B) a Default or Event of Default has
occurred and is continuing;

(v) (A) if any Lender shall, at any time prior to the making of any requested
Borrowing comprised of Eurocurrency Rate Advances, notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
Legal Requirement makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
Lending Office to perform its obligations under this Agreement to make
Eurocurrency Rate Advances or to fund or maintain Eurocurrency Rate Advances, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or take deposits of, Dollars or any Foreign
Currency in the applicable interbank market, then (1) if the requested Borrowing
was of Revolving Advances denominated in Dollars, such Lender’s Pro Rata Share
of such Borrowing shall be made as an Adjusted Base Rate Advance of such Lender,
(2) in any event, such Adjusted Base Rate Advance shall be considered part of
the same Borrowing and interest on such Adjusted Base Rate Advance shall be due
and payable at the same time that interest on the Eurocurrency Rate Advances
comprising the remainder of such Borrowing shall be due and payable, and (3) any
obligation of such Lender to make, continue, or Convert to, Eurocurrency Rate
Advances in the affected currency or currencies, including in connection with
such requested Borrowing, shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist; and (B) such Lender agrees to use commercially
reasonable efforts (consistent with its internal policies and legal and
regulatory restrictions) to designate a different Lending Office if the making
of such designation would avoid the effect of this paragraph and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender;

(vi) subject to Section 2.6(f), if the Administrative Agent is unable to
determine the Eurocurrency Rate for Eurocurrency Rate Advances comprising any
requested Revolving Borrowing, the right of the Borrower to select Eurocurrency
Rate Advances in the affected currency or currencies for such Borrowing or for
any subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and upon receipt by the Borrower of the notice of
such suspension, the Borrower may revoke the pending request or, failing that,
each Revolving Advance comprising such Borrowing shall be made as an Adjusted
Base Rate Advance in the Dollar Amount of the originally requested Advance;

(vii) subject to Section 2.6(f), if the Majority Lenders shall, at least one
Business Day before the date of any requested Borrowing, notify the
Administrative Agent that (A) the Eurocurrency Rate for Eurocurrency Rate
Advances comprising such Borrowing will not adequately reflect the cost to such
Lenders of making or funding their respective Eurocurrency Rate Advances, or
(B) deposits are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Advance, the right of the Borrower to select Eurocurrency Rate
Advances in the affected currency or currencies for such Borrowing or for any
subsequent Revolving Borrowing shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and upon receipt by the Borrower of the

notice of such suspension, the Borrower may revoke the pending request or,
failing that, each Advance comprising such Borrowing shall be made as an
Adjusted Base Rate Advance in the Dollar Amount of the originally requested
Advance;

 

33



--------------------------------------------------------------------------------

(viii) if any Lender shall, at any time prior to the making of any requested
Borrowing comprised of Eurocurrency Rate Advances denominated in a Foreign
Currency, notify the Administrative Agent that, as a result of internal banking
policy limitations on fundings in such Foreign Currency, such Lender cannot fund
all or any portion of its Pro Rata Share of such Borrowing, then (A) such
portion shall be made as an Adjusted Base Rate Advance of such Lender, and
(B) in any event, such Adjusted Base Rate Advance shall be considered part of
the same Borrowing and interest on such Adjusted Base Rate Advance shall be due
and payable at the same time that interest on the Eurocurrency Rate Advances
comprising the remainder of such Borrowing shall be due and payable;

(ix) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurocurrency Rate Advance in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.1 and
paragraph (a) or (b) above, the Administrative Agent will forthwith so notify
the Borrower and the Lenders and (A) if denominated in Dollars, such affected
Advances will be made available to the Borrower on the date of such Borrowing as
Adjusted Base Rate Advances or, if such affected Advances are existing Advances,
will be Converted into Adjusted Base Rate Advances at the end of the Interest
Period then in effect, and (B) if denominated in a Foreign Currency, the
Borrower shall be deemed to have specified an Interest Period of one month for
such affected Advances or, if such affected Advances are existing Advances, such
affected Advances will be continued as a Eurocurrency Rate Advance in the
original Designated Currency with an Interest Period of one month;

(x) if the Borrower shall fail to specify a currency for any Eurocurrency Rate
Advances, then the Eurocurrency Rate Advances as requested shall be made in
Dollars;

(xi) Revolving Advances may only be Converted or continued as Revolving
Advances; (xii) Swingline Advances may not be Converted or continued; and

(xiii) no Revolving Advance may be Converted or continued as a Revolving Advance
in a different currency, but instead must be prepaid in the original Designated
Currency of such Revolving Advance and reborrowed in such new Designated
Currency.

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower.

(e) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender before the date of any Revolving Borrowing or
Mandatory Revolving Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made its Pro Rata Share of
such Borrowing available to the Administrative Agent on the date of such
Borrowing in accordance with paragraph (a) of this Section 2.2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made its Pro Rata Share of such Borrowing available to
the Administrative Agent, such Lender and the Borrower severally agree to
immediately repay to the

 

34



--------------------------------------------------------------------------------

Administrative Agent on demand such corresponding amount, together with interest
on such amount, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, the interest rate applicable on such day to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Overnight Rate for such day. If such Lender shall repay to the Administrative
Agent such corresponding amount and interest as provided above, such
corresponding amount so repaid shall constitute such Lender’s Advance as part of
such Borrowing for purposes of this Agreement even though not made on the same
day as the other Advances comprising such Borrowing.

(f) Lender Obligations Several. The failure of any Lender to make the Advance to
be made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, to make its Advance on the date of such Borrowing. No Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

(g) Evidence of Obligations.    

(i) The Advances made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by
Administrative Agent and the Lenders shall be conclusive absent manifest error
of the amount of the Advances made by such Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender to the Borrower made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) the applicable Note or Notes which
shall evidence such Lender’s Advances to the Borrower in addition to such
accounts or records. Each Lender may attach schedules to such Notes and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Advances and payments with respect thereto.

(ii) In addition to the accounts and records referred to in subsection
(i) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swingline Advances. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

Section 2.3 Fees.

(a) Commitment Fees. Subject to Section 2.20(a)(iii), the Borrower agrees to pay
to the Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fee”) equal to the Applicable Margin for Commitment Fees times the
actual daily amount by which such Lender’s Revolving Commitment exceeds the sum
of such Lender’s Revolving Advances plus such Lender’s Pro Rata Share of the
Letter of Credit Exposure, for the period from the Closing Date until the latest
Maturity Date (including at any time during which one or more of the conditions
in Article III is not met). The Commitment Fees shall be due and payable
quarterly in arrears on the tenth (10th) day after the end of each March, June,
September and December, commencing September 30, 2017, and on each Maturity
Date. For the avoidance of doubt, Swingline Advances shall not reduce the amount
of unused Revolving Commitment solely for purposes of calculating the Commitment
Fee under this Section 2.3(a).

 

35



--------------------------------------------------------------------------------

(b) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the pro rata benefit of the Lenders letter of credit fees in respect
of all Letters of Credit outstanding at a rate per annum equal to the Applicable
Margin for Eurocurrency Rate Advances calculated on the maximum amount available
from time to time to be drawn under such outstanding Letters of Credit. All such
letter of credit fees shall be (i) calculated quarterly in arrears for the
period ending on the last day of each March, June, September and December,
commencing September 30, 2017 and due and payable on the immediately following
10th Business Day, and (ii) calculated in arrears, and due and payable on, each
Maturity Date. In addition, the Borrower agrees to pay to each Issuing Lender
for its own account fronting fees in respect of all Letters of Credit
outstanding and issued by such Issuing Lender equal to the greater of
(A) one-eighth percent (1/8%) per annum of the maximum amount available from
time to time to be drawn under such outstanding Letters of Credit and (B) $500,
payable at issuance and on the earlier of each annual anniversary thereafter and
on such Issuing Lender’s Maturity Date. The Borrower shall also pay to each
Issuing Lender for its own account such documentary, processing and other
charges in connection with the issuance, amendment, transfer, modification of
and draws under Letters of Credit assessed or incurred by such Issuing Lender
from time to time. For purposes of calculating the letter of credit fees,
fronting fees and other fees under this Section 2.3(b), the face amount of each
Letter of Credit made in a Foreign Currency shall be at any time the Dollar
Amount of such Letter of Credit as determined on the most recent Computation
Date with respect to such Letter of Credit.

(c) Fee Letters. The Borrower agrees to pay when due the fees set forth in the
Fee Letters, in each case, pursuant to the terms thereof.

Section 2.4 Reduction of Revolving Commitments. The Borrower shall have the
right, upon at least three Business Days’ irrevocable notice to the
Administrative Agent and the Lenders, to terminate in whole or reduce ratably in
part the unused portion of the Revolving Commitments; provided that, each
partial reduction shall be in the aggregate amount of $3,000,000 or an integral
multiple of $1,000,000 in excess thereof. Any reduction or termination of the
Revolving Commitments pursuant to this Section 2.4 shall be permanent, with no
obligation of the Lenders to reinstate such Revolving Commitments and the
Commitment Fees provided for in Section 2.3(a) shall thereafter be computed on
the basis of the Revolving Commitments, as so reduced.

Section 2.5 Repayment of Advances.

(a) Revolving Advances. The Borrower shall repay the outstanding principal
amount of each Revolving Advance on each Maturity Date and, for each Mandatory
Revolving Borrowing made on or after the latest Maturity Date, on demand, and in
any event, in the Designated Currency in which each such Advance was funded.

(b) Swingline Advances. The Borrower shall repay the outstanding principal
amount of each Swingline Advance on the earlier of (i) the Swingline Due Date
immediately following the date such Swingline Advance is made by the applicable
Swingline Lender and (ii) the applicable Swingline Lender’s Maturity Date.

 

36



--------------------------------------------------------------------------------

Section 2.6 Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:

(a) Adjusted Base Rate Advances. If such Advance is an Adjusted Base Rate
Advance, a rate per annum equal at all times to the lesser of (i) the Adjusted
Base Rate in effect from time to time plus the Applicable Margin for Adjusted
Base Rate Advances and (ii) the Maximum Rate, payable in arrears on the last
Business Day of each calendar quarter, commencing with the calendar quarter
ending June 30, 2017, and on the date such Adjusted Base Rate Advance shall be
paid in full, provided that if any payment of principal on any Advance is not
made when due, such Advances shall bear interest from the date such payment was
due until such Advances are paid in full, payable on demand, at a rate per annum
equal at all times to the lesser of (A) the rate required to be paid on such
Advance immediately prior to the date on which such amount becomes due plus two
percent (2%) and (B) the Maximum Rate.

(b) Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate Advance,
during the Interest Period for such Advance, a rate per annum equal at all times
to the lesser of (i) the Eurocurrency Rate for such Interest Period plus the
Applicable Margin for Eurocurrency Rate Advances plus (in the case of a
Eurocurrency Rate Advance of any Lender which is lent from a Lending Office in
the United Kingdom or a Participating Member State) the Mandatory Cost Rate and
(ii) the Maximum Rate, payable in arrears on the last day of such Interest
Period (provided that for Eurocurrency Rate Advances with an Interest Period
longer than three months, accrued but unpaid interest shall also be due and
payable on each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first date of such Interest
Period), and on the date such Eurocurrency Rate Advance shall be paid in full;
provided that if any payment of principal on any Advance is not made when due,
such Advances shall bear interest from the date such payment was due until such
Advances are paid in full, payable on demand, at a rate per annum equal at all
times to the lesser of (A) the greater of (1) the Adjusted Base Rate in effect
from time to time plus the Applicable Margin for Adjusted Base Rate Advances
plus two percent (2%) and (2) the rate required to be paid on such Advance
immediately prior to the date on which such amount became due (including the
Applicable Margin and any Mandatory Cost Rate) plus two percent (2%) and (B) the
Maximum Rate.

(c) Swingline Advances. If such Advance is a Swingline Advance, a rate per annum
equal at all times to the lesser of (i) the Swingline Rate for such Swingline
Advance and (ii) the Maximum Rate, payable quarterly in arrears on the last
Business Day of each calendar quarter, commencing with the calendar quarter
ending June 30, 2017, and on such applicable Swingline Lender’s Maturity Date;
provided that if any payment of principal on any Advance is not made when due,
such Advances shall bear interest from the date such payment was due until such
Advances are paid in full, at a rate per annum equal at all times to the lesser
of (A) the rate required to be paid on such Advance immediately prior to the
date on which such amount becomes due plus two percent (2%) and (B) the Maximum
Rate.

(d) Usury Recapture. As to each Lender, in the event the rate of interest
chargeable under this Agreement or the Notes at any time is greater than the
Maximum Rate, the unpaid principal amount of Obligations owing to such Lender
shall bear interest at the Maximum Rate until the total amount of interest paid
or accrued on such Obligations equals the amount of interest which would have
been paid or accrued on such Obligations if the stated rates of interest set
forth in this Agreement had at all times been in effect. In the event, upon
payment in full of such Obligations, the total amount of interest paid or
accrued under the terms of this Agreement and the Notes as to any Lender is less
than the total amount of interest which would have been paid or accrued if the
rates of interest set forth in this Agreement had, at all times, been in effect,
then the Borrower shall, to the extent permitted by applicable Legal
Requirements, pay the Administrative Agent for the account of such Lenders an
amount equal to the difference between (i) the lesser of (A) the amount of
interest which would have been charged on Obligations owing to such Lender if
the Maximum Rate had, at all times, been in effect and (B) the amount of
interest which would have accrued on such Obligations if the rates of interest
set forth in this Agreement had at all times been in effect and (ii) the amount
of interest actually paid or accrued under

 

37



--------------------------------------------------------------------------------

this Agreement on such Obligations. In the event any Lender ever receives,
collects or applies as interest any sum in excess of the Maximum Rate, such
excess amount shall, to the extent permitted by law, be applied to the reduction
of the principal balance of the Obligations owing to it, and if no such
principal is then outstanding, such excess or part thereof remaining shall be
paid to the Borrower.

(e) Other Amounts Overdue. If any amount payable under this Agreement other than
the Advances is not paid when due and payable, including accrued interest and
fees, then such overdue amount shall accrue interest hereon due and payable on
demand (i) if such amount is in Dollars, at a rate per annum equal to the lesser
of (A) Adjusted Base Rate plus the Applicable Margin for Adjusted Base Rate
Advances plus two percent (2%) and (B) the Maximum Rate, from the date such
amount became due until the date such amount is paid in full, and (ii) if such
amount is in a Foreign Currency, the lesser of (A) the greater of (1) the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Adjusted Base Rate Advances plus two percent (2%) and (2) the overnight
Eurocurrency Rate plus the Applicable Margin for Eurocurrency Rate Advances and
any Mandatory Cost Rate for Eurocurrency Rate Advances plus two percent (2%) and
(B) the Maximum Rate.

(f) Effect of Benchmark Transition Event.

(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Credit Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the Eurocurrency Adjusted Base Rate
with respect to any applicable currency with one or more Benchmark Replacements,
as applicable (it being understood that all Advances denominated in a given
currency for which the Eurocurrency Adjusted Base Rate is being replaced shall
be subject to the same Benchmark Replacement). Any such amendment with respect
to a Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower so long as the Administrative Agent
has not received, by such time, written notice of objection to such amendment
from Lenders comprising the Majority Lenders. Any such amendment with respect to
an Early Opt-in Election will become effective on the date that Lenders
comprising the Majority Lenders have delivered to the Administrative Agent
written notice that such Lenders accept such amendment. No replacement of the
Eurocurrency Adjusted Base Rate with a Benchmark Replacement pursuant to this
Section 2.6(f) will occur prior to the applicable Benchmark Transition Start
Date.

(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Credit
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section 2.6(f), including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.6(f).

 

38



--------------------------------------------------------------------------------

(iv) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a borrowing of, Conversion to or continuation of Eurocurrency
Adjusted Base Rate Advances subject to such Benchmark Unavailability Period to
be made, Converted or continued during any such Benchmark Unavailability Period
and, failing that, (A) in the case of a request for borrowing of, Conversion to
or continuation of Advances denominated in Dollars, the Borrower will be deemed
to have converted any such request into a request for a borrowing of or
Conversion to Adjusted Base Rate Advances and (B) in the case of a request for
borrowing of, Conversion to or continuation of Advances denominated in any
Agreed Currency subject to such Benchmark Unavailability Period, the Borrower
will be deemed to have converted any such request into a request for a borrowing
of or Conversion to Adjusted Base Rate Advances denominated in Dollars. During
any Benchmark Unavailability Period, the component of Adjusted Base Rate based
upon Daily One Month LIBOR will not be used in any determination of Adjusted
Base Rate.

Section 2.7 Prepayments.

(a) Right to Prepay. The Borrower shall have no right to prepay any principal
amount of any Advance except as provided in this Section 2.7.

(b) Optional Prepayments. The Borrower may elect to prepay any of the Advances,
after giving notice thereof to the Administrative Agent and the Lenders by 10:00
a.m. (Houston, Texas) for Adjusted Base Rate Advances, by 12:00 p.m. (Houston,
Texas) for all other Advances denominated in Dollars and by 12:00 p.m. in the
Applicable Time for Revolving Advances denominated in Foreign Currencies and
Swingline Advances made by Foreign Swingline Lenders (i) on the day of
prepayment of any Swingline Advance, (ii) at least three Business Days’ prior to
the day of prepayment of any Eurocurrency Rate Advances and (iii) on the day of
prepayment of any Adjusted Base Rate Advance. Such notice shall be by telephone
or facsimile, and if by telephone, confirmed promptly in writing, and must state
the proposed date and aggregate principal amount of such prepayment, whether
such prepayment should be applied to reduce outstanding Revolving Advances or
Swingline Advances, and if applicable, the relevant Interest Period for the
Advances to be prepaid. If any such notice is given, the Borrower shall prepay
Advances comprising part of the same Borrowing in whole or ratably in part in an
aggregate principal amount equal to the amount specified in such notice, and
shall also pay accrued interest to the date of such prepayment on the principal
amount prepaid and amounts, if any, required to be paid pursuant to Section 2.8
as a result of such prepayment being made on such date; provided, however, that
(i) each partial prepayment of Eurocurrency Rate Advances shall be in an
aggregate principal amount of not less than $3,000,000 and in integral multiples
of $1,000,000 in excess thereof, (ii) each partial prepayment of Adjusted Base
Rate Advances shall be in an aggregate principal amount of not less than
$500,000 and in integral multiples of $100,000 in excess thereof, (iii) each
partial prepayment of Swingline Advances shall be in an aggregate principal
amount of not less than $500,000, and (iv) any prepayment of an Advance shall be
made in the Designated Currency in which such Advance was funded. Each
prepayment pursuant to this Section 2.7(b) shall be accompanied by accrued
interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.8 as a result of such prepayment
being made on such date.

 

39



--------------------------------------------------------------------------------

(c) Ratable Payments. Each payment of any Advance pursuant to this Section 2.7
or any other provision of this Agreement shall be made in a manner such that all
Advances comprising part of the same Borrowing are paid in whole or ratably in
part.

(d) Effect of Notice. All notices given pursuant to this Section 2.7 shall be
irrevocable and binding upon the Borrower.

Section 2.8 Breakage Costs. If (a) any payment of principal of any Eurocurrency
Rate Advance is made other than on the last day of the Interest Period for such
Advance as a result of any payment hereunder or the acceleration of the maturity
of the Obligations pursuant to Article VIII or otherwise; (b) the Borrower fails
to borrow, Convert, continue, repay or prepay any Eurocurrency Rate Advance on
the date specified in any notice delivered pursuant hereto (other than default
by a Lender); or (c) the Borrower fails to make a principal or interest payment
with respect to any Eurocurrency Rate Advance on the date such payment is due
and payable, the Borrower shall, within 10 days of any written demand sent by
any Lender to the Borrower (with a copy to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts (without
duplication of any other amounts payable in respect of breakage costs) required
to compensate such Lender for any additional losses, out-of-pocket costs or
expenses which it may reasonably incur as a result of such payment or
nonpayment, including any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.

Section 2.9 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(other than any change by way of imposition or increase of reserve requirements
included in the calculation of the Eurocurrency Rate but including any change or
introduction which would result in the failure of the Mandatory Cost Rate, as
calculated hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Advances) or any Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Advances made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, Converting to, continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Issuing Lender
or other Recipient, the Borrower will pay to such Lender, Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

 

40



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Revolving Commitments of such Lender or the
Advances made by, or participations in Letters of Credit or Swingline Advances
held by, such Lender, or the Letters of Credit issued by any Issuing Lender, to
a level below that which such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Lender’s policies and the
policies of such Lender’s or Issuing Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within 30 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
Issuing Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180 day period referred to above shall be extended to include the
period of retroactive effect thereof).

Section 2.10 Payments and Computations.

(a) Payment Procedures. Except if otherwise set forth herein, the Borrower shall
make each payment under this Agreement not later than 1:00 p.m. (Houston, Texas
time) for payments due in Dollars and not later than 1:00 p.m. in the Applicable
Time for payments due in Foreign Currencies (and payments due to Foreign
Swingline Lenders related to Foreign Swingline Advances), on the day when due in
the Designated Currency as to outstanding Advances and Reimbursement
Obligations, and in Dollars as to all other amounts, to the Administrative Agent
at its Lending Office (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal, interest or fees ratably (other than amounts payable
solely to the Administrative Agent, the Issuing Lenders, or a specific Lender
pursuant to Section 2.1(b), 2.3(b), 2.3(c), 2.6(d), 2.6(e), 2.8, 2.9, 2.11,
2.12, 2.13(d), 9.4 or 9.7 but after taking into account payments effected
pursuant to Section 7.6) to the Lenders in accordance with each Lender’s Pro
Rata Share for the account of their respective Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender or any Issuing
Lender to such Lender or such Issuing Lender for the account of its Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.

 

41



--------------------------------------------------------------------------------

(b) Computations. All computations of interest based on the Prime Rate, interest
on Swingline Advances and interest on Eurocurrency Rate Advances denominated in
Pounds Sterling shall be made by the Administrative Agent (or with respect to
each Swingline Advance, by the applicable Swingline Lender) on the basis of a
year of 365 or 366 days, as the case may be. All computations of fees and
interest based on the Eurocurrency Rate (other than as set forth in the
immediately preceding sentence), Overnight Rate and the Federal Funds Rate shall
be made by the Administrative Agent on the basis of a year of 360 days. In any
case, such computations shall be made for the actual number of days (including
the first day, but excluding the last day) occurring in the period for which
such interest or fees are payable. Each determination by the Administrative
Agent (or with respect to each Swingline Advance, by the applicable Swingline
Lender) of an interest rate shall be conclusive and binding for all purposes,
absent manifest error.

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

(d) Administrative Agent Reliance. Unless the Administrative Agent shall have
received written notice from the Borrower prior to the date on which any payment
is due to the Lenders that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
date an amount equal to the amount then due such Lender. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender, together with interest, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at the Overnight Rate for
such day.

(e) Application of Payments. Whenever any payment received by the Administrative
Agent under this Agreement is insufficient to pay in full all amounts then due
and payable under this Agreement and Notes, such payment shall be distributed
and applied by the Administrative Agent and the Lenders in the following order:
first, to the payment of fees and expenses due and payable to the Administrative
Agent under and in connection with this Agreement or any other Credit Document;
second, to the payment of all amounts due and payable under Section 2.11(c),
ratably among the Lenders in accordance with the aggregate amount of such
payments owed to each such Lender; third, to the payment of fees due and payable
pursuant to Section 2.3(b), ratably among the Issuing Lenders in accordance with
the aggregate amount of such payments owed to each such Issuing Lender; fourth,
to the payment of all other fees due and payable under Section 2.3 ratably among
the Lenders in accordance with their applicable Revolving Commitments; and
fifth, to the payment of the interest accrued on and the principal amount of all
of the Advances, and the interest accrued on and the principal amount of all
Reimbursement Obligations, regardless of whether any such amount is then due and
payable, ratably among the Lenders in accordance with the aggregate accrued
interest plus the aggregate principal amount owed to such Lender.

 

42



--------------------------------------------------------------------------------

Section 2.11 Taxes.

(a) Defined Terms. For purposes of this Section 2.11, the term “Lender” includes
any Issuing Lender and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 30 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.11, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

43



--------------------------------------------------------------------------------

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable;

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent

 

44



--------------------------------------------------------------------------------

shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN-E or IRS Form W-8BEN, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.11 (including by
the payment of additional amounts pursuant to this Section 2.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than

 

45



--------------------------------------------------------------------------------

any interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

(j) For purposes of determining withholding Taxes imposed under FATCA, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Section 2.12 Illegality. If any Lender shall notify the Administrative Agent and
the Borrower that the introduction of or any change in or in the interpretation
of any Legal Requirement makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Lender or its
Lending Office to perform its obligations under this Agreement to maintain any
Eurocurrency Rate Advances of such Lender then outstanding hereunder or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or take deposits of, Dollars or any Foreign
Currency in the applicable interbank market, then, notwithstanding anything
herein to the contrary, the Borrower shall, if demanded by such Lender in its
notice, no later than 12:00 p.m. (Houston, Texas time), (a) if not prohibited by
any Legal Requirement to maintain such Eurocurrency Rate Advances for the
duration of the Interest Period, on the last day of the Interest Period for each
outstanding Eurocurrency Rate Advance of such Lender or (b) if prohibited by any
Legal Requirement to maintain such Eurocurrency Rate Advances for the duration
of the Interest Period, on the second Business Day following its receipt of such
notice from such Lender, then (i) with respect to Revolving Advances denominated
in a Foreign Currency, prepay such Eurocurrency Rate Advances of such Lender
then outstanding and which are denominated in such affected currency or
currencies together with all accrued interest on the amount so prepaid, and
amounts, if any, required to be paid pursuant to Section 2.8 as a result of such
prepayment being made on such date, and (ii) with respect to Revolving Advances
denominated in Dollars, Convert all such Eurocurrency Rate Advances of such
Lender then outstanding to Adjusted Base Rate Advances and pay accrued interest
on the principal amount Converted to the date of such Conversion and amounts, if
any, required to be paid pursuant to Section 2.8 as a result of such Conversion
being made on such date. Each Lender agrees to use commercially reasonable
efforts (consistent with its internal policies and legal and regulatory
restrictions) to designate a different Lending Office if the making of such
designation would avoid the effect of this paragraph and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.

 

46



--------------------------------------------------------------------------------

Section 2.13 Letters of Credit.

(a) Issuance of Letters of Credit. Each Issuing Lender, the Lenders and the
Borrower agree that effective as of the Closing Date, any Existing Letters of
Credit shall be deemed to have been issued and maintained under, and to be
governed by the terms and conditions of, this Agreement as Letters of Credit.
From time to time from the date of this Agreement until ten days before such
applicable Issuing Lender’s Maturity Date, at the written request of the
Borrower given to the applicable Issuing Lender and to the Administrative Agent
not later than (i) 12:00 p.m. (Houston, Texas time) on the third Business Day
before the date of the proposed issuance, amendment, or extension of a Letter of
Credit denominated in a Foreign Currency and (ii) 12:00 p.m. (Houston, Texas
time) on the second Business Day (or such later time and date as may be agreed
to among the Borrower, the applicable Issuing Lender and the Administrative
Agent) before the date of the proposed issuance, amendment, or extension of a
Letter of Credit denominated in Dollars, the requested Issuing Lender shall, on
any Business Day and on the terms and conditions hereinafter set forth (and, if
applicable, subject to the terms of the applicable Letter of Credit), issue,
increase, decrease, amend, or extend the expiration date of, Letters of Credit
for the account of the Borrower (for its own benefit or for the benefit of any
of its Subsidiaries); provided that Barclays Bank PLC shall only be obligated to
issue standby Letters of Credit. Promptly after receipt by the applicable
Issuing Lender of such request, the applicable Issuing Lender will confirm with
the Administrative Agent that the Administrative Agent has also received such
request and, if not, the applicable Issuing Lender will notify the
Administrative Agent of the contents thereof. With respect to any issuance of or
increase to a Letter of Credit, unless the applicable Issuing Lender has
received notice in writing from the Administrative Agent (including at the
request of any Lender) at least one Business Day prior to the requested date of
the proposed issuance or increase, directing the applicable Issuing Lender not
to issue or increase such Letter of Credit as a result of the limitations set
forth clause 2.13(b)(i) below then, subject to the terms and conditions hereof,
the applicable Issuing Lender will issue or increase such Letter of Credit as
requested by the Borrower. Letters of Credit shall be denominated in any Agreed
Currency.

(b) Limitations. No Letter of Credit will be issued (or deemed issued as to any
Existing Letters of Credit), increased, or extended (i) if such issuance,
increase, or extension would cause the sum of the Letter of Credit Exposure plus
the aggregate Dollar Amount of all outstanding Revolving Advances and Swingline
Advances at such time to exceed the Letter of Credit Maximum Amount; (ii) unless
such Letter of Credit has an Expiration Date not later than the earlier of
(A) sixty months after the date of issuance thereof and (B) twenty-four months
after such applicable Issuing Lender’s Maturity Date; (iii) unless such Letter
of Credit (or, if applicable, the amendment to a Letter of Credit) is in form
and substance reasonably acceptable to the applicable Issuing Lender in its sole
discretion; (iv) unless the Borrower has delivered to the applicable Issuing
Lender a completed and executed letter of credit application on such Issuing
Lender’s standard form, which shall contain terms no more restrictive than the
terms of this Agreement; (v) unless such Letter of Credit is governed by the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (“UCP”), the International
Standby Practices (ISP 98), International Chamber of Commerce Publication
No. 590 (“ISP”) or any successor to the UCP or ISP and, to the extent not
inconsistent therewith, the New York Uniform Commercial Code, or such other
state’s Uniform Commercial Code acceptable to the Administrative Agent, the
applicable Issuing Lender and the Borrower, in each case as in effect from time
to time; (vi) if such issuance, increase, or extension would violate one or more
policies of such applicable Issuing Lender that are applicable to letters of
credit generally or (vii) if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain an
Issuing Lender from issuing or providing such Letter of Credit, or any Legal
Requirements applicable to such Issuing Lender shall prohibit the issuance or
provision of such type of Letter of Credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Lender is not

 

47



--------------------------------------------------------------------------------

otherwise compensated hereunder) not in effect on the date hereof or shall
impose upon such Issuing Lender any unreimbursable loss, cost or expense which
was not applicable on the date hereof and which such Issuing Lender in good
faith deems material. If the terms of any letter of credit application referred
to in the foregoing clause (iv) conflicts with the terms of this Agreement, the
terms of this Agreement shall control.

(c) Participations. With respect to each Letter of Credit described on Schedule
1.1(c) which is outstanding on the Closing Date, each Lender is deemed to have
purchased a participation in the related Letter of Credit Exposure equal to such
Lender’s Pro Rata Share of such Letter of Credit Exposure on the Closing Date.
On the date of the issuance or increase of any Letter of Credit on or after the
Closing Date, each Issuing Lender shall be deemed to have sold to each other
Lender and each other Lender shall have been deemed to have purchased from such
Issuing Lender a participation in the Letter of Credit Exposure related to the
Letters of Credit issued by such Issuing Lender equal to such Lender’s Pro Rata
Share at such date and such sale and purchase shall otherwise be in accordance
with the terms of this Agreement. Each Issuing Lender shall promptly deliver to
the Administrative Agent by telex, telephone, or facsimile (or by e-mail with a
return receipt requested) which the Administrative Agent will promptly deliver
to each such participant Lender, a notice of each Letter of Credit of such
Issuing Lender issued, increased or decreased, and the Administrative Agent
shall also notify each Lender of the actual amount of such Lender’s
participation in such Letter of Credit. Each Lender’s obligation to purchase
participating interests pursuant to this Section, to make a Mandatory Revolving
Borrowing as set forth in clause (d) below, to reimburse such Issuing Lender for
such Lender’s Pro Rata Share of any payment under a Letter of Credit by such
Issuing Lender not reimbursed in full by the Borrower, and to fund its
participation interests in Letters of Credit as set forth below, shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any of the circumstances described in paragraph (f) or (e) below,
(ii) the occurrence and continuance of a Default, (iii) an adverse change in the
financial condition of the Borrower, (iv) any deposit of cash or other
securities as collateral or the provision of any other support for the
Borrower’s reimbursement obligations related thereto, (v) any termination of
this Agreement other than a termination in writing agreed to by each Issuing
Lender which expressly provides for a termination of the Lenders’ reimbursement
obligations owing to the Issuing Lenders hereunder, and (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing; provided that, a Lender may have a claim against an Issuing
Lender for any such circumstance, happening or event constituting or arising
from gross negligence or willful misconduct on the part of the such Issuing
Lender.

(d) Reimbursement. Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit, the applicable Issuing
Lender shall, within the period, if any, stipulated by the terms and conditions
of such Letter of Credit, examine such notice of drawing. After such
examination, the Issuing Lender shall promptly notify the Borrower and the
Administrative Agent thereof (which notification the Administrative Agent will
promptly forward to the Lenders). No later than 11:00 a.m. on the date of any
payment to be made by such Issuing Lender under a Letter of Credit, the Borrower
agrees to pay to such Issuing Lender an amount equal to any amount paid or to be
paid by such Issuing Lender on such date under or in respect of such Letter of
Credit and in the currency paid or to be paid by such Issuing Lender.
Notwithstanding the foregoing, if, after the issuance of any Letter of Credit
denominated in a Foreign Currency, such currency ceases to be an Agreed Currency
as provided in the definition of Agreed Currency, then all payments to be made
by the Borrower hereunder in such currency shall instead be made when due
(either directly by the Borrower or through a deemed borrowing under clause
(i) below) in Dollars in an amount equal to the Dollar Amount (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrower take all risks of the imposition of any such currency control
or exchange regulations. In the event an Issuing Lender makes a payment pursuant
to a request for draw presented under a Letter of Credit and such payment is not
promptly reimbursed by the Borrower as required herein, such Issuing Lender
shall give

 

48



--------------------------------------------------------------------------------

notice of such payment to the Administrative Agent (which the Administrative
Agent will promptly forward to the Lenders). In such event, the Borrower shall
be deemed to have requested a Mandatory Revolving Borrowing consisting of
(i) for unreimbursed drawings under Letters of Credit denominated in Dollars or
in a Foreign Currency which ceased to be an Agreed Currency, Adjusted Base Rate
Advances, and (ii) for unreimbursed drawings under Letters of Credit denominated
in Foreign Currencies, Eurocurrency Rate Advances in such Agreed Currency and in
the amount of such unreimbursed amount with an Interest Period of one month;
provided that, if the Revolving Commitments have terminated or otherwise
expired, such Eurocurrency Rate Advances shall bear interest at the overnight
Eurocurrency Rate. The applicable Issuing Lender shall give the Administrative
Agent notice of such deemed Borrowing (A) by 12:00 p.m. (Houston, Texas time) on
the date before the proposed Borrowing is to be made in the case of an Adjusted
Base Rate Advance or Eurocurrency Rate Advances bearing interest at the
overnight Eurocurrency Rate and (B) by 12:00 p.m. (Houston, Texas time) on the
fourth Business Day before the date of such proposed Borrowing in the case of a
Eurocurrency Rate Advance denominated in a Foreign Currency with an Interest
Period of one month (which notice the Administrative Agent shall promptly give
to each Lender). Each Lender shall, no later than 1:00 p.m. on the Business Day
specified in such notice, promptly make such funds available to the applicable
Issuing Lender, in the applicable currency and in an amount equal to such
Lender’s Pro Rata Share of the unreimbursed amount. The Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the
Administrative Agent and the Lenders to record and otherwise treat each payment
under a Letter of Credit not immediately reimbursed by the Borrower as a
Borrowing comprised of Adjusted Base Rate Advances or Eurocurrency Rate
Advances, as applicable, to the Borrower. If for any reason such Mandatory
Revolving Borrowing cannot be made by any Lender, the request for such Mandatory
Revolving Borrowing submitted by the applicable Issuing Lender as set forth
herein shall be deemed to be a request by such Issuing Lender that each of the
Lenders fund its risk participation in the relevant Letter of Credit and each
Lender’s payment to the Administrative Agent for the account of the applicable
Issuing Lender pursuant to this clause (d) shall be deemed payment in respect of
such participation. If the funds are not made available by a Lender to the
applicable Issuing Lender on the required date (either as the making of a
Revolving Advance or the funding of its participation interest in such Letters
of Credit), such Lender shall pay interest thereon to the applicable Issuing
Lender at a rate per annum equal to the applicable Overnight Rate. At any time
after any Lender has funded its participation in a Letter of Credit, if the
applicable Issuing Lender receives any payment on the applicable Reimbursement
Obligation from the Borrower, such Issuing Lender will distribute to such Lender
its Pro Rata Share of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participation was funded) in the same funds as those received by such Issuing
Lender. All overdue Reimbursement Obligations of the Borrower shall bear
interest as set forth in
 Section 2.6(e).

(e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit Documents;

(ii) any amendment or waiver of or any consent to departure from any Letter of
Credit Documents;

(iii) the existence of any claim, set-off, defense or other right which the
Borrower or any Lender or any other Person may have at any time against any
beneficiary or transferee of such Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), any Issuing Lender or
any other Person or entity, whether in connection with this Agreement, the
transactions contemplated in this Agreement or in any Letter of Credit Documents
or any unrelated transaction;

 

49



--------------------------------------------------------------------------------

(iv) any statement, draft or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
an Issuing Lender would not be liable therefor pursuant to the following
paragraph (f);

(v) payment by an Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing;

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit.

(f) Liability of Issuing Lenders. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. No Issuing Lender nor any of its officers
or directors shall be liable or responsible for, and the Borrower’s obligations
hereunder shall not be affected by:

(i) the use which may be made of any Letter of Credit, any transfer of any
Letter of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith;

(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;

(iii) payment by any Issuing Lender against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit;

(iv) any adverse change in the relevant exchange rates or in the availability of
the relevant Agreed Currency to the Borrower or in the relevant currency markets
generally; or

(v) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING ANY ISSUING LENDER’S OWN NEGLIGENCE),

except that the Borrower shall have a claim against such Issuing Lender, and
such Issuing Lender shall be liable to, and shall promptly pay to, the Borrower,
to the extent of any direct, as opposed to consequential, damages suffered by
the Borrower which the Borrower proves were caused by such Issuing Lender’s
willful misconduct or gross negligence. In furtherance and not in limitation of
the foregoing clause (f), the Issuing Lenders may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and may refuse to accept
documents that are not in strict conformity with the terms of the Letter of
Credit, and any such acceptance or refusal shall not be deemed to constitute
gross negligence or willful misconduct.

 

50



--------------------------------------------------------------------------------

(g) Cash Collateral Account. The Borrower shall, (i) within 10 days prior to the
latest Maturity Date and (ii) at any time, if an Event of Default has occurred
and is continuing, on the Business Day the Borrower receives written notice from
an Issuing Lender or the Administrative Agent that collateralization is being
required pursuant to Section 7.2(b) or Section 7.3(b), either (A) provide Cash
Collateral in an amount equal to the Letter of Credit Exposure as of such date
or (B) cause to be issued an irrevocable standby letter of credit in favor of
the applicable Issuing Lender and issued by a bank or other financial
institution acceptable to such Issuing Lender and the Administrative Agent to
support the full amount of the Letter of Credit Exposure as of such date. With
respect to Letters of Credit issued in Foreign Currencies, if the Borrower
elects to provide Cash Collateral pursuant to clause (A) above, then at the
election of the Administrative Agent, the Borrower shall be required to either
(1) deposit cash with the Administrative Agent in the Designated Currencies for
the Letters of Credit or (2) deposit cash with the Administrative Agent in
Dollars equal to the Dollar Amount of the Letter of Credit Exposure and,
thereafter, deposit additional cash in Dollars at any time and from time to time
as may be reasonably requested by the Administrative Agent in order to protect
against the results of exchange rate fluctuations.

(h) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the applicable Issuing Lender hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

(i) Information to Administrative Agent from Issuing Lenders. For purposes of
calculating outstandings and Letters of Credit issued under this Agreement
(i) on each March 31, June 30, September 30 and December 31, commencing June 30,
2017, and (ii) from time to time as the Administrative Agent may request, each
Issuing Lender shall provide the Administrative Agent with a daily log, in form
and detail reasonably acceptable to the Administrative Agent, setting forth the
Dollar Amount of all outstanding Letters of Credit issued by such Issuing Lender
using the Exchange Rate as most recently determined by the Administrative Agent.

Section 2.14 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of its Advances or its share of Letter of Credit
Obligations in excess of its Pro Rata Share of payments on account of the
Advances or Letter of Credit Obligations obtained by all the Lenders, then such
Lender shall notify the Administrative Agent and the other Lenders and forthwith
purchase from the other Lenders, such participations in the Advances made by
them or Letter of Credit Obligations held by them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably in accordance with
the requirements of this Agreement with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such Lender’s ratable share (according to the proportion of (a) the amount of
the participation sold by such Lender to the purchasing Lender as a result of
such excess payment to (b) the total amount of such excess payment) of such
recovery, together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to the purchasing Lender to (ii) the total amount of all such required
repayments to the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered;
provided further that, the provisions of this paragraph shall not be construed
to apply to (A) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral to address the fronting exposure of Defaulting Lenders as provided in
Section 2.16, or (C) any

 

51



--------------------------------------------------------------------------------

payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances or participations in Swingline Advances and
Letters of Credit to any assignee or participant, other than to the Borrower or
any of its Subsidiaries or Affiliates (as to which the provisions of this
paragraph shall apply). The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.14 may, to the
fullest extent permitted by law, unless and until rescinded as provided above,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

Section 2.15 Increase of Revolving Commitment.

(a) At any time prior to the latest Maturity Date, the Borrower may effectuate
no more than two increases in the aggregate Revolving Commitments by an
aggregate amount not greater than $1,000,000,000 (any such increase, a
“Commitment Increase”), by designating either one or more of the existing
Lenders (each of which, in its sole discretion, may determine whether to
participate in such Commitment Increase and the amount by which it is willing to
increase its Revolving Commitment) or one or more other banks or other financial
institutions (reasonably acceptable to the Administrative Agent, the Issuing
Lenders and the Swingline Lenders) that at the time agree, in the case of any
such bank or financial institution that is an existing Lender to increase its
Revolving Commitment as such Lender shall so select (an “Increasing Lender”)
and, in the case of any other such bank or financial institution (an “Additional
Lender”), to become a party to this Agreement; provided, however, that (i) the
aggregate Revolving Commitments shall not at any time exceed $3,000,000,000 and
(ii) the minimum amount of each such Commitment Increase shall not be less than
$100,000,000. The sum of the increases in the Revolving Commitments of the
Increasing Lenders plus the Revolving Commitments of the Additional Lenders upon
giving effect to the Commitment Increase shall not in the aggregate exceed the
amount of the Commitment Increase. The Borrower shall provide prompt notice of
any proposed Commitment Increase pursuant to this Section 2.15 to the
Administrative Agent and the Lenders.

(b) Any Commitment Increase shall become effective upon (i) the receipt by the
Administrative Agent of (A) an agreement in form and substance reasonably
satisfactory to the Administrative Agent signed by the Borrower, each Increasing
Lender and each Additional Lender, setting forth the new Revolving Commitment of
each such Lender and setting forth the agreement of each Additional Lender to
become a party to this Agreement and to be bound by all the terms and provisions
hereof binding upon each Lender, and (B) such evidence of appropriate
authorization on the part of the Borrower with respect to the Commitment
Increase and such opinions of counsel for the Borrower with respect to the
Commitment Increase, if any, as the Administrative Agent may reasonably request,
and (ii) receipt by the Administrative Agent of a certificate (the statements
contained in which shall be true) of a Responsible Officer of the Borrower
stating that both before and after giving effect to such Commitment Increase
(A) no Event of Default has occurred and is continuing, and (B) all
representations and warranties made by the Borrower in this Agreement are true
and correct in all material respects (unless already qualified by materiality or
Material Adverse Effect in the text thereof, in which case, such representations
and warranties are true and correct in all respects), unless such representation
or warranty relates to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects (unless already
qualified by materiality or Material Adverse Effect in the text thereof, in
which case, such representations and warranties are true and correct in all
respects) as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in Section 4.6 shall
be deemed to refer to the most recent statements furnished pursuant to
subsection (b) of Section 5.6.

 

52



--------------------------------------------------------------------------------

(c) The Borrower shall prepay any Advances outstanding on the effective date of
such Commitment Increase to the extent necessary to keep the outstanding
Revolving Advances ratable with any revised Pro Rata Share arising from any
non-ratable increases in the Revolving Commitments under this Section 2.15;
provided that such prepayment may be made with the proceeds of additional
Revolving Advances made hereunder (reflecting such increase in Revolving
Commitments). The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(d) Notwithstanding any provision contained herein to the contrary, from and
after the date of any Commitment Increase, all calculations and payments of
interest on the Advances shall take into account the actual Revolving Commitment
of each Lender and the principal amount outstanding of each Advance made by such
Lender during the relevant period of time.

(e) Effective with any Commitment Increase, each Lender’s share of the Letter of
Credit Exposure and participations in respect of Swingline Advances on such date
shall automatically be deemed to equal such Lender’s Pro Rata Share of such
Letter of Credit Obligations and participations in respect of Swingline Advances
(such Pro Rata Share for such Lender to be determined as of the effective date
of such Commitment Increase in accordance with its Revolving Commitment on such
date as a percentage of the aggregate Revolving Commitments on such date)
without further action by any party.

Section 2.16 Mitigation Obligations; Lender Replacement; Termination of
Defaulting Lender.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.9, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.11, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.9 or 2.11, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Right to Replace. The Borrower shall have the right to replace each Lender
affected by a condition under Sections 2.2(c)(v), 2.2(c)(viii), 2.9, 2.11 or
2.12, each Lender that is a Defaulting Lender, a Non-Approving Lender or a
Non-Consenting Lender and each Lender that is due interest based on the
Mandatory Cost Rate (each such Lender, an “Affected Lender”) in accordance with
the procedures in this Section 2.16 and provided that (i) no reduction of the
total Revolving Commitments occurs as a result thereof, (ii) such Affected
Lender has declined or is unable to designate a different lending office in
accordance with Section 2.16(a) to remedy any such condition, (iii) the
condition entitling the Borrower to require such replacement has not ceased to
apply and (iv) such assignment does not conflict with applicable law.

(c) Procedure. Any assumptions of Revolving Commitments pursuant to this
Section 2.16 shall be made by the purchasing Lender or Eligible Assignee and the
selling Lender by entering into an Assignment and Acceptance and by following
the procedures in Section 9.6 for adding a Lender; provided that the Borrower or
the assignee (if such assignee is not the Administrative Agent or its Affiliate)
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 9.6(a), which may be waived by the Administrative Agent in
its sole discretion. In connection with the increase of the Revolving
Commitments of any Lender or the introduction of any Eligible Assignee pursuant
to the foregoing paragraph (b), each Lender with an increased Revolving
Commitment and each new Eligible Assignee shall purchase from the Affected
Lenders at par such Lender’s or such new

 

53



--------------------------------------------------------------------------------

Lender’s ratable share of the outstanding Advances, funded participations,
accrued interest thereon and accrued fees of the Affected Lenders (and provided
that the Borrower shall be obligated to pay any other amounts payable to any
such Affected Lender under the Credit Documents, including pursuant to
Section 2.8 hereof) and shall be automatically deemed to have assumed such
Lender’s or such new Lender’s ratable share of the Affected Lenders’
participations in Letter of Credit Exposure.

(d) Termination of Defaulting Lender.

(i) Entire Revolving Commitment. At any time when a Lender is then a Defaulting
Lender, the Borrower, at the Borrower’s election, may elect to terminate such
Defaulting Lender’s Revolving Commitment hereunder; provided that (A) the
Borrower must elect to terminate such Defaulting Lender’s entire Revolving
Commitment, (B) the Borrower shall pay to the Administrative Agent all amounts
owed by the Borrower to such Defaulting Lender in its capacity as a Lender under
this Agreement and under the other Credit Documents (excluding any amounts owing
under Section 2.8 as result of such payment) and shall, to the extent such
Defaulting Lender’s ratable share of the Letter of Credit Exposure has not been,
or has only partially been, reallocated pursuant to Section 2.20(a)(iv), deposit
with the Administrative Agent into the Cash Collateral Account cash collateral
in the amount equal to such Defaulting Lender’s Fronting Exposure (after giving
effect to any partial reallocation pursuant to Section 2.20(a)(iv)), (C) a
Defaulting Lender’s Revolving Commitment may be terminated by the Borrower under
this Section 2.16(d) only if at such time, the Borrower has elected, or is then
electing, to terminate the Revolving Commitments of all then existing Defaulting
Lenders and (D) such termination shall not be permitted if a Default has
occurred and is continuing. Upon written notice to the Defaulting Lender and the
Administrative Agent of the Borrower’s election to terminate such Defaulting
Lender’s Revolving Commitment pursuant to this clause (i) and the payment and
deposit of amounts required to be made by the Borrower under clause (B) above,
(1) such Defaulting Lender shall cease to be a “Lender” hereunder for all
purposes except that such Lender’s rights and obligations as a Lender under
Sections 2.9, 2.11, 8.5 and 9.7 shall continue with respect to events and
occurrences occurring before or concurrently with its ceasing to be a “Lender”
hereunder, (2) such Defaulting Lender’s Revolving Commitment shall be deemed
terminated in whole and (3) such Defaulting Lender shall be relieved of its
obligations hereunder as a “Lender” except as to its obligations under
Section 8.5 with respect to events and occurrences occurring before or
concurrently with its ceasing to be a “Lender” hereunder, provided that any such
termination will not be deemed to be a waiver or release of any claim by the
Borrower, the Administrative Agent, any Swingline Lender, any Issuing Lender or
any Lender against such Defaulting Lender.

(ii) Unused Commitment Termination. The Borrower may terminate the unused amount
of the Revolving Commitment of any Lender that is a Defaulting Lender upon not
less than 30 Business Days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 2.20(a)(ii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, any Issuing Lender, the Swingline Lender or
any Lender may have against such Defaulting Lender, and (iii) to the extent such
Defaulting Lender’s ratable share of the Letter of Credit Exposure has not been,
or has only partially been, reallocated pursuant to Section 2.20(a)(iv), the
Borrower shall deposit with the Administrative Agent into the Cash Collateral
Account cash collateral in the amount equal to such Defaulting Lender’s Fronting
Exposure (after giving effect to any partial reallocation pursuant to
Section 2.20(a)(iv)).

 

54



--------------------------------------------------------------------------------

Section 2.17 Currency Fluctuations, Mandatory Prepayments and Deposits in the
Cash Collateral Accounts.

(a) Not later than 1:00 p.m., Houston, Texas time, on each Computation Date, the
Administrative Agent shall determine the Exchange Rate as of such Computation
Date and give notice thereof to the Borrower, each Lender, Swingline Lender and
Issuing Lender. The Exchange Rate so determined shall become effective on the
first Business Day after such Computation Date and shall remain effective
through the next succeeding Computation Date.

(b) If, on any Computation Date, the Dollar Amount of the sum of the outstanding
principal amount of Revolving Advances plus the outstanding principal amount of
Swingline Advances plus the Letter of Credit Exposure exceeds an amount equal to
102% of the aggregate Revolving Commitments then in effect, then the
Administrative Agent shall give notice thereof to the Borrower and the Lenders,
and the Borrower shall within five (5) Business Days thereafter prepay Advances,
or if the Advances have been repaid or prepaid in full, make deposits into the
Cash Collateral Account, such that after giving effect to such prepayment of
Advances or deposits into the Cash Collateral Account, the Dollar Amount of the
sum of the outstanding principal amount of Revolving Advances plus the
outstanding principal amount of Swingline Advances plus the Letter of Credit
Exposure does not exceed the aggregate Revolving Commitments then in effect.

(c) If any currency shall cease to be an Agreed Currency as provided in the last
sentence of the definition of “Agreed Currency”, then promptly, but in any event
within five (5) Business Days of receipt of the notice from the Administrative
Agent provided for in such sentence, the Borrower shall repay all Advances
funded and denominated in such affected currency or Convert such Advances into
Advances in Dollars or another Agreed Currency, subject to the other terms set
forth in Article II.

(d) Each prepayment pursuant to this Section 2.17 shall be accompanied by
accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.8 as a result of such
prepayment being made on such date.

(e) Each payment of any Advance pursuant to this Section 2.17 or any other
provision of this Agreement shall be made in a manner such that all Advances
comprising part of the same Borrowing are paid in whole or ratably in part and
each payment of an Advance shall be made in the Designated Currency in which
such Advance was funded.

Section 2.18 Market Disruption. Notwithstanding the satisfaction of all
conditions referred to herein with respect to any proposed Borrowing consisting
of Eurocurrency Rate Advances denominated in any Foreign Currencies, if there
shall occur on or prior to the date of such Borrowing any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the
Administrative Agent or the Majority Lenders, make it impracticable for such
Borrowing to be denominated in the Agreed Currency designated by the Borrower,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, and such Advances shall not thereafter be denominated
and funded in such Agreed Currency but shall, except as otherwise set forth in
Article II, be made on such date in Dollars, in an aggregate principal amount
equal to the Dollar Amount of the aggregate principal amount specified in the
related Notice of Borrowing, as the case may be, as Adjusted Base Rate Advances
to the Borrower, unless the Borrower notifies the Administrative Agent at least
one Business Day before such date that it elects not to borrow on such date.

 

55



--------------------------------------------------------------------------------

Section 2.19 Extension of Maturity Date.

(a) Not later than 30 days prior to each anniversary of the Amendment No. 1
Effective Date, the Borrower may, upon notice to the Administrative Agent (which
shall promptly notify the Lenders), request that each Lender extend such
Lender’s then existing Maturity Date (i) for an additional one year from such
Lender’s Maturity Date then in effect, (ii) for such additional number of days
which would cause its Maturity Date to be the latest Maturity Date then in
effect, or (iii) for such additional number of days which would cause its
Maturity Date to be one year after the latest Maturity Date then in effect (each
Lender’s then existing Maturity Date being referred to herein as its “Present
Maturity Date” and such Lender’s proposed extended Maturity Date being referred
to herein as its “Extended Maturity Date”). This option may only be exercised
(x) after the first anniversary of the Amendment No. 1 Effective Date, (y) once
during any twelve (12) month period, and (z) twice during the term of this
Agreement. Within 20 days of delivery of such notice, each Lender shall notify
the Administrative Agent whether or not it consents to such extension (which
consent may be given or withheld in such Lender’s sole and absolute discretion).
Any Lender not responding within the above time period shall be deemed not to
have consented to such extension. The Administrative Agent shall promptly notify
the Borrower and the Lenders of the Lenders’ responses. Notwithstanding anything
herein to the contrary, no Extended Maturity Date shall be a date later than
five years from the applicable Extension Closing Date.

(b) Subject to the satisfaction of the condition precedent set forth below, the
Maturity Date of each extending Lender shall be extended only if the consenting
Lenders (the “Consenting Lenders”) constitute Majority Lenders. If so extended,
the Present Maturity Date, as to the Consenting Lenders, shall be extended to
the applicable Extended Maturity Date effective as of the first date on which
such necessary consent required pursuant to this clause (b) is obtained and the
condition precedent specified below in this clause (b) is satisfied with respect
to the applicable extension (such date, the “Extension Closing Date”). All
non-consenting Lenders (“Non-Consenting Lenders”) shall continue to be subject
to such Lender’s Present Maturity Date. The Borrower shall pay or prepay all
Advances, interest thereon and all other amounts due each Non-Consenting Lender
on or before the Present Maturity Date, and, if after giving effect thereto, the
Outstandings exceed the Revolving Commitments of the Consenting Lenders the
Borrower shall prepay the Advances (or if no Advances are then outstanding, Cash
Collateralize the Letter of Credit Exposure) in the amount of such excess,
together with all accrued and unpaid interest thereon. The Administrative Agent
and the Borrower shall promptly confirm to the Lenders such extension and each
Consenting Lender’s Extended Maturity Date. As a condition precedent to any such
extension the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower (in form and substance satisfactory to the Administrative Agent
and in sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower (i) certifying that attached thereto is evidence that such extension is
within the Borrower’s corporate authority and has been duly authorized by
appropriate governing action and proceedings and (ii) certifying that, before
and after giving effect to such extension, (A) the representations and
warranties contained in Article IV and the other Credit Documents are true and
correct in all material respects (unless already qualified by materiality or
Material Adverse Effect in the text thereof, in which case, such representations
and warranties are true and correct in all respects), except to the extent that
such representations and warranties expressly relate solely to an earlier date,
in which case they shall have been true and correct in all material respects
(unless already qualified by materiality or Material Adverse Effect in the text
thereof, in which case, such representations and warranties are true and correct
in all respects) as of such earlier date, and except that for purposes of this
Section 2.19, the representations and warranties contained in Section 4.6 shall
be deemed to refer to the most recent statements furnished pursuant to
subsection (b) of Section 5.6, and (B) no Default has occurred and is
continuing. If the Maturity Date has been extended, then on such applicable
Present Maturity Date, each Consenting Lender shall automatically be deemed to
have purchased participations in each Letter of Credit, the related Letter of
Credit Exposure, and each Swingline Advance equal to such

 

56



--------------------------------------------------------------------------------

Consenting Lender’s Pro Rata Share thereof after giving effect to the departure
of the Non-Consenting Lenders and the elimination of their Revolving
Commitments, but only to the extent that such reallocation does not cause the
Aggregate Exposure of any Lender whose Revolving Commitment does not terminate
on such Maturity Date to exceed such Lender’s Revolving Commitment. If the
reallocation described in this Section 2.19(b) cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to the Administrative Agent, the Lenders, or any Issuing Lender hereunder or
under applicable Legal Requirement, (I) first, prepay Swingline Advances in an
amount equal to the portion of each Swingline Lender’s Fronting Exposure that
was attributable to each Lender whose Commitment terminates on such Maturity
Date but was not so reallocated and (II) second, Cash Collateralize each Issuing
Lender’s Fronting Exposure in an amount equal to the portion of such Issuing
Lender’s Fronting Exposure (plus all related fees and expenses with respect to
such Letters of Credit then outstanding over their remaining terms) that was
attributable to each Lender whose Commitment terminates on such Maturity Date
but was not so reallocated.

(c) If any Lender’s Maturity Date is extended in accordance with this
Section 2.19, immediately upon the effectiveness of each such extension,
Schedule 1.1(a) hereof shall be amended and restated to set forth all Lenders
and their respective Revolving Commitments and Maturity Dates after giving
effect to such extension.

(d) This Section shall supersede any provisions in Section 2.14 or Section 9.1
to the contrary.

(e) The Borrower shall prepay any Advances outstanding on the Present Maturity
Date (and pay any additional amounts required pursuant to Section 2.8) or borrow
additional amounts to the extent necessary to keep outstanding Revolving
Advances ratable with any revised and new Revolving Commitment of all Consenting
Lenders effective as of the Present Maturity Date.

Section 2.20 Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 7.6 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize, on a pro rata basis, the Issuing Lenders’ and the
Swingline Lenders’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.20(b); fourth, as the Borrower may request (so long as
no Default has occurred and is continuing), to the funding of any Advance in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in

 

57



--------------------------------------------------------------------------------

order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Advances under this Agreement and (y) Cash
Collateralize the Issuing Lenders’ and the Swingline Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement and Swingline Advances made under this
Agreement, in accordance with Section 2.20(b); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lenders or Swingline Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders or Swingline Lenders against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default has occurred and is continuing, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Advances or Letters of Credit in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Advances were made or the related Letters of Credit were issued at a
time when the conditions set forth in Sections 3.2 and 3.3 were satisfied or
waived, such payment shall be applied solely to pay the Advances of, and Letter
of Credit Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Advances of, or Letter of Credit
Obligations owed to, such Defaulting Lender until such time as all Advances and
funded and unfunded participations in Letters of Credit and Swingline Advances
are held by the Lenders pro rata in accordance with the Revolving Commitments
without giving effect to Section 2.20(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.20(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive fees set forth in
Section 2.3(b) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Pro Rata Share of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.20(b).

(C) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Lender the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

58



--------------------------------------------------------------------------------

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swingline
Advances shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares of the aggregate amount of the Revolving
Commitment (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in Sections
3.2 and 3.3 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
any Non-Defaulting Lender’s Pro Rata Share of the Aggregate Exposure to exceed
such Non-Defaulting Lender’s Revolving Commitment. Subject to Section 9.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(b) Cash Collateral; Prepayment of Swingline. At any time that there shall exist
a Defaulting Lender, within one Business Day following the written request of
the Administrative Agent or any Issuing Lender (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize the Issuing
Lenders’ Fronting Exposure, as requested, with respect to such Defaulting Lender
(determined after giving effect to Section 2.20(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the applicable
Minimum Collateral Amount. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Swingline Lender (with a copy to the Administrative
Agent), the Borrower shall either (i) Cash Collateralize the Swingline Lenders’
Fronting Exposure, as requested, with respect to such Defaulting Lender
(determined after giving effect to Section 2.20(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the applicable
Minimum Collateral Amount or (ii) prepay Swingline Advances in an amount equal
to the Swingline Lenders’ Fronting Exposure as to Swingline Advances.

(i) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender to the extent not prohibited under
applicable law, hereby grants to the Administrative Agent, for the benefit of
the Issuing Lenders and the Swingline Lenders, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Obligations and Swingline Advances, to be applied pursuant to clause
(ii) below and the introductory paragraph of this Section 2.20(b). If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent, the Issuing
Lenders, and the Swingline Lenders, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement but subject to the introductory paragraph of this Section 2.20(b), (A)
Cash Collateral provided under this Section 2.20(b) in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Letter of Credit Obligations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein and (B) Cash Collateral provided under this Section 2.20(b) in respect of
Swingline Advances shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Swingline Advances
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

59



--------------------------------------------------------------------------------

(iii) Cash Collateral, Repayment of Swingline Advances. If the reallocation
described in Section 2.20(a)(iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first prepay or Cash Collateralize the
Swingline Advances as set forth above in this Section 2.20(b), and (y) second,
Cash Collateralize the Issuing Lenders’ Fronting Exposure as set forth above in
this Section 2.20(b).

(iv) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s or any Swingline Lender’s
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this Section 2.20(b) following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender) with respect to Letters of Credit and Swingline Advances,
or (ii) the determination by the Administrative Agent, each Swingline Lender and
each Issuing Lender that there exists excess Cash Collateral; provided that, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lenders
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.

(c) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Swingline Lender and each Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Advances of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Advances and funded and unfunded participations in Letters of Credit and
Swingline Advances to be held pro rata by the Lenders in accordance with the
Revolving Commitments (without giving effect to Section 2.20(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(d) New Swingline Advances/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) no Swingline Lender shall be required to fund any
Swingline Advances unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Advance and (ii) no Issuing Lender shall
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

ARTICLE III

CONDITIONS OF LENDING

Section 3.1 Conditions Precedent to Initial Borrowings and the Initial Letter of
Credit. The obligations of each Lender to make the initial Advance and of any
Issuing Lender to issue an initial Letter of Credit, including the deemed
issuance of any Existing Letters of Credit, shall be subject to the conditions
precedent that:

(a) Documentation. The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance reasonably
satisfactory to the Administrative Agent:

(i) this Agreement;

 

60



--------------------------------------------------------------------------------

(ii) the Notes (to the extent requested by any Lender under Section 2.2(g));

(iii) a certificate from a Responsible Officer of the Borrower dated as of the
Closing Date stating that as of the Closing Date (A) all representations and
warranties of the Borrower set forth in this Agreement and the Credit Documents
to which it is a party are true and correct in all material respects; (B) no
Default or Event of Default has occurred and is continuing; (C) no Material
Adverse Effect has occurred since December 31, 2016 and (D) the conditions in
this Section 3.1 have been met;

(iv) a certificate of the Secretary or an Assistant Secretary of the Borrower
dated as of the date of this Agreement certifying as of the date of this
Agreement (A) copies of the articles or certificate of incorporation and bylaws
or other organizational documents of the Borrower, together with all amendments
thereto, (B) resolutions of the Board of Directors of such Person with respect
to the transactions herein contemplated, and (C) the names and true signatures
of officers of the Borrower authorized to sign the Credit Documents to which the
Borrower is a party (including Notices of Borrowing and requests for Letters of
Credit);

(v) certificate of good standing and existence for the Borrower certified by the
appropriate governmental officer in its jurisdiction of formation;

(vi) a favorable opinion of each of (A) Locke Lord LLP, counsel to the Borrower,
and (B) Craig Weinstock, general counsel of the Borrower, each dated as of the
Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent; and

(vii) such other documents, governmental certificates, and agreements as the
Administrative Agent may reasonably request.

(b) Representations and Warranties. The representations and warranties contained
in this Agreement and each other Credit Document shall be true and correct in
all material respects.

(c) Fees. (i) All fees, costs, and expenses of Wells Fargo and its affiliates
for which invoices have been presented (including legal fees and expenses of
counsel to the Administrative Agent) to be paid on the Closing Date shall have
been paid, and (ii) the Borrower shall have paid the fees agreed to pursuant to
the terms of the Fee Letters.

(d) Termination of Existing Credit Agreement. The Administrative Agent shall
have received sufficient evidence indicating that contemporaneously with the
execution and closing of this Agreement all obligations of the Borrower to the
lenders and agents under the Existing Credit Agreement shall have been paid in
full (other than with respect to the letters of credit issued thereunder which,
on the Closing Date, will constitute Letters of Credit issued hereunder) and the
Existing Credit Agreement shall be terminated (excluding any obligations which
expressly survive the repayment of the amounts owing under the Existing Credit
Agreement).

 

61



--------------------------------------------------------------------------------

(e) KYC Requirements. The Administrative Agent and each Lender shall have
received at least three (3) Business Days prior to the Closing Date all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act, that has been requested not less
than five (5) Business Days prior to the Closing Date.

Section 3.2 Conditions Precedent for each Borrowing or Letter of Credit. The
obligation of each Lender to fund an Advance on the occasion of each Borrowing
(other than the Conversion or continuation of any existing Borrowing and other
than a Mandatory Revolving Borrowing) and of each Issuing Lender to issue or
increase or extend any Letter of Credit shall be subject to the further
conditions precedent that on the date of such Borrowing or the issuance or
increase or extension of such Letter of Credit the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing and the
acceptance by the Borrower of the proceeds of such Borrowing or the issuance or
increase or extension of such Letter of Credit shall constitute a representation
and warranty by the Borrower that on the date of such Borrowing or the issuance
or increase or extension of such Letter of Credit such statements are true):

(a) the representations and warranties contained in this Agreement and each of
the other Credit Documents are true and correct in all material respects (unless
already qualified by materiality or Material Adverse Effect in the text thereof,
in which case, such representations and warranties are true and correct in all
respects) on and as of the date of such Borrowing or the issuance or increase or
extension of such Letter of Credit, before and after giving effect to such
Borrowing or to the issuance or increase or extension of such Letter of Credit
and to the application of the proceeds from such Borrowing, as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case it shall
have been true and correct in all material respects (unless already qualified by
materiality or Material Adverse Effect in the text thereof, in which case, such
representations and warranties are true and correct in all respects) as of such
earlier date, and except that the representations and warranties contained in
Section 4.6 shall be deemed to refer to the most recent statements furnished
pursuant to subsection (b) of Section 5.6; and

(b) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom.

Section 3.3 Additional Condition Precedent for Initial Borrowing through
Authorized Agents. The obligation of the Lenders (or the Issuing Lenders, as the
case may be) to provide the first Borrowing, Conversion or continuation of an
existing Borrowing, or issuance, increase or extension of a Letter of Credit
that is requested by the Borrower through an Authorized Agent (“First Authorized
Agent Request”), shall be subject to the further condition precedent that on or
prior to the date of the First Authorized Agent Request, the Administrative
Agent shall have received from the Borrower (and the applicable Issuing Lender
and applicable Swingline Lender shall have received from the Administrative
Agent) a secretary’s certificate (a) confirming that the resolutions of the
Board of Directors of the Borrower delivered in satisfaction of
Section 3.1(a)(iv) are still in full force and effect, and have not been amended
or revised, (b) attaching a true and correct copy of the instrument or agreement
whereby such officer, or if appropriate, the director of the applicable
Subsidiary of the Borrower was appointed by a Responsible Officer of the
Borrower as an “Authorized Agent” and verifying the incumbency of such
Responsible Officer, and (c) attaching a true and correct copy of an officer’s,
or if appropriate, a director’s certificate of the relevant Subsidiary attesting
to the incumbency of the Person so designated as the Authorized Agent (which
shall include a specimen signature of such Person and show that such Person
holds one of the offices specified in the Board Resolutions of the Borrower
confirmed in clause (a).)

 

62



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows:

Section 4.1 Corporate Existence; Subsidiaries. Each of the Borrower and its
Subsidiaries is a corporation, partnership or limited liability company duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its formation and in good standing and qualified to do business
in each jurisdiction where its ownership or lease of property or conduct of its
business requires such qualification and where a failure to be qualified or to
be in good standing could reasonably be expected to have a Material Adverse
Effect.

Section 4.2 Authorization and Validity. The execution, delivery, and performance
by the Borrower of the Credit Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby (a) are within
the Borrower’s power and authority, and (b) have been duly authorized by all
necessary corporate action.

Section 4.3 Corporate Power. The execution, delivery, and performance by the
Borrower of the Credit Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby (a) do not contravene (i) the
Borrower’s articles or certificate of incorporation, bylaws or other
organizational documents or (ii) any Legal Requirement or any contractual
restriction binding on or affecting the Borrower or its Property, the
contravention of which could reasonably be expected to have a Material Adverse
Effect, and (b) will not result in or require the creation or imposition of any
Lien prohibited by this Agreement. At the time of each Borrowing and each
issuance, extension or amendment of a Letter of Credit, such Borrowing
(including any requested by an Authorized Agent on behalf of the Borrower) and
such issuance, extension or amendment of a Letter of Credit and the use of the
proceeds thereof will be within the Borrower’s corporate powers, will have been
duly authorized by all necessary corporate action, (A) will not contravene
(1) the Borrower’s certificate or articles of incorporation or bylaws or (2) any
Legal Requirement or contractual restriction binding on or affecting the
Borrower, the contravention of which could reasonably be expected to have a
Material Adverse Effect, and (B) will not result in or require the creation or
imposition of any Lien prohibited by this Agreement.

Section 4.4 Authorization and Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by the Borrower of the
Credit Documents to which it is a party or the consummation of the transactions
contemplated thereby. At the time of each Borrowing and each issuance, extension
or amendment of a Letter of Credit, no authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority will be required
for such Borrowing, such issuance, extension or amendment of a Letter of Credit
or the use of the proceeds thereof.

Section 4.5 Enforceable Obligations. This Agreement, the Notes, and the other
Credit Documents to which the Borrower is a party have been duly executed and
delivered by the Borrower. Each Credit Document is the legal, valid, and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity (whether
considered in proceeding at law or in equity).

Section 4.6 Financial Statements. The audited Consolidated balance sheet and
related Consolidated statements of operations, shareholders’ equity and cash
flows, of the Borrower and its consolidated Subsidiaries set forth in the Form
10-K filed by the Borrower on February 17, 2017 with the SEC for the fiscal year
ended December 31, 2016, fairly present in all material respects the
Consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date and the results of the operations of the Borrower
and its consolidated Subsidiaries for the year ended on such date, and such
balance sheet and statements were prepared in accordance with GAAP.

 

63



--------------------------------------------------------------------------------

Section 4.7 True and Complete Disclosure. No information, exhibit, report,
representation, warranty, or other statement furnished or made by the Borrower
or any Subsidiary (or on behalf of the Borrower or any Subsidiary) to the
Administrative Agent or any Lender in connection with the negotiation of, or
compliance with, this Agreement or any other Credit Document contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements contained therein not misleading in any material respect in
light of the circumstances in which they were made as of the date of this
Agreement. All projections, estimates, and pro forma financial information
furnished by the Borrower or on behalf of the Borrower were prepared on the
basis of assumptions, data, information, tests, or conditions believed to be
reasonable at the time such projections, estimates, and pro forma financial
information were furnished. As of the Amendment No. 1 Effective Date, in the
event a Beneficial Ownership Certification is delivered on or prior to the
Amendment No. 1 Effective Date, the information included in such Beneficial
Ownership Certification is true and correct.

Section 4.8 Litigation. There is no pending or, to the knowledge of any of their
executive officers, threatened (in writing), litigation, arbitration,
governmental investigation, inquiry, action or proceeding affecting the Borrower
or any of its Subsidiaries before any court, Governmental Authority or
arbitrator, which (a) could reasonably be expected to have a Material Adverse
Effect or (b) purports to affect the legality, validity, binding effect or
enforceability of this Agreement, any Note, or any other Credit Document.

Section 4.9 Use of Proceeds.

(a) Advances and Letters of Credit. The proceeds of the Advances and the Letters
of Credit will be used by the Borrower (i) to refinance existing Indebtedness,
(ii) pay fees and expenses incurred in connection with the transactions
contemplated hereby, and (iii) for working capital and general corporate
purposes of the Borrower and its Subsidiaries.

(b) Regulations. Neither the Borrower nor any of its Subsidiaries has taken any
action that could reasonably be expected to result in a violation by the
Administrative Agent, any Issuing Lender, any Swingline Lender or any Lender in
connection with or relating to this Agreement or any other Credit Document and
the advances and other transactions contemplated hereby and thereby, of
Regulations T, U, or X of the Federal Reserve Board, as the same is in effect
from time to time, and all official rulings and interpretations thereunder or
thereof. The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Federal Reserve Board),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 6.1 or Section 6.5 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 7.1(d) will be margin stock.

Section 4.10 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

64



--------------------------------------------------------------------------------

Section 4.11 Taxes. All federal, state, local and foreign tax returns, reports
and statements required to be filed (after giving effect to any extension
granted in the time for filing) by the Borrower, its Subsidiaries or any member
of the Controlled Group (collectively, the “Tax Group”) have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such returns,
reports and statements are required to be filed, except (a) where contested in
good faith and by appropriate proceedings and as to which adequate reserves have
been established in accordance with GAAP or (b) where the non-filing thereof
could not reasonably be expected to result in a Material Adverse Effect. All
taxes and other impositions due and payable by the Tax Group have been timely
paid prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for non-payment thereof except (i) where contested in good
faith and by appropriate proceedings and as to which adequate reserves have been
established in accordance with GAAP or (ii) where the non-payment thereof could
not reasonably be expected to result in a Material Adverse Effect. Neither the
Borrower nor any member of the Tax Group has given, or been requested to give, a
waiver of the statute of limitations relating to the payment of any federal,
state, local or foreign taxes or other impositions.

Section 4.12 Pension Plans. No Termination Event or Reportable Event has
occurred with respect to any Plan that would result in an Event of Default under
Section 7.1(g) or that could reasonably be expected to result in a Material
Adverse Effect, and, except for matters that could not reasonably be expected to
result in a Material Adverse Effect, each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No failure to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
has occurred and there has been no excise tax imposed under Section 4971 of the
Code except for the occurrence of such failure or the imposition of such taxes
that could not reasonably be expected to result in a Material Adverse Effect.
Neither the Borrower nor any member of the Controlled Group has had a complete
or partial withdrawal from any Multiemployer Plan for which there is any
withdrawal liability that could reasonably be expected to result in a Material
Adverse Effect or an Event of Default under Section 7.1(g). Except for matters
that could not reasonably result in a Material Adverse Effect, as of the most
recent valuation date applicable thereto, neither the Borrower nor any member of
the Controlled Group would become subject to any liability under ERISA if the
Borrower or any Subsidiary of the Borrower has received notice that any
Multiemployer Plan is insolvent or in endangered or critical status.

Section 4.13 Reserved.

Section 4.14 Insurance. The Borrower and each of its Subsidiaries carry
insurance with reputable insurers in respect of such of their respective
Properties, in such amounts and against such risks as is customarily maintained
by other Persons of similar size engaged in similar businesses or, self-insure
to the extent that is customary for Persons of similar size engaged in similar
businesses.

Section 4.15 No Defaults. No Default or Event of Default has occurred and is
continuing.

Section 4.16 Permits, Licenses, etc. The Borrower and its Subsidiaries possess
all certificates of public convenience, authorizations, permits, licenses,
patents, patent rights or licenses, trademarks, trademark rights, trade names
rights and copyrights which are material to the conduct of its business except
where the failure to so possess could not reasonably be expected to result in a
Material Adverse Effect.

Section 4.17 Compliance with Laws. The Borrower and its Subsidiaries have
complied with all applicable Legal Requirements (including Environmental Laws)
having jurisdiction over the conduct of their respective businesses or the
ownership of their respective Property except for any failure to comply which
could not reasonably be expected to have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

Section 4.18 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

(a) None of (i) the Borrower, any Subsidiary, or to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers, or
employees or (ii) to the knowledge of the Borrower, any agent, representative,
or Affiliate of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established by this
Agreement, is a Sanctioned Person or is currently the subject or target of any
Sanctions. No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law,
Anti-Money Laundering Law, or applicable Sanctions.

(b) Each of the Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to promote and achieve compliance by the
Borrower and its Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions.

(c) Each of the Borrower and its Subsidiaries, and to the knowledge of the
Borrower and its Subsidiaries, their respective directors, officers, agents and
employees are in compliance with all Anti-Corruption Laws, Anti-Money Laundering
Laws, and applicable Sanctions.

Section 4.19 EEA Financial Institution. Neither the Borrower nor any Subsidiary
thereof is an EEA Financial Institution.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Obligation shall remain unpaid, any Letter of Credit shall remain
outstanding, or any Lender shall have any Revolving Commitment hereunder, the
Borrower agrees, unless the Majority Lenders shall otherwise consent in writing,
to comply with the following covenants.

Section 5.1 Compliance with Laws, Etc. The Borrower will, and will cause each of
its Subsidiaries to, comply in all respects with all Legal Requirements
(including Environmental Laws and ERISA) to which it or its Properties may be
subject except for any failure to comply which could not reasonably be expected
to have a Material Adverse Effect. Borrower will maintain in effect and enforce
policies and procedures designed and reasonably intended to procure compliance,
in all material respects, by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

Section 5.2 Insurance. The Borrower will, and will cause each of its material
Subsidiaries to, maintain insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Subsidiary operates,
provided that the Borrower or such Subsidiary may self-insure to the extent and
in the manner normal for similarly situated companies of like size, type and
financial condition that are part of a group of companies under common control.
Upon the written request of Administrative Agent, the Borrower shall deliver
certificates evidencing such insurance and copies of the underlying policies to
the Administrative Agent as they become available.

Section 5.3 Preservation of Existence, Etc. The Borrower will, and will cause
each of its Subsidiaries to, preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its formation, and qualify and
remain qualified, and cause each such Subsidiary to qualify and remain
qualified, as a foreign entity in each jurisdiction in which qualification is
necessary or desirable in view of its business and operations or the ownership
of its properties, and, in each case, where failure to qualify or preserve and
maintain its existence, rights, franchises or privileges could reasonably be
expected to have a Material Adverse Effect; provided, however, that nothing
contained in this Section 5.3 shall prevent any transaction permitted by
Section 6.5.

 

66



--------------------------------------------------------------------------------

Section 5.4 Payment of Taxes, Etc. The Borrower will, and will cause each other
member of the Tax Group to, timely file complete and correct United States
federal and applicable foreign, state and local tax returns required by
applicable Legal Requirements and pay and discharge when due (a) all taxes,
assessments and governmental charges or levies imposed upon such member of the
Tax Group or upon its income, profits or Property prior to the date on which
penalties attach thereto, and (b) all lawful claims which, if unpaid, could
reasonably be expected to, by law, become a Lien upon the Property of such
member of the Tax Group; provided, however, that no member of the Tax Group
shall be required to file any such tax returns or pay or discharge any such tax,
assessment, charge, levy, or claim (i) which is being contested in good faith
and by appropriate proceedings, and with respect to which reserves in conformity
with GAAP have been established, or (ii) the non-payment of which could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.5 Visitation Rights. The Borrower will, and will cause its material
Subsidiaries to, permit the Administrative Agent or any of its agents or
representatives thereof, and at any time that an Event of Default has occurred
and is continuing, any Lender or any of its agents or representatives thereof,
to inspect any of the Property, books and financial records of the Borrower and
each material Subsidiary, to examine and make copies of and abstracts from the
records and books of account of the Borrower and each material Subsidiary, and
to discuss the affairs, finances and accounts of the Borrower and each material
Subsidiary with, and to be advised as to the same by, any of their respective
officers or directors upon reasonable prior written notice (except such prior
written notice shall not be required at any time when an Event of Default has
occurred and is continuing) and at such reasonable times and intervals as may be
mutually agreed upon by the Administrative Agent or such Lender, as applicable,
and the Borrower.

Section 5.6 Reporting Requirements. The Borrower will furnish to the
Administrative Agent:

(a) Quarterly Financials. Not later than 5 Business Days after the Form 10-Q of
the Borrower is required to be filed with the SEC (or if no such requirement
exists, the date that is 45 days after each fiscal quarter end), (i) to the
extent not otherwise provided in the Form 10-Q for such fiscal quarter end, the
unaudited Consolidated balance sheets of the Borrower as of the end of such
quarter and the related unaudited statements of income, shareholders’ equity and
cash flows of the Borrower for the period commencing at the end of the previous
year and ending with the end of such quarter, and the corresponding figures as
at the end of, and for, the corresponding period in the preceding fiscal year,
all in reasonable detail and duly certified with respect to such statements
(subject to year-end audit adjustments) by a senior financial officer of the
Borrower as having been prepared in accordance with GAAP, (ii) the Form 10-Q
filed with the SEC for such fiscal quarter end, and (iii) a Compliance
Certificate duly executed by a Responsible Officer, together with a schedule in
form and detail satisfactory to the Administrative Agent showing the
modifications necessary to reconcile the adjustments made to the financial
covenant calculations set forth in such Compliance Certificate to give effect to
the FASB Adjustment with such applicable financial statements of the Borrower;

 

67



--------------------------------------------------------------------------------

(b) Annual Financials. Not later than 5 Business Days after the Form 10-K of the
Borrower is required to be filed with the SEC (or if no such requirement exists,
the date that is 90 days after each fiscal year end), (i) to the extent not
otherwise provided in the Form 10-K for such fiscal year end, an unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in generally accepted accounting principles and
required or approved by the Borrower’s independent certified public accountants)
audit report and opinion for such year for the Borrower, including therein
audited Consolidated balance sheets of the Borrower and its Consolidated
Subsidiaries as of the end of such fiscal year and the related Consolidated
statements of income, shareholders’ equity and cash flows of the Borrower for
such fiscal year, and the corresponding figures as at the end of, and for, the
preceding fiscal year, and, in the case of such Consolidated financial
statements certified by independent certified public accountants of nationally
recognized standing or otherwise reasonably acceptable to the Administrative
Agent and including any management letters delivered by such accountants to the
Borrower in connection with such audit, (ii) the Form 10-K filed with the SEC
for such fiscal year end, and (iii) a Compliance Certificate duly executed by a
Responsible Officer, together with a schedule in form and detail satisfactory to
the Administrative Agent showing the modifications necessary to reconcile the
adjustments made to the financial covenant calculations set forth in such
Compliance Certificate to give effect to the FASB Adjustment with such
applicable financial statements of the Borrower;

(c) Securities Law Filings. Promptly (but in any event within 5 Business Days)
after the sending or filing thereof, copies of all material proxy material,
reports and other information which the Borrower or any of its Subsidiaries
sends to or files with the SEC;

(d) Defaults. Promptly after the occurrence of each Default known to a
Responsible Officer of the Borrower or any of its material Subsidiaries, a
statement of a Responsible Officer of the Borrower setting forth the details of
such Default and the actions which the Borrower has taken and proposes to take
with respect thereto;

(e) ERISA Notices. Except as to any matter which could not reasonably be
expected to have a Material Adverse Effect, promptly (but in any event within 5
Business Days) (i) after any Responsible Officer of the Borrower or any of its
Subsidiaries obtaining knowledge that any Termination Event or Reportable Event
has occurred, (ii) after receipt thereof by the Borrower or any of its
Subsidiaries from the PBGC, and the knowledge of such receipt by a Responsible
Officer of the Borrower, copies of each notice received by the Borrower or any
such Subsidiary of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan; and (iii) after receipt thereof by the
Borrower or any of its Subsidiaries from a Multiemployer Plan sponsor, and the
knowledge of such receipt by a Responsible Officer of the Borrower, a copy of
each notice received by the Borrower or any of its Subsidiaries concerning the
imposition or amount of withdrawal liability pursuant to Section 4202 of ERISA;

(f) Environmental Notices. Promptly (but in any event within 5 Business Days)
upon the knowledge of any Responsible Officer of the Borrower of receipt thereof
by the Borrower or any of its Subsidiaries, a copy of any form of notice,
summons or citation received from the United States Environmental Protection
Agency, or any other Governmental Authority directly engaged in protection of
the environment or in overseeing compliance with Environmental Laws, concerning
(i) material violations or alleged violations of Environmental Laws, which seeks
to impose liability therefor and which, based upon information reasonably
available to the Borrower at the time or after such violation, could reasonably
be expected to have a Material Adverse Effect, (ii) any action or omission on
the part of the Borrower or any of its present or former Subsidiaries in
connection with Hazardous Waste or Hazardous Substances which, based upon
information reasonably available to the Borrower at the time of such receipt,
could reasonably be expected to have a Material Adverse Effect, or (iii) any
notice of potential responsibility under any Environmental Law which could
reasonably be expected to have a Material Adverse Effect;

 

68



--------------------------------------------------------------------------------

(g) Other Governmental Notices or Actions. Promptly (but in any event within 5
Business Days) after receipt thereof by the Borrower or any of its Subsidiaries,
and the knowledge of such receipt by a Responsible Officer of the Borrower, a
copy of any written notice, summons, citation, or proceeding from any
Governmental Authority which could reasonably be expected to have a Material
Adverse Effect;

(h) Material Litigation. Promptly after any Responsible Officer of the Borrower
or any of its Subsidiaries having knowledge thereof, notice of (A) any pending
or threatened (in writing) litigation, claim or any other action asserting any
claim or claims against the Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect, and (B) any litigation
or governmental proceeding of the type described in Section 4.8(b);

(i) Material Changes. (i) Prompt (but in any event within 5 Business Days)
written notice of (A) any condition or event of which any Responsible Officer of
the Borrower or any Subsidiary has knowledge, which condition or event has
resulted or may reasonably be expected to result in a Material Adverse Effect,
(B) any change in the fiscal year of the Borrower, and (C) the Borrower ceasing
to fall within an express exclusion to the definition of “legal entity customer”
under the Beneficial Ownership Regulation and (ii) promptly after the later of
the effective date thereof and the date such amendment or modification is
executed, a copy of each amendment or modification to any Senior Note Document
other than (A) any such amendment or modification that has already been filed
with the SEC and (B) any such amendment or modification that is solely
administrative in nature;

(j) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower, or any of its Subsidiaries, as any Lender through the Administrative
Agent may from time to time reasonably request, including, without limitation,
such other information and documentation required under applicable “know your
customer” rules and regulations, the Patriot Act, the Beneficial Ownership
Regulation, or any applicable Anti-Money Laundering Laws or Anti-Corruption
Laws.

(k) On-Line Information; Electronic Transmission. Any document readily available
on-line through the “Electronic Data Gathering, Analysis and Retrieval” system
(or any successor system thereof) maintained by the Securities and Exchange
Commission (or any succeeding Governmental Authority), shall be deemed to have
been furnished to the Administrative Agent for purposes of this Section 5.6.
Documents required to be delivered pursuant to this Section 5.6 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at www.nov.com or (ii) on
which such documents are (or are deemed to be) delivered to the Administrative
Agent.

Section 5.7 Maintenance of Property. The Borrower will, and will cause each of
its Subsidiaries to, do all things necessary to maintain, preserve, protect and
keep its Property in good repair, and make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times except to the extent that the
non-maintenance, non-preservation or non-protection of such Property in such
condition could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.8 Use of Proceeds. The Borrower will, and will cause each Subsidiary
to, use the proceeds of the Advances for the purposes set forth under
Section 4.9. The Borrower will not, nor will it permit any Subsidiary to, use
any of the proceeds of the Advances or the Letters of Credit to purchase or
carry any “margin stock” (as defined in Regulation U) in violation of
Regulations T, U or X of the Federal Reserve Board, as the same is from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

 

69



--------------------------------------------------------------------------------

Section 5.9 Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions. The Borrower will maintain in effect and enforce policies and
procedures designed to promote and achieve compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.

ARTICLE VI

NEGATIVE COVENANTS

So long as any Obligation shall remain unpaid, any Letter of Credit shall remain
outstanding, or any Lender shall have any Revolving Commitment, the Borrower
agrees, unless the Majority Lenders otherwise consent in writing, to comply with
the following covenants.

Section 6.1 Liens, Etc. The Borrower will not, or permit any of its Subsidiaries
to, create, assume, incur, or suffer to exist, any Lien of any kind on or in
respect of any Property of the Borrower or any of its Subsidiaries, whether now
owned or hereafter acquired, except for the following (“Permitted Liens”):

(a) Liens securing the Obligations arising under this Agreement;

(b) (i) Liens securing other Indebtedness and (ii) Liens securing obligations
not constituting Indebtedness, in each case, not otherwise permitted under this
Section 6.1; provided that, the aggregate principal amount of such Indebtedness
plus the aggregate amount of such obligations not constituting Indebtedness at
any time does not exceed 15% of the Borrower’s Consolidated Net Worth in the
aggregate;

(c) Liens arising in the ordinary course of business by operation of law in
connection with workers’ compensation, unemployment insurance, old age benefits,
social security obligations, assessments, statutory obligations or other similar
charges; provided, that in each case the obligation secured is not Indebtedness
and is not overdue by more than 30 days or, if overdue by more than 30 days, is
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP have been provided therefor;

(d) good faith deposits, pledges or other Liens in connection with (or to obtain
or support letters of credit in connection with) bids, performance bonds,
contracts or leases to which the Borrower or its Subsidiaries are a party in the
ordinary course of business; provided, that in each case the obligation secured
is not Indebtedness and is not overdue by more than 30 days or, if overdue by
more than 30 days, is being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP have been provided therefor;

(e) mechanics’, workmen, materialmen, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business (or deposits to obtain the
release of such Liens) provided, that in each case the obligation secured is not
Indebtedness and is not overdue by more than 30 days or, if overdue by more than
30 days, is being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP have been provided therefor;

 

70



--------------------------------------------------------------------------------

(f) Inchoate Liens under ERISA and liens for Taxes not yet due or which are
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP have been provided therefor;

(g) Liens arising out of judgments or awards against the Borrower or any of its
Subsidiaries, or in connection with surety or appeal bonds or the like in
connection with bonding such judgments or awards, which would not constitute an
Event of Default;

(h) rights reserved to or vested in any municipality or governmental, statutory
or public authority by the terms of any right, power, franchise, grant, license
or permit, or by any provision of law, to terminate such right, power,
franchise, grant, license or permit or to purchase, condemn, expropriate or
recapture or to designate a purchaser of any of the property of a Person;

(i) rights reserved to or vested in any municipality or governmental, statutory
or public authority to control, regulate or use any property of a Person;

(j) rights of a common owner of any interest in property held by a Person and
such common owner as tenants in common or through other common ownership;

(k) encumbrances, easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any property or rights-of-way of a
Person for the purpose of roads, pipelines, transmission lines, transportation
lines, distribution lines, removal of gas, oil, coal, metals, steam, minerals,
timber or other natural resources, and other like purposes, or for the joint or
common use of real property, rights-of-way, facilities or equipment, or defects,
irregularity and deficiencies in title of any property or rights-of-way;
provided, that in each case any monetary obligation secured is not Indebtedness
and is not overdue by more than 30 days or, if overdue by more than 30 days, is
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP have been provided therefor;

(l) zoning, planning and Environmental Laws and ordinances and municipal
regulations;

(m) financing statements filed by lessors of property (but only with respect to
the property so leased) and Liens under any conditional sale or title retention
agreements entered into in the ordinary course of business; provided, that in
each case the obligation secured is not Indebtedness;

(n) rights of lessees of equipment owned by the Borrower or any of its
Subsidiaries;

(o) any Liens on cash, short term investments and letters of credit securing
Hedging Obligations of the Borrower or any of its Subsidiaries entered into for
non-speculative purposes;

(p) Liens arising by virtue of any statutory or common law provision relating to
banker’s liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with a creditor depository institution;

(q) any Lien on any Property acquired from any Person which is merged with or
into the Borrower or its Subsidiaries in accordance with Section 6.5, and is not
created in anticipation of any such transaction (unless such Lien is created to
secure or provide for the payment of any part of the purchase price of such
corporation or other entity); and

 

71



--------------------------------------------------------------------------------

(r) any Lien on any Property existing at the time of acquisition of such
Property or assets by the Borrower and which is not created in anticipation of
such acquisition (unless such Lien was created to secure or provide for the
payment of any part of the purchase price of such property or assets).

Section 6.2 Indebtedness.

(a) The Borrower will not permit any of its Subsidiaries to, incur or permit to
exist any Indebtedness, unless the Borrower shall be in compliance, on a pro
forma basis after giving effect to such transactions, with the covenant
contained in Section 6.8 recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower as if the transaction in question had
occurred on the first day of each relevant period for testing such compliance.

(b) Notwithstanding Section 6.2(a), the aggregate principal amount of all
Indebtedness of Subsidiaries of the Borrower (other than (i) any such
Indebtedness owing to the Borrower or to a Subsidiary of the Borrower,
(ii) purchase money Indebtedness to finance the purchase of fixed assets
(including equipment); provided that (A) such Indebtedness when incurred shall
not exceed the purchase price of the asset(s) financed, and (B) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing,
(iii) Hedging Obligations incurred in the ordinary course of business and not
for speculative purposes, and (iv) Indebtedness incurred after the Closing Date
in connection with the acquisition of a Person or Property as long as such
Indebtedness existed prior to such acquisition and was not created in
anticipation thereof) shall not exceed 15% of the Borrower’s Consolidated Net
Worth at any time.

Section 6.3 Senior Notes. The Borrower will not, and will not permit any
Subsidiary to, make any amendment or modification to the Senior Note Documents
other than any such amendment, supplement, change or modification that could not
reasonably be expected to be materially adverse to the Lenders.

Section 6.4 Limitation on Certain Restrictions. The Borrower will not, nor will
it permit any of its material Subsidiaries to, directly or indirectly, create or
otherwise permit to exist or become effective any material restriction on the
ability of any of their Subsidiaries to (i) pay dividends or make any other
distributions on its capital stock, or any other interest or participation in
its profits, owned by the Borrower or pay any Indebtedness owed to the Borrower,
or (ii) make loans or advances to the Borrower or any of its Subsidiaries,
except in either case for restrictions existing under or by reason of any
applicable Legal Requirement, this Agreement and the other Credit Documents or
in the Senior Note Documents and except for any restrictions existing in
connection with any Subsidiary acquired by the Borrower after the Closing Date
which imposition applies solely on such Subsidiary and its Subsidiaries, in
which case the Borrower shall either promptly cause the removal or release of
any such restrictions or not advance the proceeds of any Borrowing to such
Subsidiary even if otherwise permitted by this Agreement. The Borrower and its
Subsidiaries shall not enter into any agreement other than this Agreement, the
Credit Documents and the Senior Note Documents (A) prohibiting the creation or
assumption of any Lien upon its properties, revenues or assets, whether now
owned or hereafter acquired (except in connection with any Permitted Liens
provided that restriction is limited to the property already subject to the
Lien), or (B) prohibiting or restricting the ability of the Subsidiaries to
guaranty the Obligations.

Section 6.5 Merger, Consolidation; Asset Sales.

(a) The Borrower will not, and will not permit any Subsidiary of the Borrower
to, directly or indirectly, merge or consolidate with any Person (as a result of
an Acquisition or otherwise) unless (i) if the Borrower is being merged or
consolidated, the Borrower is the surviving entity, (ii) on a pro forma basis,
the Borrower is in compliance with Section 6.8 after giving effect to such
merger or consolidation; and (iii) no Default or Event of Default shall have
occurred and be continuing before and after giving effect to such merger or
consolidation.

 

72



--------------------------------------------------------------------------------

(b) The Borrower and its Subsidiaries, taken as a whole, shall not sell,
transfer or otherwise dispose of (in one transaction or a series of
transactions) all or substantially all of the Borrower’s and its Subsidiaries’
assets (determined on a Consolidated basis).

Section 6.6 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, make any Restricted Payment, except that (a) a
Subsidiary of the Borrower may make a Restricted Payment to the Borrower or to
another Subsidiary of the Borrower, (b) a Subsidiary of the Borrower may redeem
any of its stock held by the Borrower or any Subsidiary of the Borrower, and
(c) the Borrower and its Subsidiaries may make any other Restricted Payment if
no Default has occurred and is continuing or would result therefrom.

Section 6.7 Affiliate Transactions. Other than transactions between or among the
Borrower and/or any wholly-owned Subsidiaries of the Borrower, the Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly
enter into or permit to exist any transaction or series of transactions
(including, but not limited to, the purchase, sale, lease or exchange of
property, the making of any investment, the giving of any guaranty, the
assumption of any obligation or the rendering of any service) with any of their
Affiliates unless such transaction or series of transactions is on terms (taken
as a whole) substantially as favorable to the Borrower or the Subsidiary, as
applicable, as those that could reasonably be expected to be obtained in a
comparable arm’s length transaction with a Person that is not such an Affiliate;
provided that, the Borrower and any of its Subsidiaries may guaranty or
otherwise assume obligations of an Affiliate to the extent permitted under
Section 6.2 hereof.

Section 6.8 Maximum Total Capitalization Ratio. The Borrower will not permit its
Total Capitalization Ratio to be greater than 0.60 to 1.00 at the end of each
fiscal quarter.

Section 6.9 Use of Proceeds. The Borrower shall not request any Advance or
Letter of Credit, and the Borrower shall not use, and shall ensure that its
Subsidiaries and their respective directors, officers, employees and agents
shall not use, the proceeds of any Advance or Letter of Credit, directly or, to
the knowledge of the Borrower or any Subsidiary, indirectly, (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

Section 7.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Credit Document:

(a) Payment. The Borrower shall fail to pay any principal of any Advance or any
Reimbursement Obligation when the same becomes due and payable as set forth in
this Agreement, or any interest on any Note or any fee or other amount payable
hereunder or under any other Credit Document within five Business Days after the
same becomes due and payable;

 

 

73



--------------------------------------------------------------------------------

(b) Representation and Warranties. Any representation or warranty made or deemed
to be made (i) by the Borrower in this Agreement or in any other Credit
Document, or (ii) by the Borrower (or any of its officers) in connection with
this Agreement or any other Credit Document, shall prove to have been incorrect
in any material respect when made or deemed to be made;

(c) Covenant Breaches. (i) The Borrower shall fail to perform or observe any
covenant contained in Sections 5.3, 5.6(a), 5.6(b), 5.6(d), or Article VI of
this Agreement, (ii) the Borrower shall fail to perform or observe any covenant
contained in Section 5.6 (other than Section 5.6(a), 5.6(b) and 5.6(d)) if such
failure shall remain unremedied for 5 Business Days after the earlier of the
date written notice of such default shall have been given to the Borrower by the
Administrative Agent or any Lender or the date a Responsible Officer of the
Borrower has actual knowledge of such default, or (iii) the Borrower shall fail
to perform or observe any term or covenant set forth in any Credit Document
which is not covered by clauses (i) or (ii) above or any other provision of this
Section 7.1 if such failure shall remain unremedied for 30 days after the
earlier of the date written notice of such default shall have been given to the
Borrower by the Administrative Agent or any Lender or the date a Responsible
Officer of the Borrower has actual knowledge of such default;

(d) Cross-Defaults. (i) The Borrower or any of its Significant Subsidiaries
shall fail to pay any principal of or premium or interest on its Indebtedness
which is outstanding in a principal amount of at least $125,000,000 individually
or when aggregated with all such Indebtedness of the Borrower or its
Subsidiaries so in default (but excluding the Obligations) when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; (ii) any other event shall occur or condition
shall exist under any agreement or instrument relating to Indebtedness which is
outstanding in a principal amount of at least $125,000,000 individually or when
aggregated with all such Indebtedness of the Borrower and its Subsidiaries so in
default, and shall continue after the applicable grace period, if any, specified
in such agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness;
or (iii) any Indebtedness which is outstanding in a principal amount of at least
$125,000,000 individually or when aggregated with all such Indebtedness of the
Borrower and its Subsidiaries shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; provided that this clause
(iii) shall not apply to (y) a voluntary sale or disposition of any Property or
asset that secures any such Indebtedness if such Indebtedness (or any portion
thereof that becomes due as a result of such sale or disposition) is paid when
due (subject to any applicable notice and cure periods) and (z) any event or
condition that causes any such Indebtedness to become due prior to its stated
maturity, or to be due and payable or required to be prepaid or repurchased
prior to the stated maturity thereof, if such event or condition is in the
nature of a mandatory prepayment requirement for asset sales, debt incurrences,
equity issuances, excess cash flow, insurance proceeds or extraordinary receipts
if such Indebtedness is paid when due (subject to any applicable notice and cure
periods); provided that, for purposes of this subsection 7.1(d), the “principal
amount” of the obligations in respect of any Financial Contract at any time
shall be the Swap Termination Value thereof if such Financial Contract were
terminated at such time;

(e) Insolvency. The Borrower or any of its Significant Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or any of its Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any
Debtor Relief Laws, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or for any
substantial part of its

 

74



--------------------------------------------------------------------------------

property and, in the case of any such proceeding instituted against the Borrower
or any such Subsidiary, either such proceeding shall remain undismissed for a
period of 60 days or any of the actions sought in such proceeding shall occur;
or the Borrower or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this paragraph (e);

(f) Judgments. Any one or more judgments or orders for the payment of money in
excess of $125,000,000 in the aggregate (reduced for purposes of this paragraph
for the amount in respect of any such judgment or order adequately covered by a
reputable and creditworthy insurer under any valid and enforceable insurance
policy) shall be rendered against the Borrower or any of its Significant
Subsidiaries which, within 60 days from the date any such judgment or order is
entered, shall not have been paid, vacated, satisfied, discharged or execution
thereof stayed or bonded pending appeal; provided that, if any such final and
nonappealable judgment or order provides for periodic payments over time then
the Borrower or such Subsidiary shall have a grace period of 30 days with
respect to each such periodic payment but only so long as no lien attaches
during such period;

(g) ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any failure to satisfy the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 of ERISA), whether or not waived,
shall exist with respect to any Plan, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, unless such Reportable Event, proceedings or appointment are being
contested by the Borrower in good faith and by appropriate proceedings, (iv) any
Plan shall terminate for purposes of Title IV of ERISA, (v) the Borrower or any
member of the Controlled Group shall incur any liability in connection with a
withdrawal from a Multiemployer Plan or the insolvency (within the meaning of
Section 4245 of ERISA) or endangered or critical status (within the meaning of
Section 432 of the Code or Section 305 of ERISA) of a Multiemployer Plan, unless
such liability is being contested by the Borrower in good faith and by
appropriate proceedings, or (vi) any other event or condition shall occur or
exist, with respect to a Plan; and in each case in clauses (i) through (vi)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to result in a Material Adverse
Effect; and

(h) Change of Control. Any Change in Control shall occur.

(i) Failure of Agreements. Any material provision of this Agreement or any other
Credit Document, at any time after its execution and delivery and for any reason
other than (i) as expressly permitted hereunder or thereunder or (ii) after (A)
satisfaction in full of the Obligations and (B) termination of the Commitments,
this Agreement, and the other Credit Documents, shall cease to be valid and
binding on the Borrower or the Borrower shall so state in writing.

Section 7.2 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to paragraph (e) of Section 7.1) shall have
occurred and be continuing, then, and in any such event,

(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Majority Lenders, by notice to the Borrower, declare the obligation of
each Lender to make Advances and the obligation of each Issuing Lender to issue,
increase, or extend Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Majority Lenders, by notice to the Borrower, declare all Obligations,
including all interest, Letter of Credit Obligations, and all other amounts
payable under this Agreement, to be forthwith due and payable, whereupon all
such Obligations shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including any notice
of intent to accelerate or notice of acceleration), all of which are hereby
expressly waived by the Borrower, and

 

75



--------------------------------------------------------------------------------

(b) the Borrower shall, on demand of by the Administrative Agent at the request
or with the consent of the Majority Lenders, deposit with the Administrative
Agent into the Cash Collateral Account held with the Administrative Agent an
amount of cash equal to the Letter of Credit Exposure, without presentment,
demand, protest or further notice of any kind (including any notice of intent to
accelerate or notice of acceleration), all of which are hereby expressly waived
by the Borrower.

Section 7.3 Automatic Acceleration of Maturity. If any Event of Default pursuant
to paragraph (e) of Section 7.1 shall occur,

(a) the obligation of each Lender to make Advances and the obligation of each
Issuing Lender to issue, increase, or extend Letters of Credit shall immediately
and automatically be terminated and all Obligations, including all interest,
Letter of Credit Obligations, and all other amounts payable under this Agreement
shall immediately and automatically become and be due and payable in full,
without presentment, demand, protest or any notice of any kind (including any
notice of intent to accelerate or notice of acceleration), all of which are
hereby expressly waived by the Borrower; and

(b) to the extent permitted by law or court order, the Borrower shall deposit
with the Administrative Agent into the Cash Collateral Account held by the
Administrative Agent an amount of cash equal to the Letter of Credit Exposure,
without presentment, demand, protest or further notice of any kind (including
any notice of intent to accelerate or notice of acceleration), all of which are
hereby expressly waived by the Borrower.

Section 7.4 Cash Collateral Account.

(a) Pledge. The Borrower hereby pledges, and grants to the Administrative Agent
for the benefit of the Lenders, a security interest in all funds held in the
Cash Collateral Account held by the Administrative Agent from time to time and
all proceeds thereof, as security for the payment of the Obligations, including
all Letter of Credit Obligations owing to any Issuing Lender or any other Lender
due and to become due from the Borrower to any Issuing Lender or any other
Lender under this Agreement in connection with the Letters of Credit.

(b) Application against Letter of Credit Obligations. The Administrative Agent
may, at any time or from time to time apply funds then held in the Cash
Collateral Account to (i) the payment of any Letter of Credit Obligations owing
to the Issuing Lenders on a pro rata basis, as shall have become or shall become
due and payable by the Borrower to such Issuing Lenders under this Agreement in
connection with the Letters of Credit and (ii) the payment of Swingline Advances
owing to the Swingline Lenders on a pro rata basis, as shall have become or
shall become due and payable by the Borrower to such Swingline Lenders under
this Agreement.

(c) Duty of Care. The Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Cash Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

 

76



--------------------------------------------------------------------------------

Section 7.5 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent or the Lenders is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.

Section 7.6 Right of Set-off. Upon (a) the occurrence and continuance of any
Event of Default and (b) the making of the request or the granting of the
consent, if any, specified by Section 7.2 to authorize the Administrative Agent
to declare the Obligations due and payable pursuant to the provisions of
Section 7.2 or the automatic acceleration of the Obligations pursuant to
Section 7.3, each Lender, each Issuing Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Lender or any such Affiliate, to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement or any other
Credit Document to such Lender or such Issuing Lender or their respective
Affiliates, irrespective of whether or not such Lender, Issuing Lender or
Affiliate shall have made any demand under this Agreement or any other Credit
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or such
Issuing Lender different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.20 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lenders, and the Lenders, and (y) the Defaulting Lender shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Issuing Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Lender or
their respective Affiliates may have. Each Lender and Issuing Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

Section 7.7 Currency Conversion After Maturity. At any time following the
occurrence of an Event of Default and the acceleration of the maturity of the
Obligations owed to the Lenders hereunder, the Lenders shall be entitled to
convert, with two (2) Business Days’ prior notice to the Borrower, any and all
or any part of the then unpaid and outstanding Advances denominated in a Foreign
Currency into Advances denominated in Dollars. Any such conversion shall be
calculated so that the principal amount of the resulting Advances shall be the
Dollar Amount of the principal amount of the Advance being converted on the date
of conversion. Any accrued and unpaid interest denominated in such Foreign
Currency at the time of any such conversion shall be similarly converted to
Dollars, and such converted Advances and accrued and unpaid interest thereon
shall thereafter bear interest in accordance with the terms hereof.

ARTICLE VIII

AGENCY AND ISSUING LENDER PROVISIONS

Section 8.1 Authorization and Action. Each Lender hereby appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Credit Documents as are
delegated to the Administrative Agent by the terms hereof and of the other
Credit Documents, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement or any
other Credit Document (including enforcement or collection of the Obligations),
the Administrative Agent shall not be required to exercise

 

77



--------------------------------------------------------------------------------

any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Majority Lenders or all Lenders, and such
instructions shall be binding upon all Lenders and all holders of the
Obligations; provided, however, that Administrative Agent shall not be required
to take any action which exposes the Administrative Agent to personal liability
or which is contrary to this Agreement, any other Credit Document, or applicable
Legal Requirements. It is understood and agreed that the use of the term “agent”
herein or in any other Credit Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

Section 8.2 Administrative Agent’s Reliance, Etc. Neither Administrative Agent
nor any of its respective directors, officers, agents or employees shall be
liable for any action taken or omitted to be taken (INCLUDING THE ADMINISTRATIVE
AGENT’S OWN NEGLIGENCE) by it or them under or in connection with this Agreement
or the other Credit Documents, except for its or their own gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form reasonably satisfactory to the
Administrative Agent; (b) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Credit Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or any other
Credit Document on the part of the Borrower or its Subsidiaries or to inspect
the property (including the books and records) of the Borrower or its
Subsidiaries; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Credit Document; and (f) shall incur no liability under
or in respect of this Agreement or any other Credit Document by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
facsimile, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

Section 8.3 The Administrative Agent and its Affiliates. With respect to its
Revolving Commitments, the Advances made by it and the Letters of Credit issued
by it, the Administrative Agent shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not an
agent hereunder. The term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. Administrative Agent and its respective Affiliates may accept deposits
from, lend money to, own securities of, act as trustee under indentures of, and
generally engage in any kind of business with, the Borrower or any of its
Subsidiaries, and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if the Administrative Agent were not an
agent hereunder and without any duty to account therefor to the Lenders.

Section 8.4 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender and based on the financial statements referred to in
Section 4.6 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

78



--------------------------------------------------------------------------------

Section 8.5 Indemnification. The Lenders severally agree to indemnify the
Administrative Agent, each Arranger, each Swingline Lender and each Issuing
Lender (to the extent not reimbursed by the Borrower), according to their
respective Pro Rata Shares from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including legal
fees) which may be imposed on, incurred by, or asserted against the
Administrative Agent, such Arranger or such Issuing Lender in its capacity as
such in any way relating to or arising out of this Agreement or any other Credit
Document or any action taken or omitted by the Administrative Agent, such
Arranger, such Swingline Lender or such Issuing Lender under this Agreement or
any other Credit Document (INCLUDING THE ADMINISTRATIVE AGENT’S, THE ARRANGER’S,
SUCH SWINGLINE LENDER’S OR SUCH ISSUING LENDER’S OWN NEGLIGENCE), provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements found by a final judgment by a court of competent jurisdiction to
have resulted from the Administrative Agent’s, such Arranger’s, such Swingline
Lender’s or such Issuing Lender’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender agrees to (a) reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, modification or
amendment of this Agreement or any other Credit Document, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower and
(b) reimburse the Administrative Agent promptly upon demand for its ratable
share of any out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the administration or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Credit Document, in each case to the extent that the Administrative Agent
is not reimbursed for such expenses by the Borrower. All obligations of the
Lenders provided in this Section 8.5 shall survive any termination of this
Agreement and repayment in full of the Obligations. All amounts due under this
Section 8.5 shall be payable not later than 30 days after demand therefor.

Section 8.6 Successor Administrative Agent and Issuing Lenders.

(a) Administrative Agent and any Issuing Lender may resign at any time by giving
written notice thereof to the Lenders and the Borrower. The Administrative Agent
and any Issuing Lender may be removed at any time with or without cause by the
Majority Lenders upon receipt of written notice from such Majority Lenders to
such effect. Any Issuing Lender designated in writing by the Borrower as
provided in the definition of “Issuing Lender” may be removed at any time with
or without cause by the Borrower. Upon receipt of notice of any such resignation
or removal (other than a removal of an Issuing Lender by the Borrower), the
applicable Majority Lenders shall have the right to appoint a successor
Administrative Agent or Issuing Lender with, if an Event of Default has not
occurred and is not continuing, the consent of the Borrower, which consent shall
not be unreasonably withheld or delayed. If no successor Administrative Agent or
Issuing Lender shall have been so appointed by the Majority Lenders, and shall
have accepted such appointment, within 30 days after the retiring or removed
Administrative Agent’s or Issuing Lender’s giving of notice of resignation or
the Majority Lenders’ removal of the retiring Administrative Agent or Issuing
Lender, then the retiring or removed Administrative Agent or Issuing Lender may,
on behalf of the Lenders and the Borrower, appoint a successor Administrative
Agent or Issuing Lender, which shall be a commercial bank meeting the financial
requirements of an Eligible Assignee and, in the case of a Issuing Lender, a
Lender. Upon the acceptance of any appointment as Administrative Agent or
Issuing Lender by a successor Administrative Agent or Issuing Lender, such
successor Administrative Agent or Issuing Lender shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Administrative Agent or Issuing Lender (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent or
Issuing Lender), and the retiring or removed Administrative Agent

 

79



--------------------------------------------------------------------------------

or Issuing Lender shall be discharged from its duties and obligations under this
Agreement and the other Credit Documents, except that the retiring or removed
Issuing Lender shall remain the Issuing Lender with respect to any Letters of
Credit issued by such Issuing Lender and outstanding on the effective date of
its resignation or removal and the provisions affecting such Issuing Lender with
respect to such Letters of Credit shall inure to the benefit of the retiring or
removed Issuing Lender until the termination of all such Letters of Credit and
the payment of all outstanding Obligations owing to such Issuing Lender. After
any retiring or removed Administrative Agent’s or Issuing Lender’s resignation
or removal hereunder as Administrative Agent or Issuing Lender, the provisions
of this Article VIII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent or Issuing Lender
under this Agreement and the other Credit Documents (including rights to
indemnity payments owed to the retiring or removed Administrative Agent or
Issuing Lender).

(b) Any Swingline Lender may resign at any time by giving 30 days’ prior notice
to the Administrative Agent, the Lenders and the Borrower. After the resignation
of such Swingline Lender hereunder, the resigning Swingline Lender shall remain
a party hereto and shall continue to have all the rights and obligations of such
Swingline Lender under this Agreement and the other Credit Documents with
respect to Swingline Advances made by it prior to such resignation, but shall
not be required to make any additional Swingline Advances. Upon such notice of
resignation, the Borrower shall have the right to designate any other Lender as
a replacement Swingline Lender with the consent of such Lender and the
Administrative Agent.

Section 8.7 Co-Lead Arrangers, Joint Book Runners, other Agency Titles. The
Arrangers, Joint Book Runners and any other agents identified on the cover sheet
hereof (other than the Administrative Agent) shall have no duties, obligations
or liabilities hereunder in its capacity as an Arranger, Joint Book Runner and
such other agent. The Lenders shall have no right to replace any Arranger, Joint
Book Runner or any such agent, and the Arrangers, Joint Book Runners and such
other agents shall not have the right to assign its status as an arranger, book
runner or such agent, as applicable, to any Person.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, the Notes, or any other Credit Document (other than the Fee Letters
or any Letter of Credit Document), nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however (and subject to Section 2.20 with
respect to any Defaulting Lender),

(a) no amendment shall increase or extend the Revolving Commitment of any Lender
without the written consent of such Lender;

(b) no amendment shall amend the definitions of “Eligible Currency” or “Agreed
Currency” (other than as contemplated within such definition) without the
written consent of each Lender and each Issuing Lender;

(c) no amendment, waiver or consent shall, unless in writing and signed by all
the Lenders, do any of the following: (i) reduce the principal of, or interest
rate on, the Obligations or any fees or other amounts payable hereunder or under
any other Credit Document, (ii) postpone any date fixed for any payment of
principal of, or interest on, the Obligations or any fees or other amounts
payable hereunder, (iii) amend Section 2.14, Section 7.7, this Section 9.1 or
any other provision of this Agreement that requires the pro rata treatment of,
or action by, all the Lenders, or (iv) amend the definition of “Majority
Lenders”;

 

80



--------------------------------------------------------------------------------

(d) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, the Arrangers, the applicable Issuing Lender, or the
applicable Swingline Lender in addition to the Lenders required above to take
such action, affect the rights or duties of the Administrative Agent, the
Arrangers, such Issuing Lender, or such Swingline Lender as the case may be,
under this Agreement or any other Credit Document;

(e) any amendment to Section 4.9, 4.18 or 5.1 shall be subject to the provisions
of Section 1.7; and

(f) the Administrative Agent and the Borrower may, without the consent of any
Lender, enter into amendments or modifications to this Agreement or any of the
other Credit Documents or enter into additional Credit Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Benchmark Replacement or any Benchmark Replacement Conforming Changes or
otherwise effectuate the terms of Section 2.6(f) in accordance with the terms of
Section 2.6(f).

Section 9.2 Notices, SyndTrak, Etc.

(a) Notices. All notices and other communications shall be in writing (including
facsimile or telex) and mailed, faxed, telexed, hand delivered or delivered by a
nationally recognized overnight courier, if to the Borrower, at its address at
7909 Parkwood Circle Drive, Houston, Texas 77036, Attention: Treasurer, with a
copy to the General Counsel, Facsimile: (713) 346-7995, Telephone: (713)
346-7550; if to any Lender, any Swingline Lender or any Issuing Lender, at its
address for notices specified in its Administrative Questionnaire; if to the
Administrative Agent (including the delivery of a Compliance Certificate), at
its address at 1525 W WT Harris Blvd., Mail Code D1109-019, Charlotte, NC 28262,
Attention: Syndication Agency Services, (facsimile: (704) 590-2790; telephone:
(704) 590-2706), with a copy to 1000 Louisiana Street, 9th Floor, Houston, Texas
77002, Attention: Shannon Cunningham (facsimile: (713) 739-1087; telephone:
(713) 319-1970); if a Notice of Borrowing or a Notice of Conversion or
Continuation to the Administrative Agent at the address for the Administrative
Agent specified above; or, as to each party, at such other address or
teletransmission number as shall be designated by such party in a written notice
to the other parties. All such notices and communications shall, when mailed,
faxed, telexed or hand delivered or delivered by overnight courier, be effective
three days after deposited in the mails, when facsimile transmission is
completed, when confirmed by telex answer-back or when delivered, respectively,
except that notices and communications to the Administrative Agent, a Swingline
Lender or an Issuing Lender pursuant to Article II or VIII shall not be
effective until received by the Administrative Agent, such Swingline Lender or
such Issuing Lender.

(b) Electronic Postings. (i) The Borrower agrees that the Administrative Agent
may make any material delivered by the Borrower to the Administrative Agent, as
well as any amendments, waivers, consents, and other written information,
documents, instruments and other materials relating to the Borrower, any of its
Subsidiaries, or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (excluding notices pursuant
to Article II, collectively, the “Communications”) available to the Lenders by
posting such notices on an electronic delivery system (which may be provided by
the Administrative Agent, an Affiliate of the Administrative Agent, or any
Person that is not an Affiliate of the Administrative Agent), such as SyndTrak,
or a substantially similar electronic system customarily used by financial
institutions for such purposes (the “Platform”). The Borrower acknowledges that
(A) the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution, (B) the Platform is provided “as is” and “as available” and
(C) neither the Administrative

 

81



--------------------------------------------------------------------------------

Agent nor any of their respective Affiliates warrants the accuracy,
completeness, timeliness, sufficiency, or sequencing of the Communications
posted on the Platform. The Administrative Agent and their respective Affiliates
expressly disclaim with respect to the Platform any liability for errors in
transmission, incorrect or incomplete downloading, delays in posting or
delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its respective Affiliates in connection with the Platform.

(ii) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (A) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Administrative Agent have on record an
effective e-mail address for such Lender) and (B) that any Notice may be sent to
such e-mail address.

Section 9.3 No Waiver; Remedies. No failure on the part of any Lender, the
Administrative Agent, or any Issuing Lender to exercise, and no delay in
exercising, any right hereunder or under any other Credit Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies provided in this Agreement and the other Credit Documents
are cumulative and not exclusive of any remedies provided by law.

Section 9.4 Costs and Expenses. The Borrower agrees to pay on demand (a) all
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution, delivery, modification and amendment of this
Agreement, the Notes and the other Credit Documents, (b) all out-of-pocket costs
and expenses of the Issuing Lenders and Swingline Lenders in connection with the
administration of this Agreement, the Notes and the other Credit Documents,
including the reasonable out-of-pocket expenses incurred by any Issuing Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (c) all reasonable
out-of-pocket costs and expenses, if any, of the Administrative Agent, each
Arranger, each Issuing Lender, each Swingline Lender and each Lender (including
reasonable counsel fees and expenses of the Administrative Agent, each Arranger,
each Issuing Lender, each Swingline Lender and each Lender) in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this Agreement and the other Credit Documents after an Event of Default has
occurred and is continuing, and to the extent not included in the foregoing, the
costs of any Uniform Commercial Code financing statement or continuation
statement, and any related title or Uniform Commercial Code search conducted
subsequent to such recordation, and other costs usual and customary in
connection with the taking of a Lien.

Section 9.5 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent, and when the
Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, each Arranger, each
Issuing Lender, each Swingline Lender and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights or delegate its duties under this Agreement or any interest in
this Agreement without the prior written consent of each Lender, each Swingline
Lender, and each Issuing Lender.

 

82



--------------------------------------------------------------------------------

Section 9.6 Lender Assignments and Participations.

(a) Assignments. Any Lender may assign to one or more banks or other entities
all or any portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving Commitment, the Advances owing to it, the
Notes held by it, if any, and the participation interest in the Letter of Credit
Obligations held by it); provided, however, that (i) each such assignment shall
be of a constant, and not a varying, percentage of all of such Lender’s rights
and obligations under this Agreement as a Lender and shall involve a ratable
assignment of such Lender’s Revolving Commitment and such Lender’s Revolving
Advances and shall be in an amount not less than $5,000,000, (ii) the amount of
the resulting Revolving Commitment and Revolving Advances of the assigning
Lender (unless it is assigning all its Revolving Commitment) and the assignee
Lender pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $10,000,000, (iii) each such assignment shall be to an Eligible
Assignee, (iv) the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with the applicable Notes, if any, subject
to such assignment, (v) each Eligible Assignee shall pay to the Administrative
Agent a $4,000 administrative fee; and (vi) the Administrative Agent shall
promptly deliver a copy of the fully executed Assignment and Acceptance to the
Administrative Agent. Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Acceptance,
which effective date shall be at least three Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto for all purposes
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (B) such Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 2.8, 2.9, 2.11,
9.4, 9.7 and 9.16 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Notwithstanding anything herein to the
contrary, any Lender may assign, as collateral or otherwise, any of its rights
under the Credit Documents to any Federal Reserve Bank.

(b) Term of Assignments. By executing and delivering an Assignment and
Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.6 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vi) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

83



--------------------------------------------------------------------------------

(c) The Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Commitments of, and principal amounts (and stated interest) of the
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Lenders, and the Lenders shall treat each Person whose name
is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. At any reasonable time and from time to time upon reasonable prior
notice, the Register shall be available (i) for inspection by the Borrower,
(ii) for inspection by each Lender as to its Revolving Commitment and principal
amount of Advances owing to it, and (iii) for inspection by each Issuing Lender
and each Swingline Lender for purposes of determining each Lender’s
participation interest in Letters of Credit and Swingline Advances. The Borrower
hereby agrees that the Administrative Agent acting as its non-fiduciary agent
solely for the purpose set forth above in this clause (c), shall not subject the
Administrative Agent to any fiduciary or other implied duties, all of which are
hereby waived by the Borrower.

(d) Procedures. Upon its receipt of an Assignment and Acceptance executed by a
Lender and an Eligible Assignee, together with the Notes, if any, subject to
such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of the attached
Exhibit A, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register, and (iii) give prompt notice
thereof to the Borrower.

(e) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lenders, the Swingline Lenders and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity and other obligations
under Section 8.5 with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that requires the approval of all
affected Lenders in accordance with the terms of Section 9.1 that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.8, 2.9 and 2.11 (subject to the requirements and
limitations therein) (it being understood that the documentation required under
Section 2.11(g) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.6(a); provided that such Participant (A) agrees to be
subject to the provisions of Section 2.16 as if it were an assignee under
Section 9.6(a); and (B) shall not be entitled to receive any greater payment
under Sections 2.9 or 2.11, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a

 

84



--------------------------------------------------------------------------------

Change in Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.16 with respect to any Participant. To
the extent permitted by Legal Requirement, each Participant also shall be
entitled to the benefits of Section 7.6 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Advances or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. The Borrower
hereby agrees that each Lender acting as its non-fiduciary agent solely for the
purpose set forth above in this clause (e), shall not subject such Lender to any
fiduciary or other implied duties, all of which are hereby waived by the
Borrower.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Information. Any Lender may furnish any information concerning the Borrower
or any of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of Section 9.12.

(h) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender, each Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Advances and participations in Letters of Credit and Swingline
Advances in accordance with its Pro Rata Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs. Except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

85



--------------------------------------------------------------------------------

Section 9.7 Indemnification. The Borrower shall indemnify the Administrative
Agent, each Arranger, each Lender (including any lender which was a Lender
hereunder prior to any full assignment of its Revolving Commitment), each
Issuing Lender, each Swingline Lender and each affiliate thereof and their
respective directors, officers, employees and agents from, and discharge,
release, and hold each of them harmless against, any and all losses,
liabilities, claims or damages to which any of them may become subject, insofar
as such losses, liabilities, claims or damages arise out of or result from
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or any other transactions contemplated hereby, (ii) any
actual or proposed use by the Borrower or any Affiliate of the Borrower of the
proceeds of any Advance or Letter of Credit, (iii) any breach by the Borrower of
any provision of this Agreement or any other Credit Document, (iv) any
Environmental Claim or requirement of Environmental Laws concerning or relating
to the present or previously-owned or operated properties, or the operations or
business, of the Borrower or any of its Subsidiaries, or (v) any investigation,
litigation or other proceeding (including any threatened investigation or
proceeding) relating to the foregoing, and the Borrower shall reimburse the
Administrative Agent, each Arranger, the Issuing Lender, each Swingline Lender
and each Lender, and each affiliate thereof and their respective directors,
officers, employees and agents, upon demand for any reasonable out-of-pocket
expenses (including legal fees) incurred in connection with any such losses,
liabilities, claims, damages, investigation, litigation, Environmental Claim or
requirement, or other proceeding; and EXPRESSLY INCLUDING ANY SUCH LOSSES,
LIABILITIES, CLAIMS, DAMAGES, OR EXPENSE INCURRED BY REASON OF THE PERSON BEING
INDEMNIFIED’S OWN NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES,
CLAIMS, DAMAGES OR EXPENSES FOUND BY A FINAL JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE PERSON TO BE INDEMNIFIED. All amounts due under this Section 9.7 shall be
payable not later than 30 days after demand therefor.

Section 9.8 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

Section 9.9 Survival of Representations, etc. All representations and warranties
contained in this Agreement or made in writing by or on behalf of the Borrower
in connection herewith shall survive the execution and delivery of this
Agreement and the Credit Documents, the making of the Advances and any
investigation made by or on behalf of the Lenders, none of which investigations
shall diminish any Lender’s right to rely on such representations and
warranties. All obligations of the Borrower provided for in Sections 2.8, 2.9,
2.11, 9.4, 9.7 and 9.16 shall survive any termination of this Agreement and
repayment in full of the Obligations.

Section 9.10 Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable Legal Requirement, the validity, legality and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

Section 9.11 Usury Not Intended. It is the intent of the Borrower and each
Lender in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable Legal Requirements of the State of Texas and the United States of
America from time to time in effect. In furtherance thereof, each Lender and the
Borrower stipulate and

 

86



--------------------------------------------------------------------------------

agree that none of the terms and provisions contained in this Agreement or the
other Credit Documents shall ever be construed to create a contract to pay, as
consideration for the use, forbearance or detention of money, interest at a rate
in excess of the Maximum Rate and that for purposes hereof “interest” shall
include the aggregate of all charges which constitute interest under such laws
that are contracted for, charged or received under this Agreement. In the event
that the Obligations are accelerated by reason of any election of the holder
thereof resulting from any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest may never include more than the Maximum Rate and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the applicable Obligations (or, if the
applicable Obligations shall have been paid in full, refunded to the Borrower).
The provisions of this Section shall control over all other provisions of this
Agreement or the other Credit Documents which may be in apparent conflict
herewith.

Section 9.12 Confidentiality. None of the Administrative Agent, Issuing Lenders
or Lenders shall disclose any Confidential Information to any Person without the
consent of the Borrower, other than (a) to the Administrative Agent’s, Issuing
Lender’s or Lender’s Affiliates and their officers, directors, employees, agents
and advisors, (b) to actual or prospective Eligible Assignees and participants
and their officers, directors, employees, agents and advisors, (c) to any
direct, indirect, actual or prospective counterparty (and its advisor) to any
swap, derivative or securitization transaction related to the obligations under
this Agreement, and then, in any event, only on a confidential basis, (d) as
required by any law, rule or regulation or judicial process, (e) as requested or
required by any state, Federal or foreign authority or examiner (including the
National Association of Insurance Commissioners or any similar organization or
quasi-regulatory authority) regulating such Issuing Lender, such Lender or
Administrative Agent, (f) to insurers, insurance brokers or direct or indirect
providers of credit protection when required by it, provided that, prior to any
such disclosure, such Person shall undertake to preserve the confidentiality of
any Confidential Information relating to the Borrower received by it from such
Issuing Lender, such Lender or Administrative Agent, (g) to any rating agency
when required by it, provided that, prior to any such disclosure, such rating
agency shall undertake to preserve the confidentiality of any Confidential
Information relating to the Borrower received by it from such Issuing Lender,
such Lender or Administrative Agent, (h) in connection with any litigation or
proceeding to which Administrative Agent, such Issuing Lender or such Lender or
any of its Affiliates may be a party or (i) in connection with the exercise of
any right or remedy under this Agreement or any other Credit Document.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, nothing in this
Agreement shall (a) restrict the Administrative Agent, any Issuing Lender or any
Lender from providing information to any bank or other regulatory or
governmental authorities, including the Federal Reserve Board and its
supervisory staff; (b) require or permit the Administrative Agent, any Issuing
Lender or any Lender to disclose to the Borrower that any information will be or
was provided to the Federal Reserve Board or any of its supervisory staff; or
(c) require or permit the Administrative Agent, any Issuing Lender or any Lender
to inform the Borrower of a current or upcoming Federal Reserve Board
examination or any nonpublic Federal Reserve Board supervisory initiative or
action.

Section 9.13 Governing Law; Submission to Jurisdiction.

(a) This Agreement, the Notes and the other Credit Documents shall be governed
by, and construed and enforced in accordance with, the laws of the State of New
York (including Section 5-1401 and Section 5-1402 of the General Obligations Law
of the State of New York), without reference to any other conflicts or choice of
law principles thereof.

 

87



--------------------------------------------------------------------------------

(b) Any legal action or proceeding with respect to this Agreement or any other
Credit Document may be brought in the courts of the state of New York sitting in
New York City or of the United States for the Southern District of such state,
and by execution and delivery of this Agreement, the Borrower, the
Administrative Agent, each Issuing Lender, each Swingline Lender and each Lender
consents, for itself and in respect of its property, to the non-exclusive
jurisdiction of those courts. The Borrower, the Administrative Agent, each
Issuing Lender, each Swingline Lender and each Lender irrevocably waives any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action or proceeding in such jurisdiction in respect of this
Agreement or any other Credit Document or other document related thereto.

(c) The Borrower irrevocably consents to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to it at
the address specified for it in this Agreement.

(d) Nothing in this Section 9.13 shall affect the right of the Administrative
Agent, any Issuing Lender, any Swingline Lender or any other Lender to serve
legal process in any other manner permitted by law or affect the right of the
Administrative Agent, any Issuing Lender, any Swingline Lender or any other
Lender to bring any action or proceeding against the Borrower in the courts of
any other jurisdiction.

Section 9.14 Waiver of Jury Trial. THE BORROWER, THE ISSUING LENDERS, THE
SWINGLINE LENDERS, THE LENDERS AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING,
DIRECTLY OR INDIRECTLY (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE),
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE RELATIONSHIP ESTABLISHED HEREUNDER.

Section 9.15 WAIVER OF CONSEQUENTIAL DAMAGES. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER SHALL NOT ASSERT, AND THE BORROWER HEREBY WAIVES, ANY
CLAIM AGAINST ANY OTHER PARTY HERETO AND EACH AFFILIATE THEREOF AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, ANY ADVANCE OR LETTER OF CREDIT
OR THE USE OF THE PROCEEDS THEREOF.

Section 9.16 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with usual and customary banking procedures the Administrative Agent
could purchase the specified currency with such other currency at any of the
Administrative Agent’s offices in the United States of America on the Business
Day preceding that on which final, non-appealable judgment is given. The
obligations of the Borrower in respect of any sum due to any Lender, any Issuing
Lender or the Administrative Agent hereunder shall, notwithstanding any judgment
in a currency other than the specified currency, be discharged only to the
extent that on the Business Day following receipt by such Lender, such Issuing
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender, such Issuing Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such

 

88



--------------------------------------------------------------------------------

Lender, such Issuing Lender or the Administrative Agent, as the case may be, in
the specified currency, the Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender, such Issuing Lender or the Administrative
Agent, as the case may be, against such loss, and if the amount of the specified
currency so purchased exceeds (a) the sum originally due to any Lender, such
Issuing Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.14, each Lender, Issuing Lender or the Administrative Agent, as the
case may be, agrees to promptly remit such excess to the Borrower. All
obligations of the Borrower provided in this Section 9.16 shall survive any
termination of this Agreement and repayment in full of the Obligations.

Section 9.17 Headings Descriptive. The headings of the several Sections and
paragraphs of the Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

Section 9.18 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 9.19 USA Patriot Act. Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.

Section 9.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

89



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.21 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Letters of Credit, the Revolving Commitments or this
Agreement;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Revolving Commitments
and this Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the Letters
of Credit, the Revolving Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Revolving Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Revolving Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that none of
the Administrative Agent, any Arranger and their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Revolving Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any other Credit Document or any
documents related hereto or thereto).

 

90



--------------------------------------------------------------------------------

Section 9.22 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Credit Documents provide support, through a guarantee or otherwise, for
Financial Contracts or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and, each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Credit Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 9.22, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

91



--------------------------------------------------------------------------------

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED IN THIS AGREEMENT,
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

[Remainder of page left intentionally blank]

 

 

92



--------------------------------------------------------------------------------

Schedule 1.1(a)

Revolving Commitments

 

Lender

   Revolving Commitment  

Wells Fargo Bank, National Association

   $ 165,000,000.00  

DNB Capital LLC

   $ 165,000,000.00  

ABN AMRO Capital USA LLC

   $ 145,000,000.00  

Barclays Bank PLC

   $ 145,000,000.00  

Citibank, N.A.

   $ 145,000,000.00  

HSBC Bank USA, N.A.

   $ 145,000,000.00  

JPMorgan Chase Bank, N.A.

   $ 145,000,000.00  

Skandinaviska Enskilda Banken AB (publ)

   $ 145,000,000.00  

Standard Chartered Bank

   $ 145,000,000.00  

The Bank of Nova Scotia, Houston Branch

   $ 145,000,000.00  

UniCredit Bank AG, New York Branch

   $ 145,000,000.00  

BNP Paribas

   $ 105,000,000.00  

Fifth Third Bank

   $ 105,000,000.00  

Riyad Bank, Houston Agency

   $ 70,000,000.00  

DBS Bank Ltd.

   $ 55,000,000.00  

First Financial Bank

   $ 30,000,000.00     

 

 

 

TOTAL:

   $ 2,000,000,000.00     

 

 

 

Schedule 1.1(a)

(National Oilwell Varco, Inc.)



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

This certificate dated as of                  , 20        is prepared pursuant
to Section 5.6 [(a)] [(b)] of the 5-Year Credit Agreement dated as of June 27,
2017 (as the same may be amended, restated, amended and restated, supplemented,
extended or otherwise modified from time to time, the “Credit Agreement”), among
National Oilwell Varco, Inc. (the “Borrower”), the Lenders and Wells Fargo Bank,
National Association, as Administrative Agent. Unless otherwise defined in this
certificate, capitalized terms that are defined in the Credit Agreement shall
have the meaning set forth in the Credit Agreement.

The Borrower hereby certifies to the Administrative Agents and the Lenders as
follows:

The attached financial statements are (check one) [    ] quarterly financial
statements dated ____________________, [    ] annual financial statements dated
____________________, and fairly present on a consolidated basis the balance
sheet, statements of income and retained earnings and cash flows of the Borrower
covered thereby as of the date thereof and for the period covered thereby, other
than the omission of any footnotes as permitted at such time by the SEC and
subject to normal year-end audit adjustments for any such financial statements
that are quarterly financial statements.

As of the date of the attached financial statements and with respect to the
Borrower on a consolidated basis:

The compliance with the provisions of Section 6.8 of the Credit Agreement is as
follows:

 

Total Capitalization Ratio

Actual

  

Required

__ to 1.00    0.60 to 1.00

No Default has occurred and is continuing and all of the representations and
warranties made by the Borrower in the Credit Agreement and each other Credit
Document are true and correct in all material respects (unless already qualified
by materiality or Material Adverse Effect in the text thereof, in which case,
such representations and warranties are true and correct in all respects) as if
made on this date, except to the extent that such representations and warranties
expressly relate solely to an earlier date, in which case they are true and
correct in all material respects (unless already qualified by materiality or
Material Adverse Effect in the text thereof, in which case, such representations
and warranties are true and correct in all respects) as of such earlier date.

Executed this _____ day of __________, 20__.

 

NATIONAL OILWELL VARCO, INC.

By:  

 

Name:  

 

Title:  

 

 

Exhibit B

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF BORROWING

[DATE]

Wells Fargo Bank, National Association,

as Administrative Agent under the Credit Agreement herein described

1740 Broadway

C7300-034

Denver, Colorado 80274

Attention: Agency Syndication

Ladies and Gentlemen:

The undersigned, NATIONAL OILWELL VARCO, INC., a Delaware corporation (the
“Borrower”), refers to the 5-Year Credit Agreement dated as of June 27, 2017 (as
the same may be amended, restated, amended and restated, supplemented, extended
or otherwise modified from time to time, the “Credit Agreement,” the defined
terms of which are used in this Notice of Borrowing unless otherwise defined in
this Notice of Borrowing) among the Borrower, the Lenders and Wells Fargo Bank,
National Association as the Administrative Agent and hereby gives you
irrevocable notice pursuant to Section 2.2(a) of the Credit Agreement that the
undersigned hereby requests a Revolving Borrowing, and in connection with that
request sets forth below the information relating to such Revolving Borrowing
(the “Proposed Borrowing”) as required by Section 2.2(a) of the Credit
Agreement:

(a) The Business Day of the Proposed Borrowing is _____________, 20_ .

(b) The Proposed Borrowing will be a Revolving Borrowing composed of [Adjusted
Base Rate Advances] [Eurocurrency Rate Advances].

(c) The aggregate amount of the Proposed Borrowing is $____________.

(d) The Interest Period for each Eurocurrency Rate Advance made as part of the
Proposed Borrowing is [_____ month[s]].

[(e) The Designated Currency of the Proposed Borrowing is _____________.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(1) the representations and warranties contained in the Credit Agreement and
each of the other Credit Documents are true and correct in all material respects
(unless already qualified by materiality or Material Adverse Effect in the text
thereof, in which case, such representations and warranties are true and correct
in all respects) on and as of the date of Proposed Borrowing, before and after
giving effect to such Proposed Borrowing and to the application of the proceeds
from such Proposed Borrowing, as though made on and as of the date of such
Proposed Borrowing, except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representations and warranties are true and correct in all material respects
(unless already qualified by materiality or Material Adverse Effect in the text
thereof, in which case, such representations and warranties are true and correct
in all respects) as of such earlier date; and

 

Exhibit C

Page 1 of 2



--------------------------------------------------------------------------------

(2) no Default has occurred and is continuing or would result from the Proposed
Borrowing or from the application of the proceeds therefrom.

 

Very truly yours, NATIONAL OILWELL VARCO, INC.,

By:  

 

Name:  

 

Title:  

 

 

Exhibit C

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF REVOLVING NOTE

 

$                                                               , 20        

For value received, the undersigned NATIONAL OILWELL VARCO, INC., a Delaware
corporation (“Borrower”), hereby promises to pay to                         
(“Lender”) the principal amount of                          and          /100
Dollars ($        ) or, if less, the aggregate outstanding principal amount of
the Revolving Advances (as defined in the Credit Agreement referred to below)
made by the Lender to the Borrower, together with interest on the unpaid
principal amount of the Revolving Advances from the date of such Revolving
Advances until such principal amount is paid in full, at such interest rates,
and at such times, as are specified in the Credit Agreement (as defined below).

This Revolving Note is one of the Revolving Notes referred to in, and is
entitled to the benefits of, and is subject to the terms of, the 5-Year Credit
Agreement dated as of June 27, 2017 (as the same may be amended, restated,
amended and restated, supplemented, extended or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders party thereto
from time to time (including the Lender) and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used in this Revolving
Note that are defined in the Credit Agreement and not otherwise defined in this
Revolving Note have the meanings assigned to such terms in the Credit Agreement.
The Credit Agreement, among other things, (a) provides for the making of
Revolving Advances by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar Amount first
above mentioned and (b) contains provisions for acceleration of the maturity of
this Revolving Note upon the happening of certain events stated in the Credit
Agreement and for prepayments of principal prior to the maturity of this
Revolving Note upon the terms and conditions specified in the Credit Agreement.

Both principal and interest are payable in the Designated Currency of the
Revolving Advances to the Administrative Agent at 1000 Louisiana, 9th Floor,
Houston, Texas 77002 (or at such other location or address as may be specified
by the Administrative Agent to the Borrower) in same day funds. The Lender shall
record all Revolving Advances and payments of principal made under this
Revolving Note, but no failure of the Lender to make such recordings shall
affect the Borrower’s repayment obligations under this Revolving Note.

This Revolving Note is made expressly subject to the terms of Sections 2.6(d)
and 9.11 of the Credit Agreement.

Except as specifically provided in the Credit Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind. No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this
Revolving Note shall operate as a waiver of such rights. In the event of any
explicit or implicit conflict between any provision of this Revolving Note and
any provision of the Credit Agreement, the terms of the Credit Agreement shall
be controlling.

 

Exhibit E

Page 1 of 2



--------------------------------------------------------------------------------

This Revolving Note shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
reference to any other conflicts or choice of law principles thereof.

This Revolving Note may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Revolving Note by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Revolving Note.

THIS REVOLVING NOTE, TOGETHER WITH THE OTHER CREDIT DOCUMENTS, AS DEFINED IN THE
CREDIT AGREEMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE BORROWER AND THE
LENDER WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
BORROWER AND THE LENDER.

 

NATIONAL OILWELL VARCO, INC

By:  

 

Name:  

 

Title:  

 

 

Exhibit E

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SWINGLINE NOTE

 

$                                                       , 20        

For value received, the undersigned NATIONAL OILWELL VARCO, INC., a Delaware
corporation (“Borrower”), hereby promises to pay to                         
(“Swingline Lender”) the principal amount of                          and
            /100 Dollars ($        ) or, if less, the aggregate outstanding
principal amount of the Swingline Advances (as defined in the Credit Agreement
referred to below) made by the Swingline Lender to the Borrower, together with
interest on the unpaid principal amount of the Swingline Advances from the date
of such Swingline Advances until such principal amount is paid in full, at such
interest rates, and at such times, as are specified in the Credit Agreement (as
defined below).

This Swingline Note is one of the Swingline Notes referred to in, and is
entitled to the benefits of, and is subject to the terms of, the 5-Year Credit
Agreement dated as of June 27, 2017 (as the same may be amended, restated,
amended and restated, supplemented, extended or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders party thereto
from time to time (including the Swingline Lender) and Wells Fargo Bank,
National Association, as Administrative Agent. Capitalized terms used in this
Swingline Note that are defined in the Credit Agreement and not otherwise
defined in this Swingline Note have the meanings assigned to such terms in the
Credit Agreement. The Credit Agreement, among other things, (a) provides for the
making of Swingline Advances by the Swingline Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the Dollar
Amount first above mentioned and (b) contains provisions for acceleration of the
maturity of this Swingline Note upon the happening of certain events stated in
the Credit Agreement and for prepayments of principal prior to the maturity of
this Swingline Note upon the terms and conditions specified in the Credit
Agreement.

Both principal and interest are payable in the Designated Currency of the
Swingline Advances to the Swingline Lender at
_________________________________________ (or at such other location or address
as may be specified by the Swingline Lender to the Borrower) in same day funds.
The Swingline Lender shall record all Swingline Advances and payments of
principal made under this Swingline Note, but no failure of the Swingline Lender
to make such recordings shall affect the Borrower’s repayment obligations under
this Swingline Note.

This Swingline Note is made expressly subject to the terms of Sections 2.6(d)
and 9.11 of the Credit Agreement.

Except as specifically provided in the Credit Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind. No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this
Swingline Note shall operate as a waiver of such rights. In the event of any
explicit or implicit conflict between any provision of this Swingline Note and
any provision of the Credit Agreement, the terms of the Credit Agreement shall
be controlling.

 

Exhibit F

Page 1 of 2



--------------------------------------------------------------------------------

This Swingline Note shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
reference to any other conflicts or choice of law principles thereof.

This Swingline Note may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Swingline Note by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Swingline Note.

THIS SWINGLINE NOTE, TOGETHER WITH THE OTHER CREDIT DOCUMENTS, AS DEFINED IN THE
CREDIT AGREEMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE BORROWER AND THE
SWINGLINE LENDER WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE BORROWER AND THE SWINGLINE LENDER.

 

NATIONAL OILWELL VARCO, INC

By:  

 

Name:  

 

Title:  

 

 

Exhibit F

Page 2 of 2